Exhibit 10.1

--------------------------------------------------------------------------------

 

EXIDE TECHNOLOGIES

as issuer,

 

and

 

ANY GUARANTORS PARTY HERETO,

as Guarantors

 

SUNTRUST BANK,

as Trustee

 

--------------------------------------------------------------------------------

 

INDENTURE

 

--------------------------------------------------------------------------------

 

Dated as of March 18, 2005

 

--------------------------------------------------------------------------------

 

10  1/2% Senior Secured Notes due 2013

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

CROSS-REFERENCE TABLE

 

Trust Indenture Act
          Section

--------------------------------------------------------------------------------

  

Indenture
  Section

--------------------------------------------------------------------------------

310(a)(1)

   7.10

      (a)(2)

   7.10

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   7.08; 7.10

      (b)

   7.08; 7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   2.05

      (b)

   13.03

      (c)

   13.03

313(a)

   7.06

      (b)(1)

   7.06

      (b)(2)

   7.06

      (c)

   7.06; 13.02

      (d)

   7.06

314(a)

   4.05; 4.15; 11.02

      (b)

   N.A.

      (c)(1)

   7.02; 11.05; 11.06; 13.04; 13.05

      (c)(2)

   7.02; 13.04; 13.05

      (c)(3)

   N.A.

      (d)

   11.05; 11.06; 12.02

      (e)

   13.05

      (f)

   N.A.

315(a)

   7.01(b); 7.02(a)

      (b)

   7.05; 11.02

      (c)

   7.01

      (d)

   6.05; 7.01(c)

      (e)

   6.11

316(a)(last sentence)

   2.09

      (a)(1)(A)

   6.05

      (a)(1)(B)

   6.04

      (a)(2)

   9.02

      (b)

   6.07

      (c)

   9.04

317(a)(1)

   6.08

      (a)(2)

   6.09

      (b)

   2.04

318(a)

   13.01

      (c)

   13.01

--------------------------------------------------------------------------------

N.A. means Not Applicable

 

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of this Indenture.

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE ONE      DEFINITIONS AND INCORPORATION BY REFERENCE     

SECTION 1.01.

  

Definitions

   1

SECTION 1.02.

  

Other Definitions

   31

SECTION 1.03.

  

Incorporation by Reference of Trust Indenture Act

   32

SECTION 1.04.

  

Rules of Construction

   33 ARTICLE TWO      THE NOTES     

SECTION 2.01.

  

Form and Dating

   33

SECTION 2.02.

  

Execution, Authentication and Denomination; Additional Notes; Exchange Notes

   34

SECTION 2.03.

  

Registrar and Paying Agent

   35

SECTION 2.04.

  

Paying Agent To Hold Assets in Trust

   36

SECTION 2.05.

  

Holder Lists

   36

SECTION 2.06.

  

Transfer and Exchange

   37

SECTION 2.07.

  

Replacement Notes

   37

SECTION 2.08.

  

Outstanding Notes

   38

SECTION 2.09.

  

Treasury Notes

   38

SECTION 2.10.

  

Temporary Notes

   38

SECTION 2.11.

  

Cancellation

   38

SECTION 2.12.

  

Defaulted Interest

   39

SECTION 2.13.

  

CUSIP and ISIN Numbers

   39

SECTION 2.14.

  

Deposit of Moneys

   39

SECTION 2.15.

  

Book-Entry Provisions for Global Notes

   39

SECTION 2.16.

  

Special Transfer and Exchange Provisions

   41 ARTICLE THREE      REDEMPTION     

SECTION 3.01.

  

Notices to Trustee

   44

SECTION 3.02.

  

Selection of Notes To Be Redeemed

   44

SECTION 3.03.

  

Notice of Redemption

   45

SECTION 3.04.

  

Effect of Notice of Redemption

   45

SECTION 3.05.

  

Deposit of Redemption Price

   46

SECTION 3.06.

  

Notes Redeemed in Part

   46

 

-i-



--------------------------------------------------------------------------------

ARTICLE FOUR      COVENANTS     

SECTION 4.01.

  

Payment of Notes

   46

SECTION 4.02.

  

Maintenance of Office or Agency

   47

SECTION 4.03.

  

Corporate Existence

   47

SECTION 4.04.

  

Payment of Taxes

   47

SECTION 4.05.

  

Compliance Certificate; Notice of Default

   48

SECTION 4.06.

  

Waiver of Stay, Extension or Usury Laws

   48

SECTION 4.07.

  

Change of Control

   48

SECTION 4.08.

  

Limitations on Incurrence of Additional Indebtedness

   50

SECTION 4.09.

  

Limitations on Restricted Payments

   51

SECTION 4.10.

  

Limitation on Preferred Stock of Restricted Subsidiaries

   55

SECTION 4.11.

  

Limitations on Asset Sales

   55

SECTION 4.12.

  

Limitations on Transactions with Affiliates

   58

SECTION 4.13.

  

Limitations on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

   59

SECTION 4.14.

  

Limitation on Guarantees by Restricted Subsidiaries

   61

SECTION 4.15.

  

Additional Subsidiary Guarantees

   61

SECTION 4.16.

  

Limitation on Liens

   61

SECTION 4.17.

  

Impairment of Security Interest

   62

SECTION 4.18.

  

Conduct of Business

   62

SECTION 4.19.

  

Payments for Consent

   62

SECTION 4.20.

  

Reports to Holders

   62

SECTION 4.21.

  

Post Closing Action Related to Collateral

   63 ARTICLE FIVE      SUCCESSOR CORPORATION     

SECTION 5.01.

  

Merger, Consolidation and Sale of Assets

   65

SECTION 5.02.

  

Successor Corporation Substituted

   68 ARTICLE SIX      DEFAULT AND REMEDIES     

SECTION 6.01.

  

Events of Default

   68

SECTION 6.02.

  

Acceleration

   70

SECTION 6.03.

  

Other Remedies

   71

SECTION 6.04.

  

Waiver of Past Defaults

   71

SECTION 6.05.

  

Control by Majority

   71

SECTION 6.06.

  

Limitation on Suits

   72

SECTION 6.07.

  

Rights of Holders To Receive Payment

   72

SECTION 6.08.

  

Collection Suit by Trustee

   72

SECTION 6.09.

  

Trustee May File Proofs of Claim

   73

 

-ii-



--------------------------------------------------------------------------------

SECTION 6.10.

  

Priorities

   73

SECTION 6.11.

  

Undertaking for Costs

   74

SECTION 6.12.

  

Appointment and Authorization of Trustee as Collateral Agent

   74 ARTICLE SEVEN      TRUSTEE     

SECTION 7.01.

  

Duties of Trustee

   74

SECTION 7.02.

  

Rights of Trustee Under this Indenture and the Security Documents

   76

SECTION 7.03.

  

Individual Rights of Trustee

   77

SECTION 7.04.

  

Trustee’s Disclaimer

   77

SECTION 7.05.

  

Notice of Default

   78

SECTION 7.06.

  

Reports by Trustee to Holders

   78

SECTION 7.07.

  

Compensation and Indemnity

   78

SECTION 7.08.

  

Replacement of Trustee

   79

SECTION 7.09.

  

Successor Trustee by Merger, Etc.

   80

SECTION 7.10.

  

Eligibility; Disqualification

   80

SECTION 7.11.

  

Preferential Collection of Claims Against the Company

   81

SECTION 7.12.

  

Co-trustees, Separate Trustee, Collateral Agent

   81 ARTICLE EIGHT      DISCHARGE OF INDENTURE; DEFEASANCE     

SECTION 8.01.

  

Termination of the Company’s Obligations

   82

SECTION 8.02.

  

Legal Defeasance and Covenant Defeasance

   83

SECTION 8.03.

  

Conditions to Legal Defeasance or Covenant Defeasance

   85

SECTION 8.04.

  

Application of Trust Money

   86

SECTION 8.05.

  

Repayment to the Company

   87

SECTION 8.06.

  

Reinstatement

   87 ARTICLE NINE      AMENDMENTS, SUPPLEMENTS AND WAIVERS     

SECTION 9.01.

  

Without Consent of Holders

   87

SECTION 9.02.

  

With Consent of Holders

   88

SECTION 9.03.

  

Compliance with the Trust Indenture Act

   90

SECTION 9.04.

  

Revocation and Effect of Consents

   90

SECTION 9.05.

  

Notation on or Exchange of Notes

   90

SECTION 9.06.

  

Trustee To Sign Amendments, Etc.

   91

 

-iii-



--------------------------------------------------------------------------------

ARTICLE TEN      GUARANTEE     

SECTION 10.01.

  

Guarantee

   91

SECTION 10.02.

  

Limitation on Guarantor Liability

   92

SECTION 10.03.

  

Execution and Delivery of Guarantee

   92

SECTION 10.04.

  

Release of Guarantees

   93 ARTICLE ELEVEN      COLLATERAL AND SECURITY DOCUMENTS     

SECTION 11.01.

  

Security Documents; Additional Collateral

   93

SECTION 11.02.

  

Recording, Etc.

   94

SECTION 11.03.

  

Release of Collateral

   96

SECTION 11.04.

  

Release of Liens

   97

SECTION 11.05.

  

Trust Indenture Act Requirements

   97

SECTION 11.06.

  

Suits To Protect the Collateral

   98

SECTION 11.07.

  

Purchaser Protected

   98

SECTION 11.08.

  

Powers Exercisable by Receiver or Trustee

   98

SECTION 11.09.

  

Determinations Relating to Collateral

   98

SECTION 11.10.

  

Release upon Termination of the Company’s Obligations

   99

SECTION 11.11.

  

Limitation on Duty of Trustee in Respect of Collateral

   99 ARTICLE TWELVE      TRUST MONIES     

SECTION 12.01.

  

Trust Monies

   100

SECTION 12.02.

  

Investment of Trust Monies

   100

SECTION 12.03.

  

Return of Trust Monies

   100 ARTICLE THIRTEEN      MISCELLANEOUS     

SECTION 13.01.

  

Trust Indenture Act Controls

   101

SECTION 13.02.

  

Notices

   101

SECTION 13.03.

  

Communications by Holders with Other Holders

   102

SECTION 13.04.

  

Certificate and Opinion as to Conditions Precedent

   102

SECTION 13.05.

  

Statements Required in Certificate or Opinion

   102

SECTION 13.06.

  

Rules by Paying Agent or Registrar

   103

SECTION 13.07.

  

Legal Holidays

   103

SECTION 13.08.

  

Governing Law

   103

SECTION 13.09.

  

No Adverse Interpretation of Other Agreements

   103

SECTION 13.10.

  

No Recourse Against Others

   103

 

-iv-



--------------------------------------------------------------------------------

SECTION 13.11.

  

Successors

   104

SECTION 13.12.

  

Duplicate Originals

   104

SECTION 13.13.

  

Severability

   104

SECTION 13.14.

  

Intercreditor Agreement

   104

Signatures

   S-1

 

Exhibit A

   -      Form of Note

Exhibit B

   -      Form of Legends

Exhibit C

   -      Form of Certificate To Be Delivered in Connection with Transfers to
Non-QIB Accredited Investors

Exhibit D

   -      Form of Certificate To Be Delivered in Connection with Transfers
Pursuant to Regulation S

Exhibit E

   -      Form of Notation of Subsidiary Guarantee

Exhibit F

   -      Form of Intercreditor Agreement

Exhibit G

   -      Form of Security Agreement

Exhibit H

   -      Form of Pledge Agreement

 

Note: This Table of Contents shall not, for any purpose, be deemed to be part of
this Indenture.

 

-v-



--------------------------------------------------------------------------------

 

INDENTURE dated as of March 18, 2005 between Exide Technologies, a Delaware
corporation (the “Company”), and SunTrust Bank, a banking corporation organized
and existing under the laws of the State of Georgia, as Trustee (the “Trustee”).

 

The Company has duly authorized the creation of an issue of 10  1/2% Senior
Secured Notes due 2013 and, to provide therefor, the Company has duly authorized
the execution and delivery of this Indenture. All things necessary to make the
Notes, when duly issued and executed by the Company and authenticated and
delivered hereunder, the valid and binding obligations of the Company and to
make this Indenture a valid and binding agreement of the Company have been done.

 

THIS INDENTURE WITNESSETH

 

For and in consideration of the premises and the purchase of the Notes by the
Holders thereof, the parties hereto covenant and agree, for the equal and
proportionate benefit of all Holders, as follows:

 

ARTICLE ONE

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.01.  Definitions.

 

Set forth below are certain defined terms used in this Indenture.

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Company or at the time it merges or consolidates with or into the Company or
any of its Restricted Subsidiaries or assumed in connection with the acquisition
of assets from such Person and in each case not incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Company or such acquisition, merger or
consolidation.

 

“Additional Interest” has the meaning set forth in the Registration Rights
Agreement.

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.
Notwithstanding the foregoing, no Person (other than the Company or any
Subsidiary of the Company) in whom a Receivables Entity makes an Investment in
connection with a Qualified Receivables Transaction shall be deemed to be an
Affiliate of the Company or any of its Subsidiaries solely by reason of such
Investment.

 

“Agent” means any Registrar or Paying Agent.

 



--------------------------------------------------------------------------------

“amend” means to amend, supplement, restate, amend and restate or otherwise
modify, including successively; and “amendment” shall have a correlative
meaning.

 

“Applicable Premium” means, with respect to a Note at any date of redemption,
the greater of (i) 1.0% of the principal amount of such Note and (ii) the excess
of (A) the present value at such date of redemption of (1) the redemption price
of such Note at March 15, 2009 (such redemption price being described under
Section 5 of the Notes) plus (2) all remaining required interest payments due on
such Note through March 15, 2009 (excluding accrued but unpaid interest to the
date of redemption), computed using a discount rate equal to the Treasury Rate
plus 50 basis points, over (B) the principal amount of such Note.

 

“Asset Acquisition” means (1) an Investment by the Company or any Restricted
Subsidiary of the Company in any other Person pursuant to which such Person
shall become a Restricted Subsidiary of the Company or any Restricted Subsidiary
of the Company, or shall be merged with or into the Company or any Restricted
Subsidiary of the Company, or (2) the acquisition by the Company or any
Restricted Subsidiary of the Company of the assets of any Person (other than a
Restricted Subsidiary of the Company) which constitute all or substantially all
of the assets of such Person or comprise any division or line of business of
such Person or any other properties or assets of such Person other than in the
ordinary course of business.

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by the Company or any of its
Restricted Subsidiaries (including any Sale and Leaseback Transaction) to any
Person other than the Company or a Restricted Subsidiary of the Company of: (1)
any Capital Stock of any Restricted Subsidiary of the Company; or (2) any other
property or assets of the Company or any Restricted Subsidiary of the Company
(other than director qualifying shares or shares required by applicable law to
be held by a Person other than the Company or Restricted Subsidiary) to a Person
other than the Company or a Restricted Subsidiary or the minority stockholders
of a Restricted Subsidiary on a pro rata basis other than in the ordinary course
of business; provided, however, that asset sales or other dispositions shall not
include: (a) a transaction or series of related transactions for which the
Company or its Restricted Subsidiaries receive aggregate consideration of less
than $5.0 million; (b) the sale, lease, conveyance, disposition or other
transfer of all or substantially all of the assets of the Company as permitted
under Section 5.01; (c) any Restricted Payment permitted by the Section 4.09 or
that constitutes a Permitted Investment; (d) the sale or discount, in each case
without recourse, of accounts receivable arising in the ordinary course of
business; (e) disposals or replacements of obsolete or worn out equipment; (f)
the creation of or realization on any Lien permitted under this Indenture; (g)
the sale or lease of products, services or accounts receivable in the ordinary
course of business; (h) sales or grants of licenses or sublicenses to use the
patents, trade secrets, knowhow and other intellectual property, and licenses,
leases or subleases of other assets, of the Company or any Restricted Subsidiary
to the extent not materially interfering with the business of Company and the
Restricted Subsidiaries; (i) foreclosures on assets; (j) any sale of Capital
Stock in, or Indebtedness or other securities of, an Unrestricted Subsidiary;
and (k) sales of accounts receivable and related assets or an interest therein
of the type specified in the definition of “Qualified Receivables Transaction”
to a Receivables Entity;

 

-2-



--------------------------------------------------------------------------------

“Bank Lenders” means various lenders from time to time under the Credit
Agreement.

 

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
insolvency or other similar federal or state law for the relief of debtors.

 

“Board of Directors” means, as to any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

 

“Capital Stock” means:

 

(1) with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock of such Person, and all options, warrants or other rights to
purchase or acquire any of the foregoing; and

 

(2) with respect to any Person that is not a corporation, any and all
partnership, membership or other equity interests of such Person, and all
options, warrants or other rights to purchase or acquire any of the foregoing.

 

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

 

“Cash Equivalents” means:

 

(1) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition thereof;

 

(2) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor’s Ratings Group (“S&P”) or Moody’s
Investors Service, Inc. (“Moody’s”);

 

-3-



--------------------------------------------------------------------------------

(3) commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

 

(4) in the case of any Foreign Subsidiary, such local currencies held by it from
time to time in the ordinary course of business;

 

(5) demand or time deposit accounts used in the ordinary course of business with
overseas branches of commercial banks incorporated under the laws of the United
States of America, any state thereof, the District of Columbia, Canada or any
province or territory thereof, provided that such commercial bank has, at the
time of the Company’s or any Restricted Subsidiary’s Investment therein, (1)
capital, surplus and undivided profits (as of the date of such institution’s
most recently published financial statements) in excess of $100 million and (2)
the long-term unsecured debt obligations (other than such obligations rated on
the basis of the credit or a Person other than such institution) of such
institution, at the time of the Company’s or any Restricted Subsidiary’s
Investment therein, are rated in the highest rating category of both Moody’s and
S&P;

 

(6) obligations (including, but not limited to demand or time deposits, bankers’
acceptances and certificates of deposit) issued or guaranteed by a depository
institution or trust company incorporated under the laws of the United States of
America, any state thereof, the District of Columbia, Canada or any province or
territory thereof, provided that (A) such instrument has a final maturity not
more than one year from the date of purchase thereof by the Company or any
Restricted Subsidiary of the Company and (B) such depository institution or
trust company has at the time of the Company’s or such Restricted Subsidiary’s
Investment therein or contractual commitment providing for such Investment, (x)
capital, surplus and undivided profits (as of the date of such institution’s
most recently published financial statements) in excess of $100 million and (y)
the long-term unsecured debt obligations (other than such obligations rated on
the basis of the credit of a Person other than such institution) of such
institution, at the time of the Company’s or such Restricted Subsidiary’s
Investment therein or contractual commitment providing for such Investment, are
rated in the highest rating category of both S&P and Moody’s;

 

(7) in the case of any Foreign Subsidiary, demand or time deposit accounts used
in the ordinary course of business with reputable commercial banks located in
the jurisdiction of organization of such Foreign Subsidiary;

 

(8) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (7) above;

 

(9) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (8) above;
and

 

(10) in the case of any Restricted Subsidiary organized or having its principal
place of business outside the United States, investments denominated in the
currency of

 

-4-



--------------------------------------------------------------------------------

the jurisdiction in which such Restricted Subsidiary is organized or has its
principal place of business which are similar to the items specified in the
clauses above.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”), together with any Affiliates thereof (whether
or not otherwise in compliance with the provisions of this Indenture);

 

(2) the approval by the holders of Capital Stock of the Company of any plan or
proposal for the liquidation or dissolution of the Company (whether or not
otherwise in compliance with the provisions of this Indenture);

 

(3) any Person or Group shall become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Capital Stock of
the Company; or

 

(4) the replacement of a majority of the Board of Directors of the Company over
a two-year period from the directors who constituted the Board of Directors of
the Company at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
Company then still in office who either were members of such Board of Directors
at the beginning of such period or whose election as a member of such Board of
Directors was previously so approved;

 

A Change of Control will not be deemed to have occurred upon the entering into
of any stock purchase agreement, merger agreement or other similar agreement
until the consummation of the transactions contemplated thereby.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the existing and future assets (whether real, personal or
mixed) of the Company and its Subsidiaries that are from time to time made
subject, or purported to be made subject, to the Lien of the Security Documents,
which shall not include, at any time, any assets or property with respect to
which a Lien has not been granted in favor of the First Lien Collateral Agent
for the benefit of the First Priority Creditors.

 

“Collateral Account” means the collateral account established in accordance with
the Security Documents.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of,

 

-5-



--------------------------------------------------------------------------------

such Person’s common stock, whether outstanding on the Issue Date or issued
after the Issue Date, and includes, without limitation, all series and classes
of such common stock.

 

“Company” means Exide Technologies as set forth in the preamble and its
successors, assigns and obligors.

 

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of:

 

(1) Consolidated Net Income; and

 

(2) to the extent Consolidated Net Income has been reduced thereby,

 

(a) all income taxes of such Person and its Restricted Subsidiaries, paid or
accrued in accordance with GAAP for such period other than income taxes
attributable to extraordinary, unusual or nonrecurring gains or losses or taxes
attributable to sales or dispositions outside the ordinary course of business;

 

(b) Consolidated Interest Expense; and

 

(c) Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period,

 

all as determined on a consolidated basis for such Person and its Restricted
Subsidiaries in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which internal financial statements are available (the “Transaction
Date”) to Consolidated Fixed Charges of such Person for the Four Quarter Period.
In addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

 

(1) the incurrence or repayment of any Indebtedness of such Person or any of its
Restricted Subsidiaries (and the application of the proceeds thereof) giving
rise to the need to make such calculation and any incurrence or repayment of
other Indebtedness (and the application of the proceeds thereof), other than the
incurrence or repayment of Indebtedness in the ordinary course of business for
working capital purposes pursuant to working capital facilities, occurring
during the Four Quarter Period or at any time subsequent to the last day of the
Four Quarter Period and on or prior to the Transaction Date, as if such
incurrence or repayment, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Four Quarter Period;

 

(2) any asset sales or other dispositions or Asset Acquisitions (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation

 

-6-



--------------------------------------------------------------------------------

as a result of such Person or one of its Restricted Subsidiaries (including any
Person who becomes a Restricted Subsidiary as a result of the Asset Acquisition)
incurring, assuming or otherwise being liable for Acquired Indebtedness and also
including any Consolidated EBITDA (including any pro forma expense and cost
reductions calculated on a basis consistent with Regulation S-X under the
Exchange Act) attributable to the assets which are the subject of the Asset
Acquisition or asset sale or other disposition during the Four Quarter Period)
occurring during the Four Quarter Period or at any time subsequent to the last
day of the Four Quarter Period and on or prior to the Transaction Date, as if
such asset sale or other disposition or Asset Acquisition (including the
incurrence, assumption or liability for any such Acquired Indebtedness) occurred
on the first day of the Four Quarter Period. If such Person or any of its
Restricted Subsidiaries directly or indirectly guarantees Indebtedness of a
third Person, the preceding sentence shall give effect to the incurrence of such
guaranteed Indebtedness as if such Person or any Restricted Subsidiary of such
Person had directly incurred or otherwise assumed such guaranteed Indebtedness;
and

 

(3) for any Four Quarter Period that includes any period of time prior to the
consummation of the offering, pro forma effect shall be given for such period to
the transaction giving rise to the need to calculate the Consolidated Fixed
Charge Coverage Ratio and the other adjustments that were added to EBITDA to
calculate adjusted EBITDA as described in the Offering Memorandum in Note 10
under “Offering Memorandum Summary—Summary Historical and Pro Forma Consolidated
Financial Data,” all as calculated in good faith by a responsible financial or
accounting officer of the Company, as if they had occurred on the first day of
such Four Quarter Period.

 

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:

 

(1) interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date; and

 

(2) notwithstanding clause (1) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such agreements.

 

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

 

(1) Consolidated Interest Expense; plus

 

(2) the product of (x) the amount of all dividend payments on any series of
Preferred Stock of such Person and, to the extent permitted under this
Indenture, its Restricted Subsidiaries (other than dividends paid in Qualified
Capital Stock and other than

 

-7-



--------------------------------------------------------------------------------

dividends paid by a Restricted Subsidiary of such Person to such Person or to a
Restricted Subsidiary of such Person) paid, accrued or scheduled to be paid or
accrued during such period times (y) a fraction, the numerator of which is one
and the denominator of which is one minus the then current effective
consolidated federal, state and local income tax rate of such Person, expressed
as a decimal.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

 

(1) the aggregate of the interest expense of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including without limitation: (a) any amortization of debt discount
and amortization or write-off of deferred financing costs; (b) the net costs
under Interest Swap Obligations; (c) all capitalized interest; and (d) the
interest portion of any deferred payment obligation; and

 

(2) the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by such Person and its Restricted Subsidiaries
during such period as determined on a consolidated basis in accordance with
GAAP.

 

Consolidated Interest Expense shall be calculated excluding unrealized gains and
losses with respect to Hedging Obligations.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period on a consolidated basis, determined in accordance with GAAP and
prior to preferred stock dividends; provided that there shall be excluded
therefrom

 

(1) after-tax gains from Asset Sales (without regard to the $5.0 million
limitation set forth in the definition thereof) or abandonments or reserves
relating thereto;

 

(2) any extraordinary, unusual or nonrecurring gain (or loss), together with any
related provision for taxes on any such extraordinary, unusual or nonrecurring
gain (or the tax effect of any such extraordinary, unusual or nonrecurring
loss), realized by the Company or any Restricted Subsidiary during such period,
including, without limitation, costs and expenses incurred in connection with
the Company’s reorganization under Chapter 11, restructuring activities
(including, without limitation, severance cost and facility closures) or
non-recurring cost and expenses incurred in connection with a Qualified Equity
Offering, Permitted Investment, acquisition, recapitalization or permitted
incurrence of Indebtedness);

 

(3) for purposes of determining Consolidated Net Income for purposes of Section
4.09, except to the extent includable in the consolidated net income of the
Company pursuant to clause (5), the net income or net loss of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the referent Person or
is merged or consolidated with the referent Person or any Restricted Subsidiary
of the referent Person;

 

-8-



--------------------------------------------------------------------------------

(4) the net income (but not loss) of any Restricted Subsidiary of the referent
Person to the extent that the declaration of dividends or similar distributions
by that Restricted Subsidiary of that income is restricted by a contract,
operation of law or otherwise (except to the extent of the amount of dividends
or distributions that have been paid to the Company or one or more Restricted
Subsidiaries were not subject to any such restrictions during the relevant
period);

 

(5) the net income of any Person, other than a Restricted Subsidiary of the
referent Person, except to the extent of cash dividends or distributions paid to
the referent Person or to a Restricted Subsidiary of the referent Person by such
Person;

 

(6) the Company’s equity in net loss of any Person that is not a Restricted
Subsidiary, except to the extent such net loss has been funded with cash from
the Company or a Restricted Subsidiary; provided that such net loss shall not be
included to the extent such net loss has already been included for purposes of
Section 4.09 in the amount of Restricted Payments made under clause (iii)
thereof or under clause (9) thereof or under clause (14) of the definition of
Permitted Investments;

 

(7) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);

 

(8) for purposes of determining Consolidated Net Income for purposes of Section
4.09, in the case of a successor to the referent Person by consolidation or
merger or as a transferee of the referent Person’s assets, any net income or net
loss of the successor corporation prior to such consolidation, merger or
transfer of assets;

 

(9) the cumulative effect of a change in accounting principles;

 

(10) any unrealized Statements of Financial Accounting Standards No. 133 gain or
loss in respect of Hedging Obligations;

 

(11) any non-cash gains, losses or charges attributable to the early
extinguishment of Indebtedness;

 

(12) any non-cash goodwill impairment charges resulting from the application of
Statement of Financial Accounting Standards No. 142; and

 

(13) any non-cash compensation charge or expense, including any such charge or
expense arising from grants of stock options or restricted stock or other
equity-incentive programs for the benefit of officers, directors and employees
of the Company or any Restricted Subsidiary of the Company.

 

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash expenses or
charges of such Person and its Restricted Subsidiaries reducing Consolidated Net
Income of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with

 

-9-



--------------------------------------------------------------------------------

GAAP (excluding any such charge which represents an accrual of or a reserve for
cash charges for any future period).

 

“Consolidated Senior Leverage Ratio” means, with respect to any Person, the
ratio of total non-Subordinated Indebtedness of such Person and its Restricted
Subsidiaries as of the Transaction Date to the Consolidated EBITDA of such
Person for the Four Quarter Period ending prior to the Transaction Date for
which internal financial statements are available. In addition to and without
limitation of the foregoing, for purposes of this definition, total
non-Subordinated Indebtedness and “Consolidated EBITDA” shall be calculated
after giving effect on a pro forma basis for the period of such calculation to:

 

(1) the incurrence or repayment of any non-Subordinated Indebtedness of such
Person or any of its Restricted Subsidiaries (and the application of the
proceeds thereof) giving rise to the need to make such calculation and any
incurrence or repayment of other non-Subordinated Indebtedness (and the
application of the proceeds thereof), other than the incurrence or repayment of
non-Subordinated Indebtedness in the ordinary course of business for working
capital purposes pursuant to working capital facilities, occurring during the
Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such incurrence or
repayment, as the case may be (and the application of the proceeds thereof),
occurred on the first day of the Four Quarter Period;

 

(2) any asset sales or other dispositions or Asset Acquisitions (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of such Person or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Indebtedness and also including any Consolidated EBITDA (including any pro forma
expense and cost reductions calculated on a basis consistent with Regulation S-X
under the Exchange Act) attributable to the assets which are the subject of the
Asset Acquisition or asset sale or other disposition during the Four Quarter
Period) occurring during the Four Quarter Period or at any time subsequent to
the last day of the Four Quarter Period and on or prior to the Transaction Date,
as if such asset sale or other disposition or Asset Acquisition (including the
incurrence, assumption or liability for any such Acquired Indebtedness) occurred
on the first day of the Four Quarter Period. If such Person or any of its
Restricted Subsidiaries directly or indirectly guarantees Indebtedness of a
third Person, the preceding sentence shall give effect to the incurrence of such
guaranteed Indebtedness as if such Person or any Restricted Subsidiary of such
Person had directly incurred or otherwise assumed such guaranteed Indebtedness;
and

 

(3) for any Four Quarter Period that includes any period of time prior to the
consummation of the offering, pro forma effect shall be given for such period to
the transaction giving rise to the need to calculate the Consolidated Senior
Leverage Ratio and the other adjustments that were added to EBITDA to calculate
adjusted EBITDA as described in the Offering Memorandum in Note 10 under
“Offering Memorandum Summary—Summary Historical and Pro Forma Consolidated
Financial Data,” all as calculated

 

-10-



--------------------------------------------------------------------------------

in good faith by a responsible financial or accounting officer of the Company,
as if they had occurred on the first day of such Four Quarter Period.

 

“Corporate Trust Office” means the corporate trust office of the Trustee located
at 919 East Main Street, Richmond, Virginia 23219, Attention: Corporate Trust
Department, Mail Code HDQ 5310, or such other office, designated by the Trustee
by written notice to the Company, at which at any particular time its corporate
trust business shall be administered.

 

“Credit Agreement” means the Credit Agreement dated as of May 5, 2004, by and
among the Company, one or more of its subsidiaries, the lenders party thereto in
their capacities as lenders thereunder and Deutsche Bank AG New York Branch, as
administrative agent, together with the related documents thereto (including,
without limitation, any guarantee agreements and security documents), in each
case as such agreements may be amended (including any amendment and restatement
thereof), supplemented or otherwise modified from time to time, including one or
more credit agreements, loan agreements, indentures or similar agreements
extending the maturity of, refinancing, replacing or otherwise restructuring
(including increasing the amount of available borrowings thereunder or adding
Restricted Subsidiaries of the Company as additional borrowers or guarantors
thereunder) all or any portion of the Indebtedness under such agreement or
agreements or any successor or replacement agreement or agreements and whether
by the same or any other agent, lender or group of lenders or investors.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

 

“Depository” means The Depository Trust Company, its nominees and its respective
successors.

 

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the Company or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration.

 

“Destruction” means any damage to, loss or destruction of all or any portion of
the Collateral.

 

“Discharge of First Lien Obligations” shall have the meaning given to such term
in the Intercreditor Agreement.

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change of
Control), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof

 

-11-



--------------------------------------------------------------------------------

(except, in each case, upon the occurrence of a Change of Control), on or prior
to the final maturity date of the Notes.

 

“Domestic Restricted Subsidiary” means a Restricted Subsidiary incorporated or
otherwise organized or existing under the laws of the United States, any state
thereof or any territory of the United States.

 

“Domestic Subsidiary” means a Subsidiary of the Company which is not a Foreign
Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Exchange Notes” has the meaning set forth in the Registration Rights Agreement.

 

“Exchange Offer” means the offer that may be made by the Company pursuant to the
Registration Rights Agreement to exchange Notes bearing the Private Placement
Legend for the Exchange Notes.

 

“Excluded Contribution” means the Net Cash Proceeds received by the Company or
its Restricted Subsidiaries from:

 

(1) contributions to its equity capital; and

 

(2) the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of the Company or any Subsidiary) of Qualified Capital Stock, in each case
designated within 60 days of receipt of such Net Cash Proceeds as Excluded
Contributions pursuant to an Officers’ Certificate, the cash proceeds of which
are excluded from clauses (iii)(v) and (w) of Section 4.09.

 

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by (i) the principal financial officer of the Company for
transactions less than $10.0 million and (ii) the Board of Directors of the
Company acting reasonably and in good faith for transactions in excess of $10.0
million and shall be evidenced by a Board Resolution of the Board of Directors
of the Company delivered to the Trustee.

 

“First Lien Obligations” shall have the meaning provided in the Intercreditor
Agreement.

 

“First Priority Collateral Agent” means Deutsche Bank AG New York Branch, in its
capacity as collateral agent for the benefit of the First Priority Creditors and
any successors thereto.

 

-12-



--------------------------------------------------------------------------------

“First Priority Creditors” means the holders of Indebtedness under the Credit
Agreement and any other secured Indebtedness which was incurred in accordance
with this Indenture and secured by a first priority Lien on the Collateral in
accordance with Section 4.16.

 

“Foreign Subsidiary” means a Subsidiary of the Company which is not incorporated
or otherwise organized or existing under the laws of the United States, any
state thereof or any territory or possession of the United States.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which are in effect as of the Issue Date.

 

“Guarantee” means a guarantee of the Notes by a Guarantor.

 

“Guarantor” means each of the Company’s Restricted Subsidiaries that in the
future executes a supplemental indenture in which such Restricted Subsidiary
agrees to be bound by the terms of this Indenture as a Guarantor; provided that
any Person constituting a Guarantor as described above shall cease to constitute
a Guarantor when its respective Guarantee is released in accordance with the
terms of this Indenture.

 

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

“Holder” means any registered holder, from time to time, of the Notes.

 

“Indebtedness” means with respect to any Person, without duplication,

 

(1) all Obligations of such Person for borrowed money;

 

(2) all Obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

(3) all Capitalized Lease Obligations of such Person;

 

(4) all Obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all Obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

 

(5) all Obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

 

(6) guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clause (8) below;

 

-13-



--------------------------------------------------------------------------------

(7) all Obligations of any other Person of the type referred to in clauses (1)
through (6) which are secured by any lien on any property or asset of such
Person, the amount of such Obligation being deemed to be the lesser of the fair
market value of such property or asset or the amount of the Obligation so
secured;

 

(8) all net amounts owing under any currency agreements and interest swap
agreements of such Person; and

 

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Indenture, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the Company of such Disqualified Capital
Stock.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.

 

“Independent Financial Advisor” means a firm (1) which does not, and whose
directors, officers and employees or Affiliates do not, have a direct or
indirect financial interest in the Company; and (2) which, in the judgment of
the Board of Directors of the Company, is otherwise independent and qualified to
perform the task for which it is to be engaged.

 

“Initial Purchasers” means Deutsche Bank Securities Inc., Credit Suisse First
Boston LLC, Banc of America Securities LLC and UBS Securities LLC.

 

“Institutional Accredited Investor” or “IAI” means an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Issue Date, by and among the Company, the Guarantors party thereto from time to
time, the Trustee and the First Priority Collateral Agent, substantially in the
form attached hereto as Exhibit F, as amended from time to time.

 

“interest” means, with respect to the Notes, interest and Additional Interest,
if any, on the Notes.

 

“Interest Payment Date” means the State Maturity of an installment of interest
on the Notes.

 

-14-



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any other Person. “Investment” shall exclude extensions of trade credit by
the Company and its Restricted Subsidiaries on commercially reasonable terms in
accordance with normal trade practices of the Company or such Restricted
Subsidiary, as the case may be. If the Company or any Restricted Subsidiary of
the Company sells or otherwise disposes of any Common Stock of any direct or
indirect Restricted Subsidiary of the Company such that, after giving effect to
any such sale or disposition, the Company no longer owns, directly or
indirectly, greater than 50% of the outstanding Common Stock of such Restricted
Subsidiary, the Company shall be deemed to have made an Investment on the date
of any such sale or disposition equal to the fair market value of the Common
Stock of such Restricted Subsidiary not sold or disposed of.

 

“Issue Date” means March 18, 2005, the date of original issuance of the Notes.

 

“Legal Requirements” means, at any time, any and all judicial and administrative
rulings and decisions, and any and all federal, state and local laws,
ordinances, rules, regulations, permits and certificates of any Authority, in
each case applicable, at such time to the Company or the Collateral (or the
ownership or use thereof).

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

 

“Minimum Rating” means a rating of not less than Ba3 (or equivalent successor
rating) by Moody’s and not less than BB- (or equivalent successor rating) by
S&P.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” means each mortgage, deed of trust or deed to secure debt (in each
case as amended, amended and restated, supplemented, replaced and/or otherwise
modified from time to time) in each case in form and substance reasonably
satisfactory to the Trustee and containing the same substantive terms as each
mortgage, deed of trust or deed to secure debt granted to the First Priority
Collateral Agent, required to be delivered with respect to each real property
required to be mortgaged pursuant to this Indenture and the Security Documents.

 

“Mortgaged Property” means the real properties listed on Annex A hereto and each
other real property with respect to which the Trustee is granted a Lien pursuant
to a Mortgage executed and delivered pursuant to the provisions of Section
11.01.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Company or any of its Restricted Subsidiaries from such Asset Sale net of:

 

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions);

 

-15-



--------------------------------------------------------------------------------

(2) taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements;

 

(3) repayment of Indebtedness that is secured by the property or assets that are
the subject of such Asset Sale; and

 

(4) appropriate amounts to be provided by the Company or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Company or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale.

 

“Non-U.S. Person” has the meaning assigned to such term in Regulation S.

 

“Note Lien” means any Lien on the Collateral in favor of the Trustee for the
benefit of the Notes Secured Creditors securing the Obligations of the Company
and its Subsidiaries under or in respect of this Indenture, the Notes, the
Guarantees, if any, and the Security Documents.

 

“Notes” means, collectively, the Company’s 10  1/2% Senior Secured Notes due
2013 issued in accordance with Section 2.02 (whether issued on the Issue Date,
issued as Additional Notes, issued as Exchange Notes or Private Exchange Notes,
or otherwise issued after the Issue Date) treated as a single class of
securities under this Indenture, as amended or supplemented from time to time in
accordance with the terms of this Indenture.

 

“Notes Secured Creditors” means, collectively, the Trustee and the Holders.

 

“Obligations” means all obligations for principal, premium, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities payable
under the documentation governing any Indebtedness.

 

“Offering Memorandum” means, the Offering Memorandum of the Company dated as of
March 15, 2005 with respect to the Notes.

 

“Officer” means any of the following of the Company: the Chairman of the Board
of Directors, the Chief Executive Officer, the Chief Financial Officer, the
President, any Vice President, the Treasurer or the Secretary.

 

“Officers’ Certificate” means a certificate signed by two Officers.

 

-16-



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee. The counsel may be an employee of, or
counsel to, the Company, a Subsidiary Guarantor or the Trustee.

 

“Pari Passu Indebtedness” means any Indebtedness of the Company or any Guarantor
that ranks pari passu in right of payment with the Notes or the Guarantee of
such Guarantor, as applicable.

 

“PBGC Liens” means any Liens granted to the Pension Benefit Guaranty Corporation
to secure the Company’s minimum funding requirements under its U.S. pension
plans for calendar years 2003 and 2004; provided that those Liens cannot secure
minimum funding requirements in excess of $50.0 million and provided further
that as the funding obligation for calendar years 2003 and 2004 is decreased
below $50.0 million, the value of the Lien is permanently reduced on a dollar
for dollar basis by the diminution in the minimum funding obligation for such
calendar years.

 

“Permitted Business” means the businesses engaged in by the Company and its
Subsidiaries on the Issue Date as described in this offering memorandum and
businesses that are the same, similar, ancillary, reasonably related thereto or
reasonable extensions thereof.

 

“Permitted Exceptions” means those Liens permitted pursuant to such term in the
Credit Agreement.

 

“Permitted Indebtedness” means, without duplication, each of the following:

 

(1) Indebtedness under the Notes issued on the Issue Date and the Exchange Notes
and, if any, the Guarantees with respect thereto;

 

(2) Indebtedness incurred pursuant to the Credit Agreement in an aggregate
principal amount at any time outstanding not to exceed the greater of (x) $400.0
million or (y) 2.75 times the Consolidated EBITDA of the Company for the Four
Quarter Period ending prior to the Transaction Date but in no event to exceed
$470.0 million ($550.0 million if the Ratings Condition has been satisfied on
the Transaction Date) plus (in the case of any Refinancing) the aggregate amount
of fees, underwriting discounts, premiums, prepayment penalties and other costs
and expenses incurred in connection with the Refinancing, less (i) the aggregate
amount of Net Cash Proceeds applied to repayments under the Credit Agreement in
accordance with Section 4.11 to the extent a permanent repayment and/or
commitment reduction is required thereunder as a result of such application and
(ii) the aggregate principal amount of Indebtedness incurred under clause (13)
of this paragraph then outstanding;

 

(3) other Indebtedness of the Company and its Restricted Subsidiaries
outstanding on the Issue Date (other than Indebtedness represented by
Capitalized Lease Obligations and Purchase Money Indebtedness);

 

(4) Indebtedness consisting of Hedging Obligations;

 

-17-



--------------------------------------------------------------------------------

(5) Indebtedness of a Restricted Subsidiary of the Company to the Company or to
a Restricted Subsidiary of the Company for so long as such Indebtedness is held
by the Company or a Restricted Subsidiary of the Company or the holder of a Lien
permitted under this Indenture, in each case subject to no Lien held by a Person
other than the Company or a Restricted Subsidiary of the Company or the holder
of a Lien permitted under this Indenture; provided that if as of any date any
Person other than the Company or a Restricted Subsidiary of the Company or the
holder of a Lien permitted under this Indenture owns or holds any such
Indebtedness or holds a Lien in respect of such Indebtedness, such date shall be
deemed the incurrence of Indebtedness not constituting Permitted Indebtedness
under this clause (5) by the Company of such Indebtedness;

 

(6) Indebtedness of the Company to a Restricted Subsidiary of the Company for so
long as such Indebtedness is held by a Restricted Subsidiary of the Company or
the holder of a Lien permitted under this Indenture, in each case subject to no
Lien other than a Lien permitted under this Indenture; provided that (a) any
Indebtedness of the Company to any Restricted Subsidiary of the Company that is
not a Guarantor is unsecured and subordinated, pursuant to a written agreement,
to the Company’s obligations under this Indenture and the Notes and (b) if as of
any date any Person other than a Restricted Subsidiary of the Company or the
holder of a Lien permitted under this Indenture owns or holds any such
Indebtedness or any Person holds a Lien in respect of such Indebtedness, such
date shall be deemed the incurrence of Indebtedness not constituting Permitted
Indebtedness under this clause (6) by the Company;

 

(7) (a) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence and (b) Indebtedness arising in
connection with endorsement of instruments for deposit in the ordinary course of
business;

 

(8) Indebtedness of the Company or any of its Restricted Subsidiaries in respect
of performance bonds, bankers’ acceptances, workers’ compensation claims, surety
or appeal bonds, payment obligations in connection with self-insurance or
similar obligations, and bank overdrafts (and letters of credit in respect
thereof) in the ordinary course of business;

 

(9) Indebtedness represented by Capitalized Lease Obligations and Purchase Money
Indebtedness of the Company and its Restricted Subsidiaries incurred in the
ordinary course of business not to exceed at any one time outstanding the
greater of (i) $50.0 million and (ii) 2.5% of Total Assets;

 

(10) Refinancing Indebtedness;

 

(11) Indebtedness represented by guarantees by the Company or its Restricted
Subsidiaries of Indebtedness otherwise permitted to be incurred under this
Indenture;

 

-18-



--------------------------------------------------------------------------------

(12) Indebtedness of the Company or any Restricted Subsidiary consisting of
guarantees, indemnities, earn-outs or obligations in respect of purchase price
adjustments in connection with the acquisition or disposition of assets or
Capital Stock of a Restricted Subsidiary;

 

(13) Indebtedness incurred by a Receivables Entity in a Qualified Receivables
Transaction that is not recourse to the Company or any other Restricted
Subsidiary (except for Standard Securitization Undertakings); provided, however,
that, after giving effect to any such incurrence, the aggregate principal amount
of all Indebtedness incurred under this clause (13) and then outstanding does
not exceed the greater of (i) $400.0 million or (y) 2.75 times the Consolidated
EBITDA of the Company for the Four Quarter Period ending prior to the
Transaction Date but in no event to exceed $470.0 million ($550.0 million if the
Ratings Condition has been satisfied on the Transaction Date) less (x) the
aggregate principal amount of Indebtedness incurred under clause (2) of this
paragraph which is then outstanding and the Net Cash Proceeds applied to
repayments under the Credit Agreement in accordance with Section 4.11 to the
extent a permanent repayment and/or commitment reduction is required thereunder
as a result of such application;

 

(14) Indebtedness of the Company and the Guarantors, if any, in aggregate
principal amount not to exceed $25.0 million at any one time outstanding; and

 

(15) Indebtedness of non-Guarantor Restricted Subsidiaries in aggregate
principal amount not to exceed $30.0 million at any one time outstanding.

 

For purposes of determining compliance with Section 4.08, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (15) above or is
entitled to be incurred pursuant to the Consolidated Fixed Charge Coverage Ratio
provisions of such covenant, the Company shall, in its sole discretion, classify
(or later reclassify) such item of Indebtedness in any manner that complies with
such covenant; provided that all Indebtedness outstanding under the Credit
Agreement as of the Issue Date shall be deemed to have been incurred pursuant to
clause (2). Accrual of interest, accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Capital Stock in the form of additional shares of the same class of Disqualified
Capital Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Disqualified Capital Stock for purposes of Section 4.08. In
addition, for purposes of determining any particular amount of Indebtedness
under this covenant, guarantees, Liens or letter of credit obligations
supporting Indebtedness otherwise included in the determination of such
particular amount shall not be included so long as incurred by a Person that
could have incurred such Indebtedness.

 

Notwithstanding any other provision of Section 4.08, the maximum amount of
Indebtedness that the Company or any Restricted Subsidiary may incur pursuant to
Section 4.08 shall not be deemed to be exceeded due solely to the result of
fluctuations in the exchange rates of currencies.

 

-19-



--------------------------------------------------------------------------------

“Permitted Investments” means

 

(1) Investments by the Company or any Restricted Subsidiary of the Company in
any Person that is or will become immediately after such Investment a Restricted
Subsidiary of the Company or that will merge or consolidate into the Company or
a Restricted Subsidiary of the Company;

 

(2) Investments in the Company by any Restricted Subsidiary of the Company;
provided that any Indebtedness evidencing such Investment and held by a
Restricted Subsidiary that is not a Guarantor is unsecured and subordinated,
pursuant to a written agreement, to the Company’s obligations under the Notes
and this Indenture;

 

(3) investments in cash and Cash Equivalents;

 

(4) loans and advances to employees, directors and officers of the Company and
its Restricted Subsidiaries in the ordinary course of business for bona fide
business purposes not in excess of $2.0 million at any one time outstanding;

 

(5) Hedging Obligations entered into in the ordinary course of the Company’s or
its Restricted Subsidiaries’ businesses and otherwise in compliance with this
Indenture;

 

(6) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy,
insolvency, reorganization, workout or recapitalization of such trade creditors
or customers or in good faith settlement of delinquent obligations of such trade
creditors or customers;

 

(7) Investments made by the Company or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 4.11;

 

(8) Investments represented by guarantees that are otherwise permitted under
this Indenture;

 

(9) Investments the payment for which is Qualified Capital Stock of the Company;

 

(10) lease, utility and other similar deposits in the ordinary course of
business;

 

(11) Investments existing on the date of this Indenture;

 

(12) Investments resulting from the acquisition of a Person that at the time of
such acquisition held instruments constituting Investments that were not
acquired in contemplation of the acquisition of such Person; and

 

(13) Investments by the Company or a Restricted Subsidiary in a Receivables
Entity or any Investment by a Receivables Entity in any other Person, in each
case, in connection with a Qualified Receivables Transaction;

 

-20-



--------------------------------------------------------------------------------

(14) other Investments in an aggregate amount not to exceed $50.0 million at any
one time outstanding (with each Investment being valued as of the date made and
without regard to subsequent changes in value); provided, however, that if an
Investment pursuant to this clause (14) is made in any Person that is not a
Restricted Subsidiary of the Company at the date of the making of the Investment
and such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (1), above, and
shall cease to have been made pursuant to this clause (14).

 

The amount of Investments outstanding at any time pursuant to clause (14) above
shall be deemed to be reduced:

 

(a) upon the disposition or repayment of or return on any Investment made
pursuant to clause (14) above, by an amount equal to the return of capital with
respect to such Investment to the Company or any Restricted Subsidiary (to the
extent not included in the computation of Consolidated Net Income); and

 

(b) upon a redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, by an amount equal to the aggregate amount of Investments in such
Subsidiary that increased (and did not previously decrease) the amount of
Investments outstanding pursuant to clause (14) above.

 

“Permitted Liens” means the following types of Liens:

 

(1) Liens existing as of the Issue Date to the extent and in the manner such
Liens are in effect on the Issue Date;

 

(2) Liens securing Obligations under the Credit Agreement incurred pursuant to
clause (2) of the definition of “Permitted Indebtedness”;

 

(3) Liens securing the Notes and the Exchange Notes and the Guarantees, if any;

 

(4) Liens in favor of the Company or a Restricted Subsidiary of the Company on
assets of any Restricted Subsidiary of the Company;

 

(5) Liens securing Refinancing Indebtedness which is incurred to Refinance any
Indebtedness which has been secured by a Lien permitted under this Indenture and
which has been incurred in accordance with the provisions of this Indenture;
provided, however, that such Liens: (i) are not materially less favorable to the
Holders on the whole than the Liens in respect of the Indebtedness being
Refinanced; and (ii) do not extend to or cover any property or assets of the
Company or any of its Restricted Subsidiaries not securing the Indebtedness so
Refinanced;

 

(6) Liens for taxes, assessments or governmental charges or claims either (a)
not delinquent or (b) contested in good faith by appropriate proceedings and as
to which

 

-21-



--------------------------------------------------------------------------------

the Company or any of its Restricted Subsidiaries shall have set aside on its
books such reserves as may be required pursuant to GAAP;

 

(7) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen and other Liens imposed by law incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made in respect thereof;

 

(8) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any Lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

(9) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;

 

(10) any interest or title of a lessor under any Capitalized Lease Obligation;
provided that such Liens do not extend to any property or assets which are not
leased property subject to such Capitalized Lease Obligation;

 

(11) Liens securing Purchase Money Indebtedness incurred in accordance with this
Indenture; provided, however, that (a) such Purchase Money Indebtedness shall
not exceed the purchase price or other cost of such property, equipment or
improvement and shall not be secured by any property or equipment of the Company
or any Restricted Subsidiary of the Company other than the property and
equipment so acquired, constructed or improved and (b) the Lien securing such
Purchase Money Indebtedness shall be created within 90 days of such acquisition,
construction or improvement;

 

(12) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(13) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Company or
any of its Restricted Subsidiaries, including rights of offset and setoff;

 

(14) Liens securing Hedging Obligations; and

 

-22-



--------------------------------------------------------------------------------

(15) Liens securing Acquired Indebtedness incurred in accordance with Section
4.08; provided that

 

(a) such Liens secured such Acquired Indebtedness at the time of and prior to
the incurrence of such Acquired Indebtedness by the Company or a Restricted
Subsidiary of the Company and were not granted in connection with, or in
anticipation of, the incurrence of such Acquired Indebtedness by the Company or
a Restricted Subsidiary of the Company; and

 

(b) such Liens do not extend to or cover any property or assets of the Company
or of any of its Restricted Subsidiaries other than the property or assets that
secured the Acquired Indebtedness prior to the time such Indebtedness became
Acquired Indebtedness of the Company or a Restricted Subsidiary of the Company
and are no more favorable to the lienholders than those securing the Acquired
Indebtedness prior to the incurrence of such Acquired Indebtedness by the
Company or a Restricted Subsidiary of the Company;

 

(16) leases, subleases, licenses and sublicenses granted to others that do not
materially interfere with the ordinary course of business of the Company and its
Restricted Subsidiaries;

 

(17) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction;

 

(18) the PBGC Liens;

 

(19) Liens securing Indebtedness incurred (i) pursuant to clause (15) of the
definition “Permitted Indebtedness” and (ii) by any Restricted Subsidiary that
is not a Guarantor, which Indebtedness is permitted to be incurred pursuant to
the Fixed Charge Coverage Ratio Provision in Section 4.08;

 

(20) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Company and its Restricted
Subsidiaries in the ordinary course of business;

 

(21) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(22) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business;

 

(23) Liens securing Indebtedness in an amount which, together with the aggregate
outstanding amount of all other Indebtedness secured by Liens incurred pursuant
to this clause (23), does not exceed $10.0 million; and

 

(24) Liens created by the Security Documents.

 

-23-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision thereof.

 

“Pledge Agreement” means the Pledge Agreement, to be entered into on the Issue
Date, by and among the Company, certain Domestic Subsidiaries of the Company,
the Guarantors, if any, party thereto from time to time and the Trustee,
securing the obligations of the Company and the Guarantors, if any, under the
Notes, and substantially in the form attached hereto as Exhibit H, as amended
from time to time as permitted by this Indenture.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

“Prior Lien Agreements” means the Credit Agreement, and each other agreement
under which Indebtedness or any other obligation of the Company or any
Restricted Subsidiary is secured by Liens on all or a portion of the Collateral,
which Liens are senior in priority to the Liens securing the Notes and the
Guarantees and which Liens are incurred in accordance with the terms of this
Indenture.

 

“principal” means, with respect to the Notes, the principal of and premium, if
any, on the Notes.

 

“Private Exchange” has the meaning given to it in the Registration Rights
Agreement.

 

“Private Exchange Notes” has the meaning given to it in the Registration Rights
Agreement.

 

“Private Placement Legend” means the legends initially set forth on the Notes in
the form set forth in Exhibit B.

 

“Purchase Money Indebtedness” means Indebtedness of the Company and its
Restricted Subsidiaries incurred in the normal course of business for the
purpose of financing all or any part of the purchase price, or the cost of
design, installation, construction or improvement, of property or equipment
(whether through the direct acquisition of assets or the acquisition of Capital
Stock of any Person).

 

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
the deferred purchase price of Receivables (and related assets) and/or a line of
credit, which may be irrevocable, from the Company or any Restricted Security in
connection with a Qualified Receivables Transaction with a Receivables Entity,
which deferred purchase price or line is repayable from cash available to the
Receivables Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and other amounts owing to such investors and amounts paid in
connection with the purchase of newly generated Receivables.

 

-24-



--------------------------------------------------------------------------------

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Equity Offering” means the issuance or sale of Qualified Capital
Stock of the Company (other than an issuance or sale to a Subsidiary of the
Company).

 

“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A under the Securities Act.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any of its Restricted
Subsidiaries pursuant to which the Company or any of its Restricted Subsidiaries
may sell, convey or otherwise transfer to (1) a Receivables Entity (in the case
of a transfer by the Company or any of its Restricted Subsidiaries) and (2) any
other Person (in the case of a transfer by a Receivables Entity), or may grant a
security interest in, any Receivables (whether now existing or arising in the
future) of the Company or any of its Restricted Subsidiaries, and any assets
related thereto including, without limitation, all collateral securing such
Receivables, all contracts and all guarantees or other obligations in respect of
such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization involving
Receivables.

 

“Ratings Condition” means that at any time after the issuance of the Notes, the
Notes have a rating of at least Ba2 by Moody’s and at least BB by S&P.

 

“Real Estate” means all real property owned or leased by the Company or any
Subsidiary of the Company, together with all fixtures, improvements and other
structures thereon and appurtenances thereto.

 

“Receivable” means a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account,” “chattel paper,” “payment intangible” or
“instrument” under the Uniform Commercial Code as in effect in the State of New
York and any “supporting obligations” as so defined.

 

“Receivables Entity” means a Wholly-Owned Subsidiary (or another Person in which
the Company or any Restricted Subsidiary makes an Investment and to which the
Company or any Restricted Subsidiary transfers Receivables and related assets)
which engages in no activities other than in connection with the financing of
Receivables and which is designated by the Board of Directors of the Company (as
provided below) as a Receivables Entity:

 

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which:

 

(a) is guaranteed by the Company or any Restricted Subsidiary (excluding
Guarantees of Obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings);

 

-25-



--------------------------------------------------------------------------------

(b) is recourse to or obligates the Company or any Restricted Subsidiary in any
way other than pursuant to Standard Securitization Undertakings; or

 

(c) subjects any property or asset of the Company or any Restricted Subsidiary,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings;

 

(2) with which neither the Company nor any Restricted Subsidiary has any
material contract, agreement, arrangement or understanding (except in connection
with a Purchase Money Note or Qualified Receivables Transaction) other than on
terms no less favorable to the Company or such Restricted Subsidiary than those
that might be obtained at the time from Persons that are not Affiliates of the
Company, other than fees payable in the ordinary course of business in
connection with servicing Receivables; and

 

(3) to which neither the Company nor any Restricted Subsidiary has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

Any such designation by the Board of Directors of the Company shall be evidenced
to the Trustee by filing with the Trustee a certified copy of the resolution of
the Board of Directors of the Company giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.

 

“Record Date” means the applicable Record Date specified in the Notes; provided,
however, that if any such date is not a Business Day, the Record Date shall be
the first day immediately succeeding such specified day that is a Business Day.

 

“redeem” means to redeem, repurchase, purchase, defease, retire, discharge or
otherwise acquire or retire for value; and “redemption” shall have a correlative
meaning; provided, however, that this definition shall not apply for purposes of
Section 5 or Section 6(a) or (b) of the Notes or Article Three.

 

“Redemption Date,” when used with respect to any Note to be redeemed, means the
date fixed for such redemption pursuant to this Indenture and the Notes.

 

“Redemption Price,” when used with respect to any Note to be redeemed, means the
price fixed for such redemption, payable in immediately available funds,
pursuant to this Indenture and the Notes.

 

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

-26-



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means any Refinancing by the Company or any
Restricted Subsidiary of the Company of Indebtedness incurred in accordance with
Section 4.08 (other than pursuant to clause (2), (4), (5), (6), (7), (8), (9),
(11), (12), (13), (14) and (15) of the definition of “Permitted Indebtedness”),
in each case that does not:

 

(1) result in an increase in the aggregate principal amount of Indebtedness of
such Person as of the date of such proposed Refinancing (plus the amount of any
premium required to be paid under the terms of the instrument governing such
Indebtedness and plus the amount of reasonable expenses incurred by the Company
in connection with such Refinancing); or

 

(2) create Indebtedness with: (a) with respect to any portion of such
Indebtedness with a final maturity earlier than the maturity date of the Notes,
a Weighted Average Life to Maturity that is less than the Weighted Average Life
to Maturity of the Indebtedness being Refinanced; or (b) if the stated maturity
of the Indebtedness being refinanced has a stated maturity earlier than the
maturity date of the Notes, a final maturity earlier than the final maturity of
the Indebtedness being Refinanced; provided that (x) if such Indebtedness being
Refinanced is Indebtedness solely of the Company (and is not otherwise
guaranteed by a Restricted Subsidiary of the Company), then such Refinancing
Indebtedness shall be Indebtedness solely of the Company and (y) if such
Indebtedness being Refinanced is subordinate or junior to the Notes or any
Guarantee, then such Refinancing Indebtedness shall be subordinate to the Notes
or such Guarantee, as the case may be, at least to the same extent and in the
same manner as the Indebtedness being Refinanced.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the Issue Date between the Company and the Initial Purchasers, as amended,
supplemented or modified from time to time, and any similar agreement entered
into in connection with the issuance of any Additional Notes.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Responsible Officer” means, when used with respect to the Trustee, any officer
in the Corporate Trust Office of the Trustee to whom any corporate trust matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject and shall also mean any officer who shall have direct
responsibility for the administration of this Indenture.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Security” means a Note that constitutes a “Restricted Security”
within the meaning of Rule 144(a)(3) under the Securities Act; provided,
however, that the Trustee shall be entitled to request and conclusively rely on
an Opinion of Counsel with respect to whether any Note constitutes a Restricted
Security.

 

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

 

-27-



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and its successors.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Company or a Restricted Subsidiary of any property, whether owned by the
Company or any Restricted Subsidiary at the Issue Date or later acquired, which
has been or is to be sold or transferred by the Company or such Restricted
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced by such Person on the security of such Property.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, or any
successor statute or statutes thereto.

 

“Security Agreement” means the Security Agreement, to be entered into on the
Issue Date, by and among the Company, certain Domestic Subsidiaries of the
Company, the Guarantors, if any, party thereto from time to time and the
Trustee, securing the obligations of the Company and the Guarantors, if any,
under the Notes, substantially in the form attached hereto as Exhibit G, as
amended from time to time as permitted by this Indenture.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intercreditor Agreement and any other security agreement, Mortgage, financing
statement or other document executed in connection herewith to grant or perfect
a security interest of the Trustee for the benefit of the Notes Secured
Creditors in any property.

 

“Significant Subsidiary,” with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Exchange Act.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Restricted
Subsidiary of the Company which are reasonably customary in securitization or
Receivables transactions.

 

“Stated Maturity” means

 

(1) with respect to any debt security, the date specified in such debt security
as the fixed date on which the final installment of principal of such debt
security is due and payable; and

 

(2) with respect to any scheduled installment of principal of or interest on any
debt security, the date specified in such debt security as the fixed date on
which such installment is due and payable.

 

“Subordinated Indebtedness” means Indebtedness of the Company or any Guarantor
that is subordinated or junior in right of payment to the Notes or the Guarantee
of such Guarantor, as the case may be. For purposes of the foregoing, no
Indebtedness will be deemed to be subordinated in right of payment to any other
Indebtedness of the Company or any Guarantor solely by virtue of such
Indebtedness being unsecured or by virtue of the fact that the holders of

 

-28-



--------------------------------------------------------------------------------

such Indebtedness have entered into one or more intercreditor agreements giving
one or more of such holders priority over the other holders in the collateral
held by them.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock is at the time owned or controlled, directly or
indirectly, by:

 

(1) such Person;

 

(2) such Person and one or more Subsidiaries of such Person; or

 

(3) one or more Subsidiaries of such Person.

 

“Taking” means any taking of all or any portion of the Collateral by
condemnation or other eminent domain proceedings, pursuant to any law, general
or special, or by reason of the temporary requisition of the use or occupancy of
all or any portion of the Collateral by any governmental authority, civil or
military, or any sale pursuant to the exercise by any such governmental
authority of any right which it may then have to purchase or designate a
purchaser or to order a sale of all or any portion of the Collateral.

 

“Total Assets” means, with respect to any Person, the aggregate of all assets of
such Person and its Restricted Subsidiaries as would be shown on the
consolidated balance sheet of such Person.

 

“Treasury Rate” means, with respect to any redemption date, the yield to
maturity at the time of computation of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) which has become publicly available at least two
Business Days prior to such redemption date (or, if such Statistical Release is
no longer published, any publicly available source for similar market data))
most nearly equal to the then remaining term of the Notes to March 15, 2009;
provided, however, that if the then remaining term of the Notes to March 15,
2009 is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth of a year) from
the weekly average yields of United States Treasury securities for which such
yields are given, except that if the then remaining term of the Notes to March
15, 2009 is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
shall be used.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

 

“Trust Monies” means all cash and Cash Equivalents deposited in the Collateral
Account in accordance with this Indenture and the Security Documents.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions of this Indenture and thereafter
means such successor.

 

-29-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” of any Person means:

 

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

 

(2) any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any
property of, the Company or any other Subsidiary of the Company that is not a
Subsidiary of the Subsidiary to be so designated; provided that:

 

(1) the Company certifies to the Trustee that such designation complies with the
Section 4.09; and

 

(2) each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Company or any of its Restricted Subsidiaries.

 

For purposes of making the determination of whether any such designation of a
Subsidiary as an Unrestricted Subsidiary complies with Section 4.09, the portion
of the fair market value of the net assets of such Subsidiary of the Company at
the time that such Subsidiary is designated as an Unrestricted Subsidiary that
is represented by the interest of the Company and its Restricted Subsidiaries in
such Subsidiary, in each case as determined in good faith by the Board of
Directors of the Company, shall be deemed to be an Investment. Such designation
will be permitted only if such Investment would be permitted at such time under
Section 4.09.

 

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary only if:

 

(1) immediately after giving effect to such designation, the Company is able to
incur at least $1.00 of additional Indebtedness (other than Permitted
Indebtedness) in compliance with Section 4.08; and

 

(2) immediately before and immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing.

 

Any such designation by the Board of Directors shall be evidenced to the Trustee
by promptly filing with the Trustee a copy of the Board Resolution giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.

 

“U.S. Government Obligations” means direct obligations of, obligations
guaranteed by, or participations in pools consisting solely of obligations of or
obligations guaranteed by, the United States of America for the payment of which
obligations or guarantee the full faith

 

-30-



--------------------------------------------------------------------------------

and credit of the United States of America is pledged and that are not callable
or redeemable at the option of the Company thereof.

 

“U.S. Government Securities” shall mean securities which are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged or (ii) obligations of a person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America, the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America, which, in either case, are
not callable or redeemable at the option of the issuer thereof, and shall also
include a depository receipt issued by a bank or trust company as custodian with
respect to any such U.S. Government Securities or a specific payment of interest
on or principal of any such U.S. Government Securities held by such custodian
for the account of the holder of a depository receipt.

 

“U.S. Legal Tender” means such coin or currency of the United States of America
that at the time of payment shall be legal tender for the payment of public and
private debts.

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payment of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.

 

“Wholly Owned Restricted Subsidiary” of any Person means any Wholly Owned
Subsidiary of such Person which at the time of determination is a Restricted
Subsidiary of such Person.

 

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a foreign
Subsidiary, directors’ qualifying shares or an immaterial amount of shares
required to be owned by other Persons pursuant to applicable law) are owned by
such Person or any Wholly Owned Subsidiary of such Person.

 

SECTION 1.02.  Other Definitions.

 

Term

--------------------------------------------------------------------------------

   Defined in Section


--------------------------------------------------------------------------------

“144A Global Note”

   2.01

“Additional Notes”

   2.02

“Authentication Order”

   2.02

“Affiliate Transaction”

   4.12

“Change of Control Offer”

   4.07

“Change of Control Payment”

   4.07

 

-31-



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   Defined in Section


--------------------------------------------------------------------------------

“Covenant Defeasance”

   8.02

“Event of Default”

   6.01

“Excess Proceeds”

   4.11

“Fixed Charge Coverage Ratio”

   4.08

“Four Quarter Period”

   1.01

“Global Note”

   2.01

“Guaranteed Indebtedness”

   4.14

“IAI Global Note”

   2.01

“incur”

   4.08

“Initial Global Notes”

   2.01

“Initial Lien”

   4.18

“Initial Notes”

   2.02

“Legal Defeasance”

   8.02

“Mortgage Policies”

   4.21

“Net Proceeds Offer”

   4.11

“Net Proceeds Offer Amount”

   4.11

“Net Proceeds Offer Trigger Date”

   4.11

“Net Proceeds Payment Date”

   4.11

“Participants”

   2.15

“Paying Agent”

   2.03

“Payment Date”

   1.01

“Physical Notes”

   2.01

“Reference Date”

   4.09

“Reference Period”

   1.01

“Registrar”

   2.03

“Regulation S Global Note

   2.01

“Restricted Payments”

   4.09

“Surviving Entity”

   5.01

 

SECTION 1.03.  Incorporation by Reference of Trust Indenture Act.

 

Whenever this Indenture refers to a provision of the Trust Indenture Act, such
provision is incorporated by reference in, and made a part of, this Indenture.
The following Trust Indenture Act terms used in this Indenture have the
following meanings:

 

“indenture securities” means the Notes.

 

“indenture security holder” means a Holder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company, any Guarantor or any
other obligor on the Notes.

 

-32-



--------------------------------------------------------------------------------

All other Trust Indenture Act terms used in this Indenture that are defined by
the Trust Indenture Act, defined by Trust Indenture Act reference to another
statute or defined by Commission rule and not otherwise defined herein have the
meanings assigned to them therein.

 

SECTION 1.04. Rules of Construction.

 

Unless the context otherwise requires:

 

(1) a term has the meaning assigned to it;

 

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

(3) “or” is not exclusive;

 

(4) words in the singular include the plural, and words in the plural include
the singular;

 

(5) provisions apply to successive events and transactions;

 

(6) “herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subdivision; and

 

(7) the words “including,” “includes” and similar words shall be deemed to be
followed by “without limitation.”

 

ARTICLE TWO

 

THE NOTES

 

SECTION 2.01.  Form and Dating.

 

The Notes and the Trustee’s certificate of authentication shall be substantially
in the form of Exhibit A hereto. The Notes may have notations, legends or
endorsements required by law, stock exchange rule or usage. The Company shall
approve the form of the Notes and any notation, legend or endorsement on them.
Each Note shall be dated the date of its issuance and show the date of its
authentication. If applicable, each Note shall have an executed Guarantee from
each of the Guarantors, if any, existing on or after the Issue Date endorsed
thereon substantially in the form of Exhibit E.

 

The terms and provisions contained in the Notes and the Guarantees, if any,
shall constitute, and are hereby expressly made, a part of this Indenture and,
to the extent applicable, the Company and the Trustee, by their execution and
delivery of this Indenture, expressly agree to such terms and provisions and to
be bound thereby.

 

Notes offered and sold in reliance on Rule 144A shall be issued initially in the
form of a single permanent global Note in registered form, substantially in the
form set forth in Exhibit A (the “144A Global Note”), deposited with the
Trustee, as custodian for the Depository,

 

-33-



--------------------------------------------------------------------------------

duly executed by the Company (and having, if applicable, an executed Guarantee
from each of the Guarantors, if any, endorsed thereon) and authenticated by the
Trustee as hereinafter provided and shall bear the legends set forth in Exhibit
B.

 

Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of a single permanent global Note in
registered form, substantially in the form of Exhibit A (the “Regulation S
Global Note”), deposited with the Trustee, as custodian for the Depository, duly
executed by the Company (and having, if applicable, an executed Guarantee from
each of the Guarantors, if any, endorsed thereon) and authenticated by the
Trustee as hereinafter provided and shall bear the legends set forth in Exhibit
B.

 

The initial offer and resale of the Notes shall not be to an Institutional
Accredited Investor. The Notes resold to Institutional Accredited Investors in
connection with the first transfer made pursuant to Section 2.16(a) shall be
issued initially in the form of a single permanent Global Note in registered
form, substantially in the form set forth in Exhibit A (the “IAI Global Note,”
and, together with the 144A Global Note and the Regulation S Global Note, the
“Initial Global Notes”), deposited with the Trustee, as custodian for the
Depository, duly executed by the Company (and having, if applicable, an executed
Guarantee from each of the Guarantors, if any, endorsed thereon) and
authenticated by the Trustee as hereinafter provided and shall bear the legends
set forth in Exhibit B.

 

Notes issued after the Issue Date shall be issued initially in the form of one
or more global Notes in registered form, substantially in the form set forth in
Exhibit A, deposited with the Trustee, as custodian for the Depository, duly
executed by the Company (and having, if applicable, an executed Guarantee from
each of the Guarantors, if any, endorsed thereon) and authenticated by the
Trustee as hereinafter provided and shall bear any legends required by
applicable law (together with the Initial Global Notes, the “Global Notes”) or
as Physical Notes.

 

The aggregate principal amount of the Global Notes may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depository, as hereinafter provided. Notes issued in exchange
for interests in a Global Note pursuant to Section 2.16 may be issued in the
form of permanent certificated Notes in registered form in substantially the
form set forth in Exhibit A and bearing the applicable legends, if any, (the
“Physical Notes”).

 

SECTION 2.02.  Execution, Authentication and Denomination; Additional Notes;
Exchange Notes

 

One Officer of the Company (who shall have been duly authorized by all requisite
corporate actions) shall sign the Notes for such Company by manual or facsimile
signature. One Officer of a Guarantor, if any, (who shall have been duly
authorized by all requisite corporate actions) shall sign the Guarantee, if any,
for such Guarantor by manual or facsimile signature.

 

If an Officer whose signature is on a Note or Guarantee, as the case may be, was
an Officer at the time of such execution but no longer holds that office at the
time the Trustee authenticates the Note, the Note shall nevertheless be valid.
Each Guarantor, if any, shall execute a Guarantee in the manner set forth in
Section 10.7.

 

-34-



--------------------------------------------------------------------------------

A Note (and the Guarantees, if any, in respect thereof) shall not be valid until
an authorized signatory of the Trustee manually signs the certificate of
authentication on the Note. The signature shall be conclusive evidence that the
Note has been authenticated under this Indenture.

 

The Trustee shall authenticate (i) on the Issue Date, Notes for original issue
in the aggregate principal amount not to exceed $290,000,000 (the “Initial
Notes”), (ii) additional Notes (the “Additional Notes”) in an amount not to
exceed $110,000,000 (so long as not otherwise prohibited by the terms of this
Indenture, including Section 4.08) and (iii) Exchange Notes or Private Exchange
Notes (x) in exchange for a like principal amount of Initial Notes or (y) in
exchange for a like principal amount of Additional Notes in each case upon a
written order of the Company in the form of a certificate of an Officer of the
Company (an “Authentication Order”). Any such written order relating to the
issuance of Additional Notes shall state that such Officers have reviewed the
outstanding Security Documents and that any cap on indebtedness provided in such
Security Documents shall not be exceeded by the issuance of such Additional
Notes. Each such Authentication Order shall specify the amount of Notes to be
authenticated and the date on which the Notes are to be authenticated, whether
the Notes are to be Initial Notes, Exchange Notes, Private Exchange Notes or
Additional Notes and whether the Notes are to be issued as certificated Notes or
Global Notes or such other information as the Trustee may reasonably request. In
addition, with respect to authentication pursuant to clause (ii) or (iii) of the
first sentence of this paragraph, the first such Authentication Order from the
Company shall be accompanied by an Opinion of Counsel of the Company in a form
reasonably satisfactory to the Trustee.

 

All Notes issued under this Indenture shall be treated as a single class for all
purposes under this Indenture. The Additional Notes and the Private Exchange
Notes shall bear any legend required by applicable law.

 

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate Notes. Unless otherwise provided in the appointment, an
authenticating agent may authenticate Notes whenever the Trustee may do so. Each
reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Company and Affiliates of the Company. The Trustee shall
have the right to decline to authenticate and deliver any Notes under this
Indenture if the Trustee, being advised by counsel, determines that such action
may not lawfully be taken or if the Trustee in good faith shall determine that
such action would expose the Trustee to personal liability.

 

The Notes shall be issuable only in registered form without coupons in
denominations of $1,000 and integral multiples thereof.

 

SECTION 2.03.  Registrar and Paying Agent.

 

The Company shall maintain or cause to be maintained an office or agency in the
Borough of Manhattan, The City of New York, where (a) Notes may be presented or
surrendered for registration of transfer or for exchange (“Registrar”), (b)
Notes may, subject to Section 2 of the Notes, be presented or surrendered for
payment (“Paying Agent”) and (c) notices and

 

-35-



--------------------------------------------------------------------------------

demands to or upon the Company in respect of the Notes and this Indenture may be
served. The Company may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations; provided,
however, that no such designation or rescission shall in any manner relieve the
Company of its obligation to maintain or cause to be maintained an office or
agency in the Borough of Manhattan, The City of New York, for such purposes. The
Company may act as Registrar or Paying Agent, except that for the purposes of
Articles Three and Eight and Sections 4.07 and 4.11, neither the Company nor any
Affiliate of the Company shall act as Paying Agent. The Registrar shall keep a
register of the Notes and of their transfer and exchange. The Company, upon
notice to the Trustee, may have one or more co-registrars and one or more
additional paying agents reasonably acceptable to the Trustee. The term
“Registrar” includes any co-registrar and the term “Paying Agent” includes any
additional paying agent. The Company initially appoints the Trustee as Registrar
and Paying Agent until such time as the Trustee has resigned or a successor has
been appointed.

 

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture, which agreement shall implement the provisions of
this Indenture that relate to such Agent. The Company shall notify the Trustee,
in advance, of the name and address of any such Agent. If the Company fails to
maintain a Registrar or Paying Agent, the Trustee shall act as such.

 

SECTION 2.04.  Paying Agent To Hold Assets in Trust.

 

The Company shall require each Paying Agent other than the Trustee or the
Company or any Subsidiary to agree in writing that each Paying Agent shall hold
in trust for the benefit of Holders or the Trustee all assets held by the Paying
Agent for the payment of principal of, or interest on, the Notes (whether such
assets have been distributed to it by the Company or any other obligor on the
Notes), and shall notify the Trustee of any Default by the Company (or any other
obligor on the Notes) in making any such payment. The Company at any time may
require a Paying Agent to distribute all assets held by it to the Trustee and
account for any assets disbursed and the Trustee may at any time during the
continuance of any payment Default, upon written request to a Paying Agent,
require such Paying Agent to distribute all assets held by it to the Trustee and
to account for any assets distributed. Upon distribution to the Trustee of all
assets that shall have been delivered by the Company to the Paying Agent, the
Paying Agent shall have no further liability for such assets.

 

SECTION 2.05.  Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders. If the
Trustee is not the Registrar, the Company shall furnish to the Trustee at least
two (2) Business Days prior to each Interest Payment Date and at such other
times as the Trustee may request in writing a list, in such form and as of such
date as the Trustee may reasonably require, of the names and addresses of
Holders, which list may be conclusively relied upon by the Trustee.

 

-36-



--------------------------------------------------------------------------------

SECTION 2.06.  Transfer and Exchange.

 

Subject to Sections 2.15 and 2.16, when Notes are presented to the Registrar
with a request to register the transfer of such Notes or to exchange such Notes
for an equal principal amount of Notes of other authorized denominations, the
Registrar shall register the transfer or make the exchange as requested if its
requirements for such transaction are met; provided, however, that the Notes
surrendered for transfer or exchange shall be duly endorsed or accompanied by a
written instrument of transfer in form satisfactory to the Company and the
Registrar, duly executed by the Holder thereof or his or her attorney duly
authorized in writing. To permit registrations of transfers and exchanges, the
Company shall execute and the Trustee shall authenticate Notes at the
Registrar’s request. No service charge shall be made for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.

 

Without the prior written consent of the Company, the Registrar shall not be
required to register the transfer of or exchange of any Note (i) during a period
beginning at the opening of business 15 days before the mailing of a notice of
redemption of Notes and ending at the close of business on the day of such
mailing, (ii) selected for redemption in whole or in part pursuant to Article
Three, except the unredeemed portion of any Note being redeemed in part, and
(iii) beginning at the opening of business on any Record Date and ending on the
close of business on the related Interest Payment Date.

 

Any Holder of a beneficial interest in a Global Note shall, by acceptance of
such beneficial interest, agree that transfers of beneficial interests in such
Global Notes may be effected only through a book-entry system maintained by the
Holder of such Global Note (or its agent) in accordance with the applicable
legends thereon, and that ownership of a beneficial interest in the Note shall
be required to be reflected in a book-entry system.

 

SECTION 2.07.  Replacement Notes.

 

If a mutilated Note is surrendered to the Trustee or if the Holder of a Note
claims that the Note has been lost, destroyed or wrongfully taken, the Company
shall issue and the Trustee shall authenticate a replacement Note if the
Trustee’s requirements are met. Such Holder must provide an indemnity bond or
other indemnity, sufficient in the judgment of both the Company and the Trustee,
to protect the Company, the Trustee or any Agent from any loss which any of them
may suffer if a Note is replaced. The Company may charge such Holder for its
reasonable out-of-pocket expenses in replacing a Note pursuant to this Section
2.07, including reasonable fees and expenses of counsel and of the Trustee.

 

Every replacement Note is an additional obligation of the Company and every
replacement Guarantee, if any, shall constitute an additional obligation of the
Guarantor thereof.

 

The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of lost, destroyed or wrongfully taken Notes.

 

-37-



--------------------------------------------------------------------------------

SECTION 2.08.  Outstanding Notes.

 

Notes outstanding at any time are all the Notes that have been authenticated by
the Trustee except those cancelled by it, those delivered to it for cancellation
and those described in this Section 2.08 as not outstanding. A Note does not
cease to be outstanding because the Company, any Guarantor or any of their
respective Affiliates hold the Note (subject to the provisions of Section 2.09).

 

If a Note is replaced pursuant to Section 2.07 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless a Responsible
Officer of the Trustee receives proof satisfactory to it that the replaced Note
is held by a bona fide purchaser. A mutilated Note ceases to be outstanding upon
surrender of such Note and replacement thereof pursuant to Section 2.07.

 

If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest ceases to accrue. If on a Redemption Date
or the Stated Maturity the Trustee or Paying Agent (other than the Company or an
Affiliate thereof) holds U.S. Legal Tender or U.S. Government Obligations
sufficient to pay all of the principal and interest due on the Notes payable on
that date, then on and after that date such Notes cease to be outstanding and
interest on them ceases to accrue.

 

SECTION 2.09.  Treasury Notes.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company
or any of its Affiliates shall be disregarded, except that, for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned shall be disregarded.

 

SECTION 2.10.  Temporary Notes.

 

Until definitive Notes are ready for delivery, the Company may prepare and the
Trustee shall authenticate temporary Notes. Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Company considers appropriate for temporary Notes. Without unreasonable delay,
the Company shall prepare and the Trustee shall authenticate definitive Notes in
exchange for temporary Notes. Until such exchange, temporary Notes shall be
entitled to the same rights, benefits and privileges as definitive Notes.
Notwithstanding the foregoing, so long as the Notes are represented by a Global
Note, such Global Note may be in typewritten form.

 

SECTION 2.11.  Cancellation.

 

The Company at any time may deliver Notes to the Trustee for cancellation. The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for transfer, exchange or payment. The Trustee, or at the
direction of the Trustee, the Registrar or the Paying Agent (other than the
Company or a Subsidiary), and no one else, shall cancel and, at the written
direction of the Company, shall dispose of all Notes surrendered for transfer,

 

-38-



--------------------------------------------------------------------------------

exchange, payment or cancellation in accordance with its customary procedures.
Subject to Section 2.07, the Company may not issue new Notes to replace Notes
that it has paid or delivered to the Trustee for cancellation. If the Company
shall acquire any of the Notes, such acquisition shall not operate as a
redemption or satisfaction of the Indebtedness represented by such Notes unless
and until the same are surrendered to the Trustee for cancellation pursuant to
this Section 2.11.

 

SECTION 2.12.  Defaulted Interest.

 

If the Company defaults in a payment of interest on the Notes, it shall pay the
defaulted interest, plus (to the extent lawful) any interest payable on the
defaulted interest, in any lawful manner. The Company may pay the defaulted
interest to the persons who are Holders on a subsequent special record date,
which date shall be the fifteenth day next preceding the date fixed by the
Company for the payment of defaulted interest or the next succeeding Business
Day if such date is not a Business Day. At least 15 days before any such
subsequent special record date, the Company shall mail to each Holder, with a
copy to the Trustee, a notice that states the subsequent special record date,
the payment date and the amount of defaulted interest, and interest payable on
such defaulted interest, if any, to be paid.

 

SECTION 2.13.  CUSIP and ISIN Numbers.

 

The Company in issuing the Notes may use “CUSIP” or “ISIN” numbers, and if so,
the Trustee shall use the “CUSIP” or “ISIN” numbers in notices of redemption or
exchange as a convenience to Holders; provided, however, that any such notice
may state that no representation is made as to the correctness or accuracy of
the “CUSIP” or “ISIN” numbers printed in the notice or on the Notes, and that
reliance may be placed only on the other identification numbers printed on the
Notes. The Company will promptly notify the Trustee of any change in the “CUSIP”
or “ISIN” numbers.

 

SECTION 2.14.  Deposit of Moneys.

 

Subject to Section 2 of the Notes, prior to 10:00 a.m., New York City time, on
each Interest Payment Date, Stated Maturity, Redemption Date and Payment Date,
the Company shall have deposited with the Paying Agent in immediately available
funds money sufficient to make cash payments, if any, due on such Interest
Payment Date, Stated Maturity, Redemption Date and Payment Date, as the case may
be, in a timely manner which permits the Paying Agent to remit payment to the
Holders on such Interest Payment Date, Stated Maturity, Redemption Date and
Payment Date, as the case may be.

 

SECTION 2.15.  Book-Entry Provisions for Global Notes.

 

(a) The Global Notes initially shall (i) be registered in the name of the
Depository or the nominee of such Depository, (ii) be delivered to the Trustee
as custodian for such Depository and (iii) bear legends as set forth in Exhibit
B, as applicable.

 

Members of, or participants in, the Depository (“Participants”) shall have no
rights under this Indenture with respect to any Global Note held on their behalf
by the Depository,

 

-39-



--------------------------------------------------------------------------------

or the Trustee as its custodian, or under the Global Note, and the Depository
may be treated by the Company, the Trustee and any agent of the Company or the
Trustee as the absolute owner of the Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depository
or impair, as between the Depository and Participants, the operation of
customary practices governing the exercise of the rights of a Holder of any
Note.

 

(b) Transfers of Global Notes shall be limited to transfers in whole, but not in
part, to the Depository, its successors or their respective nominees. Interests
of beneficial owners in the Global Notes may be transferred or exchanged for
Physical Notes in accordance with the rules and procedures of the Depository and
the provisions of Section 2.16. In addition, Physical Notes shall be transferred
to all beneficial owners in exchange for their beneficial interests in Global
Notes if (i) the Depository notifies the Company that it is unwilling or unable
to act as Depository for any Global Note, the Company so notifies the Trustee in
writing and a successor Depository is not appointed by the Company within 90
days of such notice or (ii) a Default or Event of Default has occurred and is
continuing and the Registrar has received a written request from any owner of a
beneficial interest in a Global Note to issue Physical Notes. Upon any issuance
of a Physical Note in accordance with this Section 2.15(b) the Trustee is
required to register such Physical Note in the name of, and cause the same to be
delivered to, such person or persons (or the nominee of any thereof). All such
Physical Notes shall bear the applicable legends, if any.

 

(c) In connection with any transfer or exchange of a portion of the beneficial
interest in a Global Note to beneficial owners pursuant to paragraph (b) of this
Section 2.15, the Registrar shall (if one or more Physical Notes are to be
issued) reflect on its books and records the date and a decrease in the
principal amount of such Global Note in an amount equal to the principal amount
of the beneficial interest in the Global Note to be transferred, and the Company
shall execute, and the Trustee shall authenticate and deliver, one or more
Physical Notes of authorized denominations in an aggregate principal amount
equal to the principal amount of the beneficial interest in the Global Note so
transferred.

 

(d) In connection with the transfer of a Global Note as an entirety to
beneficial owners pursuant to paragraph (b) of this Section 2.15, such Global
Note shall be deemed to be surrendered to the Trustee for cancellation, and (i)
the Company shall execute, (ii) the Guarantors, if any, shall execute notations
of Guarantees on and (iii) the Trustee shall upon written instructions from the
Company authenticate and deliver, to each beneficial owner identified by the
Depository in exchange for its beneficial interest in such Global Note, an equal
aggregate principal amount of Physical Notes of authorized denominations.

 

(e) Any Physical Note constituting a Restricted Security delivered in exchange
for an interest in a Global Note pursuant to paragraph (b) or (c) of this
Section 2.15 shall, except as otherwise provided by Section 2.16, bear the
Private Placement Legend.

 

(f) The Holder of any Global Note may grant proxies and otherwise authorize any
Person, including Participants and Persons that may hold interests through
Participants, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

 

-40-



--------------------------------------------------------------------------------

SECTION 2.16.  Special Transfer and Exchange Provisions.

 

(a) Transfers to Non-QIB Institutional Accredited Investors. The following
provisions shall apply with respect to the registration of any proposed transfer
of a Restricted Security to any Institutional Accredited Investor which is not a
QIB:

 

(i) the Registrar shall register the transfer of any Restricted Security,
whether or not such Note bears the Private Placement Legend, if (x) the
requested transfer is after the second anniversary of the Issue Date; provided,
however, that neither the Company nor any Affiliate of the Company has held any
beneficial interest in such Note, or portion thereof, at any time on or prior to
the second anniversary of the Issue Date or (y) the proposed transferee has
delivered to the Registrar a certificate substantially in the form of Exhibit C
hereto and any legal opinions and certifications as may be reasonably requested
by the Trustee and the Company;

 

(ii) if the proposed transferee is a Participant and the Notes to be transferred
consist of Physical Notes which after transfer are to be evidenced by an
interest in the IAI Global Note, upon receipt by the Registrar of the Physical
Note and (x) written instructions given in accordance with the Depository’s and
the Registrar’s procedures and (y) the certificate, if required, referred to in
clause (y) of paragraph (i) above (and any legal opinion or other
certifications), the Registrar shall register the transfer and reflect on its
books and records the date and an increase in the principal amount of the IAI
Global Note in an amount equal to the principal amount of Physical Notes to be
transferred, and the Registrar shall cancel the Physical Notes so transferred;
and

 

(iii) if the proposed transferor is a Participant seeking to transfer an
interest in a Global Note, upon receipt by the Registrar of (x) written
instructions given in accordance with the Depository’s and the Registrar’s
procedures and (y) the certificate, if required, referred to in clause (y) of
paragraph (i) above, the Registrar shall register the transfer and reflect on
its books and records the date and (A) a decrease in the principal amount of the
Global Note from which such interests are to be transferred in an amount equal
to the principal amount of the Notes to be transferred and (B) an increase in
the principal amount of the IAI Global Note in an amount equal to the principal
amount of the Notes to be transferred.

 

(b) Transfers to QIBs. The following provisions shall apply with respect to the
registration of any proposed transfer of a Restricted Security to a QIB:

 

(i) the Registrar shall register the transfer of any Restricted Security,
whether or not such Note bears the Private Placement Legend, if (x) the
requested transfer is after the second anniversary of the Issue Date; provided,
however, that neither the Company nor any Affiliate of the Company has held any
beneficial interest in such Note, or portion thereof, at any time on or prior to
the second anniversary of the Issue Date or (y) such transfer is being made by a
proposed transferor who has checked the box provided for on the applicable
Global Note stating, or has otherwise advised the Company and the Registrar in
writing, that the sale has been made in compliance with the provisions of Rule
144A to a transferee who has signed the certification provided for on the
applicable

 

-41-



--------------------------------------------------------------------------------

Global Note stating, or has otherwise advised the Company and the Registrar in
writing, that it is purchasing the Note for its own account or an account with
respect to which it exercises sole investment discretion and that it and any
such account is a QIB within the meaning of Rule 144A, and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as it has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon its foregoing representations in order to
claim the exemption from registration provided by Rule 144A;

 

(ii) if the proposed transferee is a Participant and the Notes to be transferred
consist of Physical Notes which after transfer are to be evidenced by an
interest in the 144A Global Note, upon receipt by the Registrar of the Physical
Note and written instructions given in accordance with the Depository’s and the
Registrar’s procedures, the Registrar shall register the transfer and reflect on
its book and records the date and an increase in the principal amount of the
144A Global Note in an amount equal to the principal amount of Physical Notes to
be transferred, and the Registrar shall cancel the Physical Notes so
transferred; and

 

(iii) if the proposed transferor is a Participant seeking to transfer an
interest in the IAI Global Note or the Regulation S Global Note, upon receipt by
the Registrar of written instructions given in accordance with the Depository’s
and the Registrar’s procedures, the Registrar shall register the transfer and
reflect on its books and records the date and (A) a decrease in the principal
amount of the IAI Global Note or the Regulation S Global Note, as the case may
be, in an amount equal to the principal amount of the Notes to be transferred
and (B) an increase in the principal amount of the 144A Global Note in an amount
equal to the principal amount of the Notes to be transferred.

 

(c) Transfers to Non-U.S. Persons. The following provisions shall apply with
respect to any transfer of a Restricted Security to a Non-U.S. Person under
Regulation S:

 

(i) the Registrar shall register any proposed transfer of a Restricted Security
to a Non-U.S. Person upon receipt of a certificate substantially in the form of
Exhibit D from the proposed transferor and such certifications, legal opinions
and other information as the Trustee or the Company may reasonably request; and

 

(ii) (a) if the proposed transferor is a Participant holding a beneficial
interest in the Rule 144A Global Note or the IAI Global Note or the Note to be
transferred consists of Physical Notes, upon receipt by the Registrar of (x) the
documents required by paragraph (i) and (y) instructions in accordance with the
Depository’s and the Registrar’s procedures, the Registrar shall reflect on its
books and records the date and a decrease in the principal amount of the Rule
144A Global Note or the IAI Global Note, as the case may be, in an amount equal
to the principal amount of the beneficial interest in the Rule 144A Global Note
or the IAI Global Note, as the case may be, to be transferred or cancel the
Physical Notes to be transferred, and (b) if the proposed transferee is a
Participant, upon receipt by the Registrar of instructions given in accordance
with the Depository’s and the Registrar’s procedures, the Registrar shall
reflect on its books and records the date and an increase in the principal
amount of the Regulation S Global Note in an

 

-42-



--------------------------------------------------------------------------------

amount equal to the principal amount of the Rule 144A Global Note, the IAI
Global Note or the Physical Notes, as the case may be, to be transferred.

 

(d) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Company shall issue and, upon receipt of
an Authentication Order in accordance with Section 2.02, the Trustee shall
authenticate one or more Global Notes and/or Physical Notes not bearing the
Private Placement Legend in an aggregate principal amount equal to the principal
amount of the beneficial interests in the Initial Global Notes or Physical
Notes, as the case may be, tendered for acceptance in accordance with the
Exchange Offer and accepted for exchange in the Exchange Offer.

 

(e) Restrictions on Transfer and Exchange of Global Notes. Notwithstanding any
other provisions of this Indenture, a Global Note may not be transferred as a
whole except by the Depository to a nominee of the Depository or by a nominee of
the Depository to the Depository or another nominee of the Depository or by the
Depository or any such nominee to a successor Depository or a nominee of such
successor Depository.

 

(f) Private Placement Legend. Upon the transfer, exchange or replacement of
Notes not bearing the Private Placement Legend unless otherwise required by
applicable law, the Registrar shall deliver Notes that do not bear the Private
Placement Legend. Upon the transfer, exchange or replacement of Notes bearing
the Private Placement Legend, the Registrar shall deliver only Notes that bear
the Private Placement Legend unless (i) there is delivered to the Trustee an
Opinion of Counsel reasonably satisfactory to the Company and the Trustee to the
effect that neither such legend nor the related restrictions on transfer are
required in order to maintain compliance with the provisions of the Securities
Act or (ii) such Note has been offered and sold (including pursuant to the
Exchange Offer) pursuant to an effective registration statement under the
Securities Act.

 

(g) General. By its acceptance of any Note bearing the Private Placement Legend,
each Holder of such a Note acknowledges the restrictions on transfer of such
Note set forth in this Indenture and in the Private Placement Legend and agrees
that it will transfer such Note only as provided in this Indenture.

 

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.15 or Section 2.16. The Company
shall have the right to inspect and make copies of all such letters, notices or
other written communications at any reasonable time upon the giving of
reasonable written notice to the Registrar.

 

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Depository Participants or beneficial
owners of interests in any Global Note) other than to require delivery of such
certificates and other documentation or evidence as are expressly required by,
and to do so if and when expressly required by the terms of, this Indenture, and
to examine the same to determine substantial compliance as to form with the
express requirements hereof.

 

-43-



--------------------------------------------------------------------------------

The Trustee shall have no responsibility for the actions or omissions of the
Depository, or the accuracy of the books and records of the Depository.

 

(h) Cancellation and/or Adjustment of Global Note. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Physical Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Physical Notes,
the principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
to reflect such reduction; and if the beneficial interest is being exchanged for
or transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note, such other Global Note shall be
increased accordingly and an endorsement shall be made on such Global Note by
the Trustee to reflect such increase.

 

ARTICLE THREE

 

REDEMPTION

 

SECTION 3.01.  Notices to Trustee.

 

If the Company elects to redeem Notes pursuant to Section 5 or Section 6(a) or
Section 6(b) of the Notes, it shall notify the Trustee in writing of the
Redemption Date, the Redemption Price and the principal amount of Notes to be
redeemed. The Company shall give notice of redemption to the Trustee at least 30
days but not more than 60 days before the Redemption Date (unless a shorter
notice shall be agreed to by the Trustee in writing), together with such
documentation and records as shall enable the Trustee to select the Notes to be
redeemed.

 

SECTION 3.02.  Selection of Notes To Be Redeemed.

 

In the event that the Company chooses to redeem less than all of the Notes
pursuant to Section 5 or Section 6(a) or Section 6(b) of the Notes, selection of
the Notes for redemption will be made by the Trustee either:

 

(1) in compliance with the requirements of the principal national securities
exchange, if any, on which the Notes are listed; or

 

(2) on a pro rata basis, by lot or by such method as the Trustee shall deem fair
and appropriate.

 

No Notes of a principal amount of $1,000 or less shall be redeemed in part. If a
partial redemption is made with the proceeds of a Qualified Equity Offering, the
Trustee will select the Notes only on a pro rata basis or on as nearly a pro
rata basis as is practicable (subject to Depository procedures).

 

-44-



--------------------------------------------------------------------------------

SECTION 3.03.  Notice of Redemption.

 

At least 30 days but not more than 60 days before a Redemption Date, the Company
shall mail a notice of redemption by first class mail, postage prepaid, to each
Holder whose Notes are to be redeemed at its registered address (except that a
notice issued in connection with a redemption referred to in Section 8.01 may be
more than 60 days before such Redemption Date). At the Company’s request, the
Trustee shall forward the notice of redemption in the Company’s name and at the
Company’s expense. Each notice for redemption shall identify the Notes
(including the CUSIP or ISIN number) to be redeemed and shall state:

 

(1) the Redemption Date;

 

(2) the Redemption Price and the amount of accrued interest, if any, to be paid;

 

(3) the name and address of the Paying Agent;

 

(4) that Notes called for redemption must be surrendered to the Paying Agent to
collect the Redemption Price plus accrued interest, if any;

 

(5) that, unless the Company defaults in making the redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date, and the only remaining right of the Holders of such Notes is to receive
payment of the Redemption Price upon surrender to the Paying Agent of the Notes
redeemed;

 

(6) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the Redemption Date, and upon
surrender and cancellation of such Note, a new Note or Notes in aggregate
principal amount equal to the unredeemed portion thereof will be issued;

 

(7) if fewer than all the Notes are to be redeemed, the identification of the
particular Notes (or portion thereof) to be redeemed, as well as the aggregate
principal amount of Notes to be redeemed and the aggregate principal amount of
Notes to be outstanding after such partial redemption; and

 

(8) the Section of the Notes or this Indenture, as applicable, pursuant to which
the Notes are to be redeemed. The notice, if mailed in a manner herein provided,
shall be conclusively presumed to have been given, whether or not the Holder
receives such notice. In any case, failure to give such notice by mail or any
defect in the notice to the Holder of any Note designated for redemption in
whole or in part shall not affect the validity of the proceedings for the
redemption of any other Note. Notices of redemption may not be conditional.

 

SECTION 3.04.  Effect of Notice of Redemption.

 

Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become due and payable on the Redemption Date and at the
Redemption

 

-45-



--------------------------------------------------------------------------------

Price plus accrued interest, if any. Upon surrender to the Trustee or Paying
Agent, such Notes called for redemption shall be paid at the Redemption Price
(which shall include accrued interest thereon to, but not including, the
Redemption Date), but installments of interest, the maturity of which is on or
prior to the Redemption Date, shall be payable to Holders of record at the close
of business on the relevant Record Dates. On and after the Redemption Date
interest shall cease to accrue on Notes or portions thereof called for
redemption unless the Company shall have not complied with its obligations
pursuant to Section 3.05.

 

SECTION 3.05.  Deposit of Redemption Price.

 

On or before 10:00 a.m. New York time on the Redemption Date, the Company shall
deposit with the Paying Agent U.S. Legal Tender sufficient to pay the Redemption
Price plus accrued and unpaid interest, if any, of all Notes to be redeemed on
that date.

 

If the Company complies with the preceding paragraph, then, unless the Company
defaults in the payment of such Redemption Price plus accrued interest, if any,
interest on the Notes to be redeemed will cease to accrue on and after the
applicable Redemption Date, whether or not such Notes are presented for payment.

 

SECTION 3.06.  Notes Redeemed in Part.

 

If any Note is to be redeemed in part only, the notice of redemption that
relates to such Note shall state the portion of the principal amount thereof to
be redeemed. A new Note or Notes in principal amount equal to the unredeemed
portion of the original Note or Notes shall be issued in the name of the Holder
thereof upon surrender and cancellation of the original Note or Notes.

 

ARTICLE FOUR

 

COVENANTS

 

SECTION 4.01.  Payment of Notes.

 

The Company shall pay the principal of, premium, if any, and interest on the
Notes in the manner provided in the Notes, the Registration Rights Agreement and
this Indenture. An installment of principal of, or interest on, the Notes shall
be considered paid on the date it is due if the Trustee or Paying Agent (other
than the Company or an Affiliate thereof) holds on that date U.S. Legal Tender
designated for and sufficient to pay the installment. Interest on the Notes will
be computed on the basis of a 360-day year comprised of twelve 30-day months.

 

The Company shall pay interest on overdue principal (including post petition
interest in a proceeding under any Bankruptcy Law), and overdue interest, to the
extent lawful, at the same rate per annum borne by the Notes.

 

-46-



--------------------------------------------------------------------------------

SECTION 4.02.  Maintenance of Office or Agency.

 

The Company shall maintain in the Borough of Manhattan, The City of New York,
the office or agency required under Section 2.03 (which may be an office of the
Trustee or an affiliate of the Trustee or Registrar). The Company shall give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the address of the Trustee set forth in Section 13.02.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.

 

The Company hereby initially designates the Trustee at its office or agency in
the Borough of Manhattan, The City of New York, as such office of the Company in
accordance with Section 2.03.

 

SECTION 4.03.  Corporate Existence.

 

Except as otherwise permitted by Article Five, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence and the corporate, partnership or other existence of each of
its Restricted Subsidiaries in accordance with the respective organizational
documents of each such Restricted Subsidiary and the material rights (charter
and statutory) and material franchises of the Company and each of its Restricted
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, franchise or corporate existence with respect to itself
or any Restricted Subsidiary if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Restricted Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Holders of the Notes.

 

SECTION 4.04.  Payment of Taxes.

 

The Company and the Guarantors, if any, shall and shall cause each of the
Restricted Subsidiaries to, pay or discharge or cause to be paid or discharged,
before the same shall become delinquent, (a) all material taxes, assessments and
governmental charges levied or imposed upon it or any of the Restricted
Subsidiaries or upon the income, profits or property of it or any of the
Restricted Subsidiaries and (b) all lawful claims for labor, materials and
supplies which, in each case, if unpaid, might by law become a material
liability or Lien upon the property of it or any of the Restricted Subsidiaries;
provided, however, that the Company and the Guarantors, if any, shall not be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount the applicability or validity is being
contested in good faith by appropriate actions and for which appropriate
provision has been made.

 

-47-



--------------------------------------------------------------------------------

SECTION 4.05.  Compliance Certificate; Notice of Default.

 

(a) The Company shall deliver to the Trustee, within 120 days after the close of
each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Subsidiaries has been made under the
supervision of the signing Officers with a view to determining whether the
Company and the Guarantors, if any, have kept, observed, performed and fulfilled
their obligations under this Indenture and further stating, as to each such
Officer signing such certificate, that to the best of such Officer’s knowledge,
the Company and the Guarantors, if any, during such preceding fiscal year has
kept, observed, performed and fulfilled each and every such covenant and no
Default occurred during such year and at the date of such certificate there is
no Default that has occurred and is continuing or, if such signers do know of
such Default, the certificate shall specify such Default and what action, if
any, the Company is taking or proposes to take with respect thereto. The
Officers’ Certificate shall also notify the Trustee should the Company elect to
change the manner in which it fixes the fiscal year end.

 

(b) The Company shall deliver to the Trustee promptly and in any event within
five days after the Company becomes aware of the occurrence of any Default an
Officers’ Certificate specifying the Default and what action, if any, the
Company is taking or proposes to take with respect thereto.

 

SECTION 4.06.  Waiver of Stay, Extension or Usury Laws.

 

The Company and each Guarantor, if any, covenants (to the extent permitted by
applicable law) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive the
Company or such Guarantor from paying all or any portion of the principal of
and/or interest on the Notes or the Guarantee, if any, of any such Guarantor as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Indenture, and (to the
extent permitted by applicable law) each hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

 

SECTION 4.07.  Change of Control.

 

(a) Upon the occurrence of a Change of Control, each Holder shall have the right
to require that the Company purchase all or a portion of such Holder’s Notes
pursuant to the offer described below (the “Change of Control Offer”), at a
purchase price (the “Change of Control Payment”) equal to 101% of the principal
amount thereof plus accrued interest, if any, to but not including the date of
purchase.

 

(b) Within 30 days following the date upon which a Change of Control occurred,
the Company shall send, by first-class mail, a notice to each Holder at such
Holder’s last registered address, with a copy to the Trustee, which notice shall
govern the terms of the Change of Control Offer. The notice to the Holders shall
contain all instructions and materials necessary

 

-48-



--------------------------------------------------------------------------------

to enable such Holders to tender Notes pursuant to the Change of Control Offer.
Such notice shall state:

 

(i) that the Change of Control Offer is being made pursuant to this Section 4.07
and that all Notes tendered and not withdrawn shall be accepted for payment;

 

(ii) the purchase price (including the amount of accrued and unpaid interest, if
any) and the purchase date (which shall be no earlier than 30 days nor later
than 45 days from the date such notice is mailed, other than as may be required
by law) (the “Change of Control Payment Date”);

 

(iii) that any Note not tendered shall continue to accrue interest;

 

(iv) that, unless the Company defaults in making payment therefor, any Note
accepted for payment pursuant to the Change of Control Offer shall cease to
accrue interest after the Change of Control Payment Date;

 

(v) that Holders electing to have Notes purchased pursuant to a Change of
Control Offer shall be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Note completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day prior to the Change of Control Payment Date;

 

(vi) that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than 5:00 p.m., New York City Time, on the second
Business Day prior to the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of the Notes the Holder delivered for purchase and a statement
that such Holder is withdrawing his election to have such Notes purchased;

 

(vii) that Holders whose Notes are purchased only in part shall be issued new
Notes in a principal amount equal to the unpurchased portion of the Notes
surrendered; provided, however, that each Note purchased and each new Note
issued shall be in an original principal amount of $1,000 or integral multiples
thereof; and

 

(viii) the circumstances and relevant facts regarding such Change of Control.

 

On the Change of Control Payment Date, the Company shall, to the extent
permitted by law, (i) accept for payment all Notes or portions thereof properly
tendered pursuant to the Change of Control Offer, (ii) deposit with the Paying
Agent an amount equal to the aggregate Change of Control Payment in respect of
all Notes or portions thereof so tendered and (iii) deliver, or cause to be
delivered, to the Trustee for cancellation the Notes so accepted together with
an Officers’ Certificate stating that such Notes or portions thereof have been
tendered to and purchased by the Company. The Paying Agent shall promptly either
(x) pay to the Holder against presentation and surrender (or, in the case of
partial payment, endorsement) of the Global Notes or (y) in the case of
Certificated Securities, mail to each Holder of Notes the Change of Control
Payment for such Notes, and the Trustee will promptly authenticate and deliver

 

-49-



--------------------------------------------------------------------------------

to the Holder of the Global Notes a new Global Note or Notes or, in the case of
definitive notes, mail to each Holder new Certificated Securities, as
applicable, equal in principal amount to any unpurchased portion of the Notes
surrendered, if any, provided that each new Certificated Security will be in a
principal amount of $1,000 or an integral multiple thereof. The Company shall
notify the Trustee and the Holders of the results of the Change of Control Offer
on or as soon as practicable after the Change of Control Payment Date.

 

The Company shall not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer at the
Change of Control Purchase Price, at the same times and otherwise in compliance
with the requirements applicable to a Change of Control Offer made by the
Company and purchases all Notes validly tendered and not withdrawn under such
Change of Control Offer or if a notice of redemption has been given pursuant to
Sections 5, 6(a) or 6(b) of the Notes. A Change of Control Offer may be made in
advance of a Change of Control and conditioned upon the Change of Control if a
definitive agreement relating to such Change of Control is entered into at or
prior to the time making the Change of Control Offer.

 

Neither the Board of Directors of the Company nor the Trustee may waive the
provisions of this Section 4.07 relating to a Holder’s right to redemption upon
a Change of Control.

 

The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with the repurchase of Notes
pursuant to a Change of Control Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Section
4.07, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under the
provisions of this Section 4.07 by virtue thereof.

 

SECTION 4.08.  Limitations on Incurrence of Additional Indebtedness.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, assume, guarantee, acquire, become
liable, contingently or otherwise, with respect to or otherwise become
responsible for payment of (collectively, “incur”) any Indebtedness (other than
Permitted Indebtedness); provided, however, that if no Default or Event of
Default shall have occurred and be continuing at the time of or as a consequence
of the incurrence of any such Indebtedness, the Company or any of its Restricted
Subsidiaries may incur (x) Subordinated Indebtedness (including, without
limitation, Acquired Indebtedness that constitutes Subordinated Indebtedness) if
on the date of the incurrence of such Subordinated Indebtedness, after giving
effect to the incurrence thereof, the Consolidated Fixed Charge Coverage Ratio
of the Company would have been greater than 2.25 to 1.0 (the “Fixed Charge
Coverage Ratio Provision”) and (y) non-Subordinated Indebtedness (including
Acquired Indebtedness that constitutes non-Subordinated Indebtedness) if on the
date of the incurrence of such non-Subordinated Indebtedness, after giving
effect to the incurrence thereof, the Consolidated Fixed Charged Coverage Ratio
of the Company would have been greater than 2.25 to 1.0 and the Consolidated
Senior Leverage Ratio of the Company would have been less than 4.75 to 1.0.

 

-50-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Notes do not have the Minimum Rating
at the time of the incurrence of Indebtedness pursuant to the Fixed Charge
Coverage Ratio Provision of clause (a) above by a Restricted Subsidiary that is
not a Guarantor then the aggregate amount of Indebtedness (other than Permitted
Indebtedness) that may be incurred by a Restricted Subsidiary that is not a
Guarantor pursuant to the Fixed Charge Coverage Ratio Provision of clause (a)
above shall not exceed, taken together with any other Indebtedness incurred
pursuant to the Fixed Charge Coverage Ratio Provision of clause (a) above by the
Company’s Restricted Subsidiaries that are not Guarantors and then outstanding,
$150.0 million less the aggregate amount of Indebtedness incurred by the
Company’s Restricted Subsidiaries that are not Guarantors pursuant to clause
(15) of the definition of Permitted Indebtedness and then outstanding.

 

(c) The Company will not, and will not permit any Guarantor to, directly or
indirectly, incur any Indebtedness which by its terms (or by the terms of any
agreement governing such Indebtedness) is expressly subordinated in right of
payment to any other Indebtedness of the Company or such Guarantor, as the case
may be, unless such Indebtedness is also by its terms (or by the terms of any
agreement governing such Indebtedness) made expressly subordinate to the Notes
or the applicable Guarantee, as the case may be, to the same extent and in the
same manner as such Indebtedness is subordinated to other Indebtedness of the
Company or such Guarantor, as the case may be. For purposes of the foregoing, no
Indebtedness will be deemed to be subordinated in right of payment to any other
Indebtedness of the Company or any Guarantor solely by virtue of such
Indebtedness being unsecured or by virtue of the fact that the holders of such
Indebtedness have entered into one or more intercreditor agreements giving one
or more of such holders priority over the other holders in the collateral held
by them.

 

SECTION 4.09.  Limitations on Restricted Payments.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

 

(1) declare or pay any dividend or make any distribution (other than dividends
or distributions payable in Qualified Capital Stock of the Company) on or in
respect of shares of the Company’s Capital Stock to holders of such Capital
Stock;

 

(2) purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Company;

 

(3) make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Subordinated
Indebtedness; or

 

(4) make any Investment (other than Permitted Investments).

 

(each of the foregoing actions set forth in clauses (1), (2), (3) and (4) being
referred to as a “Restricted Payment”);

 

-51-



--------------------------------------------------------------------------------

if at the time of such Restricted Payment or immediately after giving effect
thereto,

 

(i) a Default or an Event of Default shall have occurred and be continuing;

 

(ii) the Company is not able to incur at least $1.00 of additional Subordinated
Indebtedness (other than Permitted Indebtedness) in compliance with Section
4.08; or

 

(iii) the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to the Issue Date (the amount expended for
such purposes, if other than in cash, being the fair market value of such
property as determined in good faith by the Board of Directors of the Company)
shall exceed the sum of

 

(u) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing on the first day of the fiscal quarter beginning following
the quarter in which the Issue Date occurs to and including the last day of the
fiscal quarter ended immediately prior to the date of such calculation for which
internal financial statements are available (or, if such Consolidated Net Income
shall be a deficit, minus 100% of such aggregate deficit), plus

 

(v) 100% of the aggregate Net Cash Proceeds and the fair market value, as
determined in good faith by the Board of Directors of the Company, of property
and marketable securities received by the Company from any Person (other than a
Subsidiary of the Company) from the issuance and sale subsequent to the Issue
Date and on or prior to the date the Restricted Payment occurs (the “Reference
Date”) of Qualified Capital Stock of the Company (but excluding any debt
security that is convertible into, or exchangeable for, Qualified Capital
Stock), plus

 

(w) without duplication of any amounts included in clause (iii)(v) above, 100%
of the aggregate Net Cash Proceeds and the fair market value, as determined in
good faith by the Board of Directors of the Company, of property and marketable
securities of any equity contribution received by the Company from a holder of
the Company’s Capital Stock subsequent to the Issue Date and on or prior to the
Reference Date (excluding, in the case of clauses (iii)(v) and (w), any Net Cash
Proceeds from a Qualified Equity Offering to the extent used to redeem the Notes
in compliance with Section 6(a) of the Notes), plus

 

(x) 100% of the aggregate amount by which Indebtedness (other than any
Subordinated Indebtedness) incurred by the Company or any Restricted Subsidiary
subsequent to the Issue Date is reduced on the Company’s balance sheet upon the
conversion or exchange (other than by a Subsidiary of the Company) into
Qualified Capital Stock (less the amount of any cash, or the fair value of
assets, distributed by the Company or any Restricted Subsidiary upon such
conversion or exchange), plus

 

(y) 100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by the Board of Directors of the Company, of

 

-52-



--------------------------------------------------------------------------------

property and marketable securities received by means of (A) the sale or other
disposition (other than to the Company or a Restricted Subsidiary) of all or any
portion of any Restricted Investments made by the Company or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Company or its Restricted Subsidiaries and repayments of or interest
payments made in respect of any loans or advances which constitute Restricted
Investments by the Company or its Restricted Subsidiaries or any dividends or
other distributions made or payments made with respect to any Restricted
Investment by the Company or any Restricted Subsidiary or (B) the sale (other
than to the Company or a Restricted Subsidiary) of the Capital Stock of an
Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary or a
dividend from an Unrestricted Subsidiary, plus

 

(z) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Company or a Restricted Subsidiary or the transfer of assets
of an Unrestricted Subsidiary to the Company or a Restricted Subsidiary, the
fair market value of the Investment in such Unrestricted Subsidiary, as
determined in good faith by the Board of Directors of the Company at the time of
the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or
at the time of such merger, consolidation or transfer of assets;

 

provided, however, that the sum of clauses (y) and (z) above shall not exceed
the aggregate amount of all such Investments made subsequent to the Issue Date.

 

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph do not prohibit:

 

(1) the payment of any dividend or other distribution within 60 days after the
date of declaration of such dividend or other distribution if the dividend or
other distribution would have been permitted on the date of declaration;

 

(2) if no Default or Event of Default shall have occurred and be continuing, the
acquisition of any shares of Capital Stock of the Company either (i) solely in
exchange for shares of Qualified Capital Stock of the Company or (ii) through
the application of net proceeds of a substantially concurrent sale (other than
to a Subsidiary of the Company) of shares of Qualified Capital Stock of the
Company;

 

(3) if no Default or Event of Default shall have occurred and be continuing, the
acquisition of any Subordinated Indebtedness either (i) solely in exchange for
shares of Qualified Capital Stock of the Company or (ii) through the application
of net proceeds of a substantially concurrent sale (other than to a Subsidiary
of the Company) of (a) shares of Qualified Capital Stock of the Company, (b)
Refinancing Indebtedness or (c) upon a Change of Control or in connection with
an Asset Sale to the extent required by the agreement governing such
Subordinated Indebtedness but only if the Company shall have complied with the
covenants described under Sections 4.07 and 4.11 and purchased

 

-53-



--------------------------------------------------------------------------------

all Notes validly tendered pursuant to the relevant offer prior to redeeming
such Subordinated Indebtedness;

 

(4) so long as no Default or Event of Default shall have occurred and be
continuing, repurchases by the Company of Capital Stock of the Company from
current or former officers, directors, employees and consultants of the Company
or any of its Subsidiaries or their authorized representatives (or their
transferees, estates or beneficiaries under their estates) upon the death,
disability, severance or termination of employment of such employees or
termination of their seat on the board of the Company or any Subsidiary in an
aggregate amount not to exceed $2.5 million in any calendar year with unused
amounts being available to be used in succeeding calendar years subject to a
maximum of $5.0 million in any calendar year (without giving effect to clauses
(B) and (C)), plus (B) the amount of any Net Cash Proceeds received by or
contributed to the Company from the issuance and sale after the Issue Date of
Qualified Capital Stock of the Company to its officers, directors, employees or
consultants, plus (C) the Net Cash Proceeds of any “key-man” life insurance
policies;

 

(5) repurchases of Capital Stock deemed to occur upon the exercise of stock
options if the Capital Stock represents a portion of the exercise price thereof;

 

(6) the declaration and payment of regularly scheduled or accrued dividends or
distributions to (i) the holders of any class or series of Disqualified Capital
Stock of the Company or any Restricted Subsidiary issued on or after the date of
this Indenture in accordance with the Consolidated Fixed Charge Coverage Ratio
Provision described under Section 4.08 or (ii) the holders of any class or
series of Preferred Stock of the Company issued after the date of this
Indenture; provided that (x) at the time of such issuance and after giving pro
forma effect thereto treating the aggregate liquidation preference of such
Preferred Stock as Indebtedness, the Company would have been able to incur at
least $1.00 of additional Indebtedness pursuant to the Consolidated Fixed Charge
Coverage Ratio Provision described under Section 4.08 and (y) the Net Cash
Proceeds of such issuance of Preferred Stock shall be excluded from clause
(iii)(v) above;

 

(7) Investments that are made with Excluded Contributions;

 

(8) the repurchase, redemption or other acquisition for value of Capital Stock
of the Company representing fractional shares of such Capital Stock; and

 

(9) so long as no Default or Event of Default shall have occurred and be
continuing, other Restricted Payments, in an aggregate amount which, when taken
together with all other Restricted Payments pursuant to this clause (9), does
not exceed $10.0 million.

 

In determining the aggregate amount of Restricted Payments made subsequent to
the Issue Date in accordance with clause (iii) of the immediately preceding
paragraph, amounts expended pursuant to clause (1) and, to the extent of any
proceeds that increase the amount available for Restricted Payments pursuant to
(iii)(v) above, (2)(ii) and (3)(ii)(a) shall be included in such calculation.

 

-54-



--------------------------------------------------------------------------------

SECTION 4.10.  Limitation on Preferred Stock of Restricted Subsidiaries.

 

The Company will not permit any of its Restricted Subsidiaries that are not
Guarantors to issue any Preferred Stock (other than to the Company or to a
Wholly Owned Restricted Subsidiary of the Company) or permit any Person (other
than the Company or a Wholly Owned Restricted Subsidiary of the Company) to own
any Preferred Stock of any Restricted Subsidiary that is not a Guarantor of the
Company.

 

SECTION 4.11.  Limitations on Asset Sales.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale, unless:

 

(1) the Company or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Company’s Board of Directors);

 

(2) at least 75% of the consideration received by the Company or such Restricted
Subsidiary, as the case may be, from such Asset Sale shall be in the form of
cash or Cash Equivalents; provided that the following shall be deemed to be cash
for purposes of this provision:

 

(a) the fair market value of (i) any assets (other than securities) received by
the Company or any Restricted Subsidiary to be used by it in a Permitted
Business and (ii) Capital Stock in a Person that is a Restricted Subsidiary or
in a Person engaged in a Permitted Business that shall become a Restricted
Subsidiary immediately upon the acquisition of such Person;

 

(b) any Designated Noncash Consideration received by the Company or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Noncash Consideration received
since the date of this Indenture pursuant to this clause (b) that is at that
time outstanding, not to exceed $25.0 million at the time of the receipt of such
Designated Noncash Consideration (with the fair market value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value);

 

(c) the amount of any securities, notes or other obligations received from such
transferee that are within 180 days converted by the Company or such Restricted
Subsidiary to cash; and

 

(d) the amount of any liabilities (as shown on the Company’s or such Restricted
Subsidiary’s most recent balance sheet) of the Company or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Notes or any Guarantee of a Guarantor) that are assumed by the transferee of any
such assets; and

 

-55-



--------------------------------------------------------------------------------

(3) upon the consummation of an Asset Sale, the Company shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale within 364 days of receipt thereof either:

 

(a) to permanently reduce Indebtedness or other obligations that are subject to
any Prior Lien Agreements and, in the case of any Indebtedness under any
revolving credit facility, effect a permanent reduction in the availability
under such revolving credit facility (or, effect such a permanent reduction in
availability thereunder regardless of the fact that no prepayment may be
required);

 

(b) to make an investment in properties or assets used or useful in a Permitted
Business;

 

(c) to make capital expenditures; and/or

 

(d) a combination of prepayment and investment permitted by the foregoing
clauses (3)(a), 3(b) and 3(c).

 

Pending the final application of such Net Cash Proceeds, the Company may
temporarily reduce borrowings under the Credit Agreement or any other revolving
credit facility. On the 365th day after an Asset Sale or such earlier date, if
any, as the Board of Directors of the Company or of such Restricted Subsidiary
determines not to apply the Net Cash Proceeds relating to such Asset Sale as set
forth in clauses (3)(a), (3)(b), (3)(c) and (3)(d) of the preceding paragraph
(each, a “Net Proceeds Offer Trigger Date”), such aggregate amount of Net Cash
Proceeds which have not been applied on or before such Net Proceeds Offer
Trigger Date as permitted in clauses (3)(a), (3)(b), (3)(c) and (3)(d) of the
preceding paragraph (each, a “Net Proceeds Offer Amount”) shall be applied by
the Company or such Restricted Subsidiary to make an offer to purchase (the “Net
Proceeds Offer”) to all Holders and, to the extent required by the terms of any
Pari Passu Indebtedness, to all holders of such Pari Passu Indebtedness, on a
date (the “Net Proceeds Offer Payment Date”) not less than 30 nor more than 45
days following the applicable Net Proceeds Offer Trigger Date, from all Holders
(and holders of any such Pari Passu Indebtedness) on a pro rata basis, that
amount of Notes (and Pari Passu Indebtedness) equal to the Net Proceeds Offer
Amount at a price equal to 100% of the principal amount of the Notes (and Pari
Passu Indebtedness) to be purchased, plus accrued and unpaid interest thereon,
if any, to but not including the date of purchase; provided, however, that if at
any time any non-cash consideration received by the Company or any Restricted
Subsidiary of the Company, as the case may be, in connection with any Asset Sale
is converted into or sold or otherwise disposed of for cash (other than interest
received with respect to any such non-cash consideration), then such conversion
or disposition shall be deemed to constitute an Asset Sale hereunder and the Net
Cash Proceeds thereof shall be applied in accordance with this Section.

 

The Company may defer the Net Proceeds Offer until there is an aggregate
unutilized Net Proceeds Offer Amount equal to or in excess of $20.0 million
resulting from one or more Asset Sales (at which time, the entire unutilized Net
Proceeds Offer Amount, and not just the amount in excess of $20.0 million, shall
be applied as required pursuant to the preceding paragraph).

 

-56-



--------------------------------------------------------------------------------

Each Net Proceeds Offer will be mailed by the Company to the record Holders as
shown on the register of Holders within 25 days following the Net Proceeds Offer
Trigger Date, with a copy to the Trustee, and shall comply with the procedures
set forth in this Indenture. The notice to the Holders shall contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Net Proceeds Offer. Such notice shall state:

 

(1) that the Net Proceeds Offer is being made pursuant to this Section 4.11 and
that (subject to the provisions hereof) all Notes tendered will be accepted for
payment;

 

(2) the purchase price (including the amount of accrued and unpaid interest, if
any) and the purchase date (which shall be the Net Proceeds Offer Payment Date);

 

(3) that any Note not tendered will continue to accrue interest;

 

(4) that, unless the Company defaults in making payment therefor, any Note
accepted for payment pursuant to the Net Proceeds Offer shall cease to accrue
interest after the Net Proceeds Offer Payment Date;

 

(5) that Holders electing to have a Note purchased pursuant to a Net Proceeds
Offer will be required to surrender the Note, with the form entitled “Option of
Holder To Elect Purchase” on the reverse of the Note completed, to the Paying
Agent at the address specified in the notice prior to the close of business on
the third Business Day prior to the Net Proceeds Offer Payment Date;

 

(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than 5:00 p.m., New York City time, on the second Business
Day preceding the Net Proceeds Offer Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Notes the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;

 

(7) that Holders whose Notes are purchased only in part shall be issued new
Notes in a principal amount equal to the unpurchased portion of the Notes
surrendered; provided, however, that each Note purchased and each new Note
issued shall be in an original principal amount of $1,000 or integral multiples
thereof; and

 

(8) the circumstances and relevant facts regarding such Net Proceeds Offer.

 

Upon receiving notice of the Net Proceeds Offer, Holders may elect to tender
their Notes in whole or in part in integral multiples of $1,000 in exchange for
cash. To the extent Holders properly tender Notes and holders of Pari Passu
Indebtedness properly tender such Pari Passu Indebtedness in an amount exceeding
the Net Proceeds Offer Amount, the tendered Notes and Pari Passu Indebtedness
will be purchased on a pro rata basis based on the aggregate amounts of Notes
and Pari Passu Indebtedness tendered (and the Trustee shall select the tendered
Notes of tendering Holders on a pro rata basis based on the amount of Notes
tendered). A Net Proceeds Offer shall remain open for a period of 20 Business
Days or such longer period as may

 

-57-



--------------------------------------------------------------------------------

be required by law. If any Net Cash Proceeds remain after the consummation of
any Net Proceeds Offer, the Company may use those Net Cash Proceeds for any
purpose not otherwise prohibited by this Indenture. Upon completion of each Net
Proceeds Offer, the amount of Net Cash Proceeds will be reset at zero.

 

SECTION 4.12.  Limitations on Transactions with Affiliates.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, enter into any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (each, an “Affiliate Transaction”), other than
(x) Affiliate Transactions permitted under paragraph (b) below and (y) Affiliate
Transactions on terms that are no less favorable than those that might
reasonably have been obtained in a comparable transaction at such time on an
arm’s-length basis from a Person that is not an Affiliate of the Company or such
Restricted Subsidiary.

 

All Affiliate Transactions (and each series of related Affiliate Transactions
which are similar or part of a common plan) involving aggregate payments or
other property with a fair market value in excess of $10.0 million shall be
approved by the Board of Directors of the Company or such Restricted Subsidiary,
as the case may be, such approval to be evidenced by a Board Resolution stating
that such Board of Directors has determined that such transaction complies with
the foregoing provisions. If the Company or any Restricted Subsidiary of the
Company enters into an Affiliate Transaction (or a series of related Affiliate
Transactions related to a common plan) that involves an aggregate fair market
value of more than $15.0 million, the Company or such Restricted Subsidiary, as
the case may be, shall, prior to the consummation thereof, obtain a favorable
opinion as to the fairness of such transaction or series of related transactions
to the Company or the relevant Restricted Subsidiary, as the case may be, from a
financial point of view, from an Independent Financial Advisor and file the same
with the Trustee.

 

(b) The restrictions set forth in this section shall not apply to:

 

(1) reasonable fees and compensation paid to and indemnity provided on behalf of
officers, directors, employees or consultants of the Company or any Restricted
Subsidiary of the Company as determined in good faith by the Company’s Board of
Directors or senior management;

 

(2) transactions exclusively between or among the Company and any of its
Restricted Subsidiaries or exclusively between or among such Restricted
Subsidiaries; provided that such transactions are not otherwise prohibited by
this Indenture;

 

(3) sales or other transfers or dispositions of accounts receivable and other
related assets customarily transferred in an asset securitization transaction
involving accounts receivable to a Receivables Entity in a Qualified Receivables
Transaction, and acquisitions of Permitted Investments in connection with a
Qualified Receivables Transaction;

 

-58-



--------------------------------------------------------------------------------

(4) any agreement as in effect as of the Issue Date or any amendment thereto or
any transaction contemplated thereby (including pursuant to any amendment
thereto) or in any replacement agreement thereto so long as any such amendment
or replacement agreement is not materially more disadvantageous on the whole to
the Holders than the original agreement as in effect on the Issue Date; and

 

(5) Restricted Payments or Permitted Investments permitted by this Indenture;

 

(6) any transaction with a Person which would constitute an Affiliate
Transaction solely because the Company or a Restricted Subsidiary owns an equity
interest in or otherwise controls such Person; provided that no Affiliate of the
Company or any of its Subsidiaries other than the Company or a Restricted
Subsidiary shall have a beneficial interest in such Person; and

 

(7) (a) any transaction with an Affiliate where the only consideration paid by
the Company or any Restricted Subsidiary is Qualified Capital Stock or (b) the
issuance or sale of any Qualified Capital Stock.

 

SECTION 4.13.  Limitations on Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.

 

The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Company to

 

(1) pay dividends or make any other distributions on or in respect of its
Capital Stock;

 

(2) make loans or advances to the Company or any other Restricted Subsidiary or
pay any Indebtedness or other obligation owed to the Company or any other
Restricted Subsidiary of the Company; or

 

(3) transfer any of its property or assets to the Company or any other
Restricted Subsidiary of the Company,

 

except in each case for such encumbrances or restrictions existing under or by
reason of

 

(a) applicable law;

 

(b) this Indenture;

 

(c) customary non-assignment provisions of any contract or any lease governing a
leasehold interest of any Restricted Subsidiary of the Company;

 

(d) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

 

-59-



--------------------------------------------------------------------------------

(e) agreements existing on the Issue Date to the extent and in the manner such
agreements are in effect on the Issue Date;

 

(f) the Credit Agreement;

 

(g) restrictions on the transfer of assets subject to any Lien permitted under
this Indenture imposed by the holder of such Lien;

 

(h) restrictions imposed by any agreement to sell assets or Capital Stock
permitted under this Indenture to any Person pending the closing of such sale;

 

(i) any Purchase Money Note or other Indebtedness or contractual requirements
incurred with respect to a Qualified Receivables Transaction relating
exclusively to a Receivables Entity that, in the good faith determination of the
Board of Directors, are necessary to effect such Qualified Receivables
Transaction;

 

(j) customary provisions in joint venture agreements, partnership agreements,
limited liability company, organizational and governance documents or other
similar agreements (in each case relating solely to the respective joint
venture, partnership, limited liability company or similar entity or the equity
interests therein) entered into in the ordinary course of business;

 

(k) an agreement governing Indebtedness incurred to Refinance the Indebtedness
issued, assumed or incurred pursuant to an agreement referred to in clauses (b),
(d), (e) and (g) above; provided, however, that the provisions relating to such
encumbrance or restriction contained in any such Indebtedness are not materially
less favorable on the whole to the Company as determined by the Board of
Directors of the Company in its reasonable and good faith judgment than the
provisions relating to such encumbrance or restriction contained in agreements
referred to in such clauses (b), (d), (e) and (g);

 

(l) any other agreement governing Indebtedness entered into after the Issue Date
that contains encumbrances and restrictions (x) that are not materially more
restrictive than those in effect on the Issue Date with respect to that
Restricted Subsidiary pursuant to agreements in effect on the Issue Date, (y)
with respect to any Indebtedness incurred pursuant to clauses (14) and (15) of
the definition of Permitted Indebtedness and the Consolidated Fixed Charge
Coverage Ratio Provision of Section 4.08, that are not materially more
restrictive than those imposed pursuant to the Credit Agreement as in effect on
the Issue Date (which may result in encumbrances upon a Restricted Subsidiary so
long as such encumbrances or restrictions are not materially more restrictive
taken as a whole than the comparable encumbrances or restrictions that are
applicable to the Company) or (z) that are not expected to make the Company
unable to make principal or interest payments on the Notes, as determined in
good faith by the Board of Directors of the Company;

 

(m) Purchase Money Indebtedness or Capitalized Lease Obligations incurred in
compliance with Section 4.08; and

 

-60-



--------------------------------------------------------------------------------

(n) restrictions on cash or other deposits or net worth imposed by suppliers,
customers or landlords under contracts entered into in the ordinary course of
business.

 

SECTION 4.14.  Limitation on Guarantees by Restricted Subsidiaries.

 

The Company will not permit any of its Restricted Subsidiaries, directly or
indirectly, by way of the pledge, intercompany note or otherwise, to assume,
guarantee or in any other manner become liable with respect to any Indebtedness
of the Company or any Domestic Restricted Subsidiary of the Company (other than
guarantees of Indebtedness under the Credit Agreement and of Hedging
Obligations, which guarantees are in effect on the Issue Date, and guarantees
executed and delivered after the Issue Date from Restricted Subsidiaries having
total assets with a book value of less than $10.0 million) unless, in any such
case, such Restricted Subsidiary executes and delivers a supplemental indenture
to this Indenture, providing a guarantee of payment of the Notes by such
Restricted Subsidiary.

 

SECTION 4.15.  Additional Subsidiary Guarantees.

 

If the Company or any of its Restricted Subsidiaries organizes, acquires,
transfers assets to or otherwise invests in any Domestic Restricted Subsidiary
such that, following such organization, acquisition, transfer or investment, the
Domestic Restricted Subsidiary has total assets with a book value, in each case,
equal to or in excess of $10.0 million, then such Restricted Subsidiary shall:

 

(1) within ten Business Days execute and deliver to the Trustee a supplemental
indenture in form reasonably satisfactory to the Trustee pursuant to which such
Restricted Subsidiary shall unconditionally guarantee all of the Company’s
obligations under the Notes and this Indenture on the terms set forth in this
Indenture; and

 

(2) deliver to the Trustee an Opinion of Counsel that such supplemental
indenture has been duly authorized, executed and delivered by such Restricted
Subsidiary and constitutes a legal, valid, binding and enforceable obligation of
such Restricted Subsidiary. Thereafter, such Restricted Subsidiary shall be a
Guarantor for all purposes of this Indenture.

 

In addition, the Company may, at its option, cause any other Subsidiary of the
Company to guarantee its obligations under the Notes and this Indenture and
enter into a supplemental indenture with respect thereto. Notwithstanding the
foregoing, this covenant shall not apply to any Receivables Entity.

 

SECTION 4.16.  Limitation on Liens.

 

The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or permit or
suffer to exist any Liens (the “Initial Lien”), other than Permitted Liens, of
any kind against or upon any property or assets of the Company or any of its
Restricted Subsidiaries whether owned on the Issue Date or acquired after the
Issue Date, or any proceeds therefrom, or assign or otherwise convey any right
to

 

-61-



--------------------------------------------------------------------------------

receive income or profits therefrom unless such Lien relates to assets not
constituting Collateral and:

 

(1) in the case of Liens securing Subordinated Indebtedness, the Notes or the
Guarantee of such Guarantor, as the case may be, are secured by a Lien on such
property, assets or proceeds that is senior in priority to such Liens; and

 

(2) in all other cases, the Notes or the Guarantee of such Guarantor, as the
case may be, are equally and ratably secured.

 

Any Lien created for the benefit of the Holders of the Notes pursuant to the
preceding sentence shall provide by its terms that such Lien shall be
automatically released and discharged upon the release and discharge of the
Initial Lien.

 

SECTION 4.17.  Impairment of Security Interest.

 

The Company will not, and the Company will not permit any of its Domestic
Subsidiaries that are guarantors under the Credit Agreement to, take, or
knowingly omit to take, any action, which action or omission would have the
effect of causing a Lien to be created in favor of the First Priority Creditors
on any property or assets that would constitute Collateral unless a Lien is
created in favor of the Trustee for the benefit of the Notes Secured Creditors
with respect to such property or assets (which Lien in favor of the Notes
Secured Creditors shall have the priority set forth in the Security Documents).

 

SECTION 4.18.  Conduct of Business.

 

The Company and its Restricted Subsidiaries will not engage in any businesses
other than a Permitted Business.

 

SECTION 4.19.  Payments for Consent.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

 

SECTION 4.20.  Reports to Holders.

 

Whether or not required by the rules and regulations of the Commission, so long
as any Notes are outstanding, the Company will furnish the Holders of Notes:

 

(1) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” that describes the
financial condition and

 

-62-



--------------------------------------------------------------------------------

results of operations of the Company and its consolidated Subsidiaries (showing
in reasonable detail, either on the face of the financial statements or in the
footnotes thereto and in “Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” the financial condition and results of
operations of the Company and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Company, if any) and, with respect to the annual information only, a
report thereon by the Company’s certified independent accountants; and

 

(2) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file such reports, in each case
within the time periods specified in the Commission’s rules and regulations.

 

Any such report filed with the Commission shall be deemed to have been furnished
to the Holders of the Notes. In addition, following the consummation of the
Exchange Offer contemplated by the Registration Rights Agreement, whether or not
required by the rules and regulations of the Commission, the Company will file a
copy of all such information and reports with the Commission for public
availability within the time periods specified in the Commission’s rules and
regulations (unless the Commission will not accept such a filing). In addition,
the Company has agreed that, for so long as any Notes remain outstanding, it
will furnish to the Holders and prospective investors, upon their request, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

 

SECTION 4.21.  Post Closing Action Related to Collateral.

 

Notwithstanding anything to the contrary contained in this Indenture or the
Security Documents, the parties hereto acknowledge and agree that the Company
and the relevant Subsidiary shall be required to take the following actions as
promptly as reasonably practicable, and in any event

 

(a) within 90 days after the Issue Date with respect to paragraphs
(i),(ii),(iii),(iv),(v) and (vii) below and within 120 days after the Issue Date
with respect to paragraphs (vi) below:

 

(i) fully executed counterparts of Mortgages, as appropriate which Mortgages
shall cover the Mortgaged Property owned or leased by the Company or Subsidiary
as designated on Annex A hereto, together with evidence that counterparts of the
Mortgages, have been delivered to the title insurance company insuring the Lien
of such Mortgages for recording in all places to the extent necessary or, in the
reasonable opinion of the Trustee, desirable to effectively create a valid and
enforceable junior-priority mortgage Lien on each Mortgaged Property in favor of
the Trustee for the benefit of the Notes Secured Creditors, securing the
Obligations under this Indenture, the Notes and the Security Documents (provided
that in jurisdictions that impose mortgage recording taxes, such Mortgages shall
not secure indebtedness in an amount exceeding 100% of the fair market value of
such Real Estate, as reasonably determined, in good faith, by the Company and
reasonably acceptable to the Trustee), subject to (i) those Liens, created by
the Security Documents, (ii) those

 

-63-



--------------------------------------------------------------------------------

Liens, encumbrances, hypothecs and other matters affecting title to such
Mortgaged Property and found reasonably acceptable by the Trustee, (iii) as to
any particular Real Estate at any time, such easements, encroachments,
covenants, rights of way, minor defects, irregularities or encumbrances on title
which could not reasonably be expected to materially impair such Mortgaged
Property for the purpose for which it is held by the mortgagor or grantor
thereof, or the Lien or hypothec held by the Trustee, (iv) zoning and other
municipal ordinances which are not violated in any material respect by the
existing improvements and the present use made by the mortgagor or grantor
thereof of the premises, (v) general real estate taxes and assessments not yet
delinquent, (vi) such other similar items as the Trustee may consent to (such
consent not to be unreasonably withheld), (vii) Permitted Exceptions and (viii)
the PBGC Liens;

 

(ii) with respect to each Mortgage intended to encumber a Mortgaged Property, a
policy of title insurance (or commitment to issue such a policy having the
effect of a policy) in an amount not less than 100% of the fair market value of
such Mortgaged Property as reasonably determined, in good faith, by the Company
and reasonably acceptable to the Trustee, (such policies collectively, “the
Mortgage Policies”) issued by such title insurers, which reasonably assures the
Trustee that the Mortgages, as the case may be, on such Mortgaged Properties are
valid and enforceable junior priority mortgage Liens on the respective Mortgaged
Properties, free and clear of all defects and encumbrances except encumbrances
described in clauses (i) through (vii) of subparagraph (i) above and such
Mortgage Policies shall otherwise be in form and substance reasonably
satisfactory to the Trustee and shall include, as appropriate, to the extent
available at commercially reasonably rates, an endorsement for future advances
and for any and all other matters that the Trustee may reasonably request, shall
not include an exception for mechanics’ liens or creditors’ rights, and shall
provide for affirmative insurance and such reinsurance (including direct access
agreements) as the Trustee may reasonably request;

 

(iii) surveys, in form and substance reasonably satisfactory to the Trustee, of
each Mortgaged Property designated as a “Surveyed Property” on Annex B hereto,
dated a date acceptable to the Trustee and certified in a manner reasonably
satisfactory to the Trustee by a licensed professional surveyor reasonably
satisfactory to the Trustee; it being understood that any surveys delivered in
connection with requirements of the Credit Agreement shall be satisfactory to
the extent such surveys shall be acceptable by the title insurance company to
issue the coverage required pursuant to clause (ii) above;

 

(iv) duly authorized, fully executed, acknowledged and delivered subordination,
nondisturbance and attornment agreements, assignment of leases, landlord
consents, tenant estoppel certificates and such other documents relating to the
Mortgages that the Trustee may reasonably request, it being understood that the
foregoing shall be required to the extent the same was delivered in connection
with the requirements in the Credit Agreement;

 

-64-



--------------------------------------------------------------------------------

(v) proper fixture filings under the UCC on Form UCC-1 or the equivalent fully
executed for filing under the UCC in the appropriate jurisdiction in which the
Mortgaged Properties are located, desirable to perfect the security interests
purported to be created by the Mortgage in favor of the Trustee for the benefit
of the Notes Secured Creditors;

 

(vi) the opinions, addressed to the Trustee and the Notes Secured Creditors, of
(1) Kirkland & Ellis LLP, special counsel to the Company or other special
counsel or in-house counsel, as to the due authorization, execution and delivery
of the Mortgages by the Company, and (2) local counsel in each jurisdiction
where Mortgaged Property is located, each in form and substance reasonably
satisfactory to the Trustee; and

 

(vii) a pledge agreement under the law of the Netherlands providing for the
pledge of 65% of the shares of Exide Global Holding Netherlands C.V. to the
Trustee for the benefit of the Notes Secured Creditors and an opinion of
Netherlands counsel with respect to such pledge agreement, in each case, inform
and substance reasonably satisfactory to the Trustee.

 

(b) Within ten Business Days after the Issue Date, the Trustee shall have
received to the extent not received on the Issue Date, UCC, judgment, tax lien,
and Intellectual Property searches in the respective jurisdictions of the
organization of the Company, (y) in the respective jurisdiction where the chief
executive offices of the Company are located and (z) in any other jurisdiction
in which the Company store or maintain assets valued in excess of $500,000 in
the aggregate; provided, however, that with respect to this clause searches will
only be conducted at the secretary of state level; provided, however, to the
extent such searches reveal Liens on any Collateral, other than Permitted Liens
and other Liens expressly permitted under this Indenture, the Company shall use
its reasonable best efforts to release such Liens as soon as reasonably
practicable.

 

ARTICLE FIVE

 

SUCCESSOR CORPORATION

 

SECTION 5.01.  Merger, Consolidation and Sale of Assets.

 

The Company will not, in a single transaction or series of related transactions,
consolidate or merge with or into any Person, or sell, assign, transfer, lease,
convey or otherwise dispose of (or cause or permit any Restricted Subsidiary of
the Company to sell, assign, transfer, lease, convey or otherwise dispose of)
all or substantially all of the Company’s assets (determined on a consolidated
basis for the Company and the Company’s Restricted Subsidiaries) whether as an
entirety or substantially as an entirety to any Person unless:

 

(1) either:

 

(a) the Company shall be the surviving or continuing corporation; or

 

-65-



--------------------------------------------------------------------------------

(b) the Person (if other than the Company) formed by such consolidation or into
which the Company is merged or the Person which acquires by sale, assignment,
transfer, lease, conveyance or other disposition the properties and assets of
the Company and of the Company’s Restricted Subsidiaries substantially as an
entirety (the “Surviving Entity”):

 

(x) shall be a corporation organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia; and

 

(y) shall expressly assume, by supplemental indenture (in form and substance
satisfactory to the Trustee) executed, and delivered to the Trustee, the due and
punctual payment of the principal of, and premium, if any, and interest on all
of the Notes and the performance of every covenant of the Notes, this Indenture
and the Registration Rights Agreement on the part of the Company to be performed
or observed.

 

(2) immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) above (including giving effect to any
Indebtedness and Acquired Indebtedness incurred or anticipated to be incurred in
connection with or in respect of such transaction), the Company or such
Surviving Entity, as the case may be, (i) shall be able to incur at least $1.00
of additional Subordinated Indebtedness (other than Permitted Indebtedness)
pursuant to the Fixed Charge Coverage Ratio Provision described under Section
4.08 or (ii) the Consolidated Fixed Charge Coverage Ratio of the Company or the
Surviving Entity, as the case may be, would be greater than the Consolidated
Fixed Charge Coverage Ratio of the Company immediately prior to such
transaction;

 

(3) immediately before and immediately after giving effect to such transaction
and the assumption contemplated by clause (1)(b)(y) above (including, without
limitation, giving effect to any Indebtedness and Acquired Indebtedness incurred
or anticipated to be incurred and any Lien granted in connection with or in
respect of the transaction), no Default or Event of Default shall have occurred
or be continuing; and

 

(4) the Company or the Surviving Entity shall have delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition and, if a supplemental indenture or any Security Documents are
required in connection with such transaction, such supplemental indenture or the
Security Documents, as the case may be, comply with the applicable provisions of
this Indenture and that all conditions precedent in this Indenture relating to
such transaction have been satisfied.

 

For purposes of the foregoing, (i) the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Company, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Company, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Company.

 

-66-



--------------------------------------------------------------------------------

Notwithstanding the foregoing clauses (1), (2) and (3), the Company may (i)
consolidate with, merge with or into or transfer all or part of its properties
and assets to any Restricted Subsidiary so long as the Company is the survivor
of such merger or consolidation or all assets of the Company immediately prior
to such transaction are owned by the Company and/or such Restricted Subsidiary
immediately after the consummation thereof and (ii) merge with an Affiliate that
is a Person that has no material assets or liabilities prior to such merger and
which was organized solely for the purpose of (A) reorganizing the Company in
another jurisdiction or (B) the creation of a holding company of the Company.

 

Each Guarantor, if any (other than any Guarantor whose Guarantee is to be
released in accordance with the terms of the Guarantee and this Indenture in
connection with any transaction complying with the provisions of Section 4.11,
will not, and the Company will not cause or permit any Guarantor to, consolidate
with or merge with or into any Person other than the Company or any other
Guarantor unless:

 

(1) the entity formed by or surviving any such consolidation or merger (if other
than the Guarantor) or to which such sale, lease, conveyance or other
disposition shall have been made is (A) a corporation organized and existing
under the laws of the United States or any State thereof or the District of
Columbia or (B) is an entity organized and existing under the jurisdiction of
organization of such Guarantor;

 

(2) such entity assumes by supplemental indenture all of the obligations of the
Guarantor on the Guarantee;

 

(3) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and

 

(4) immediately after giving effect to such transaction and the use of any net
proceeds therefrom on a pro forma basis, the Company could satisfy the
provisions of clause (2) of the first paragraph of this Section 5.01.

 

Any merger or consolidation of a Guarantor with and into the Company (with the
Company being the surviving entity) or another Guarantor that is a Wholly Owned
Restricted Subsidiary of the Company need only comply with clause (4) of the
first paragraph of this Section 5.01.

 

The following additional conditions shall apply to each transaction described
above:

 

(1) the Company, such Guarantor or the relevant Surviving Entity, as applicable,
will cause to be filed such amendments or other instruments, if any, and cause
to be recorded in such jurisdictions as may be required by applicable law to
preserve and protect the Lien of the Security Documents on the Collateral owned
by or transferred to such Person, together with such financing statements as may
be required to perfect any security interests in such Collateral that may be
perfected by the filing of a financing statement under the Uniform Commercial
Code of the relevant states;

 

-67-



--------------------------------------------------------------------------------

(2) the Collateral owned by or transferred to the Company, such Guarantor or the
relevant Surviving Entity, as applicable, shall: (a) continue to constitute
Collateral under this Indenture and the Security Documents; and (b) not be
subject to any Lien other than Liens permitted by this Indenture and the
Security Documents;

 

(3) the assets of the Person which is merged or consolidated with or into the
relevant Surviving Entity, to the extent that they are assets of the types which
would constitute Collateral under the Security Documents and which would be
required to be pledged thereunder, shall be treated as after acquired property
and such Surviving Entity shall take such action as may be reasonably necessary
to cause such assets to be made subject to the Lien of the Security Documents in
the manner and to the extent required in this Indenture; and

 

(4) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such transaction and, if a supplemental
indenture or supplemental Security Documents, are required in connection with
such transaction, such supplemental indenture and Security Documents comply with
the applicable provisions of this Indenture, that all conditions precedent in
this Indenture relating to such transaction have been satisfied and that such
supplemental indenture and Security Documents are enforceable, subject to
customary qualifications.

 

SECTION 5.02.  Successor Corporation Substituted.

 

Upon any consolidation, combination or merger or any transfer of all or
substantially all of the assets of the Company or any Guarantor, as the case may
be, in accordance with Section 5.01, in which the Company or any Guarantor, as
the case may be, is not the continuing corporation, the successor Person formed
by such consolidation or into which the Company or any Guarantor, as the case
may be, is merged or to which such conveyance, lease or transfer is made shall
succeed to, and be substituted for, and may exercise every right and power of
the Company or any Guarantor, as the case may be, under this Indenture and
either the Notes or the Guarantee of such Guarantor, as the case may be, with
the same effect as if such surviving entity had been named as such. When a
successor Person assumes all of the obligations of the predecessor hereunder and
under the Notes and the Security Documents and agrees in writing to be bound
hereby and thereby, the predecessor shall be released from such obligations.

 

ARTICLE SIX

 

DEFAULT AND REMEDIES

 

SECTION 6.01.  Events of Default.

 

Each of the following is an “Event of Default”:

 

(1) the failure to pay interest on any Notes when the same becomes due and
payable and the default continues for a period of 30 days;

 

-68-



--------------------------------------------------------------------------------

(2) the failure to pay the principal on any Notes, when such principal becomes
due and payable, at maturity, upon redemption or otherwise (including the
failure to make a payment to purchase Notes tendered pursuant to a Change of
Control Offer or a Net Proceeds Offer);

 

(3) a default in the observance or performance of any other covenant or
agreement contained in this Indenture which default continues for a period of 30
days after the Company receives written notice specifying the default (and
demanding that such default be remedied) from the Trustee or the Holders of at
least 25% of the outstanding principal amount of the Notes (except in the case
of a default with respect to Section 5.01, which will constitute an Event of
Default with such notice requirement but without such passage of time
requirement);

 

(4) the failure to pay at final Stated Maturity (giving effect to any applicable
grace periods and any extensions thereof) the stated principal amount of any
Indebtedness of the Company or any Restricted Subsidiary of the Company, or the
acceleration of the final Stated Maturity of any such Indebtedness (which
acceleration is not rescinded, annulled or otherwise cured within 20 days of
receipt by the Company or such Restricted Subsidiary of notice of any such
acceleration), if the aggregate principal amount of such Indebtedness, together
with the principal amount of any other such Indebtedness in default for failure
to pay principal at final Stated Maturity or which has been accelerated (in each
case with respect to which the 20-day period described above has elapsed),
aggregates $20.0 million or more at any time;

 

(5) one or more judgments in an aggregate amount in excess of $20.0 million
shall have been rendered against the Company or any of its Restricted
Subsidiaries and such judgments remain undischarged, unpaid or unstayed for a
period of 60 days after such judgment or judgments become final and
non-appealable and, in the event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed;

 

(6) the Company or any of its Significant Subsidiaries pursuant to or under or
within the meaning of any Bankruptcy Law:

 

(i) commences a voluntary case or proceeding;

 

(ii) consents to the entry of an order for relief against it in an involuntary
case or proceeding;

 

(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property; or

 

(iv) makes a general assignment for the benefit of its creditors.

 

-69-



--------------------------------------------------------------------------------

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(i) is for relief against the Company or any of its Significant Subsidiaries in
an involuntary case or proceeding,

 

(ii) appoints a Custodian of the Company or any of its Significant Subsidiaries
for all or substantially all of its properties taken as a whole, or

 

(iii) orders the liquidation of the Company or any of its Significant
Subsidiaries;

 

(8) any Guarantee of a Significant Subsidiary ceases to be in full force and
effect or any Guarantee of a Significant Subsidiary is declared to be null and
void and unenforceable or any Guarantee of a Significant Subsidiary is found to
be invalid or any Guarantor that is a Significant Subsidiary denies its
liability under its Guarantee (other than by reason of release of a Guarantor in
accordance with the terms of this Indenture);

 

(9) a default by the Company or any Guarantor in the performance of any of their
respective obligations under the Security Documents that materially and
adversely affects the enforceability, validity, perfection or priority of the
Lien on a material portion of the Collateral, which default continues for a
period of 30 days after the Company receives written notice specifying the
default (and demanding that such default be remedied); or

 

(10) except as permitted by the Security Documents and the provisions of this
Indenture, any of the Security Documents is repudiated or disaffirmed by the
Company or ceases to be in full force and effect or ceases to be effective, in
all material respects, to create the Lien purported to be created in the
Collateral (excluding immaterial portions thereof) in favor of the Holders of
the Notes.

 

SECTION 6.02.  Acceleration.

 

If an Event of Default (other than an Event of Default specified in Section
6.01(6) and (7) above with respect to the Company) shall occur and be
continuing, the Trustee or the Holders of at least 25% in principal amount of
outstanding Notes may declare the principal of, premium, if any, and accrued
interest on all the Notes to be due and payable by notice in writing to the
Company and the Trustee specifying the respective Event of Default and that it
is a “notice of acceleration,” and the same shall become immediately due and
payable.

 

If an Event of Default specified in Section 6.01(6) and (7) with respect to the
Company occurs and is continuing, then all unpaid principal of, and premium, if
any, and accrued and unpaid interest on all of the outstanding Notes shall ipso
facto become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any Holder.

 

The Holders of at least a majority in principal amount of the outstanding Notes
by written notice to the Company and to the Trustee, may waive all past defaults
and rescind and cancel a declaration of acceleration and its consequences:

 

(1) if the rescission would not conflict with any judgment or decree;

 

-70-



--------------------------------------------------------------------------------

(2) if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration;

 

(3) to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid;

 

(4) if the Company has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements and advances; and

 

(5) in the event of the cure or waiver of an Event of Default of the type
described in Sections 6.01(6) and (7), the Trustee shall have received an
Officers’ Certificate and an Opinion of Counsel that such Event of Default has
been cured or waived.

 

No such rescission shall affect any subsequent Default or impair any right
consequent thereto.

 

SECTION 6.03.  Other Remedies.

 

If a Default occurs and is continuing, the Trustee may, subject to the
provisions of the Intercreditor Agreement, pursue any available remedy by
proceeding at law or in equity to collect the payment of principal of, or
interest on, the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon a
Default shall not impair the right or remedy or constitute a waiver of or
acquiescence in the Default. No remedy is exclusive of any other remedy. All
available remedies are cumulative to the extent permitted by law.

 

SECTION 6.04.  Waiver of Past Defaults.

 

Subject to Sections 2.09, 6.07 and 9.02, the Holders of a majority in principal
amount of the outstanding Notes (which may include consents obtained in
connection with a tender offer or exchange offer of Notes) by notice to the
Trustee may waive an existing Default or Event of Default under this Indenture,
and its consequences, except a Default in the payment of the principal of or
interest on any Note as specified in Section 6.01(1) or (2). The Company shall
deliver to the Trustee an Officers’ Certificate stating that the requisite
percentage of Holders have consented to such waiver and attaching copies of such
consents. When a Default is waived, it is cured and ceases.

 

SECTION 6.05.  Control by Majority.

 

The Holders of at least a majority in principal amount of the outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
it. Subject to Section 7.01, however,

 

-71-



--------------------------------------------------------------------------------

the Trustee may refuse to follow any direction that conflicts with any law or
this Indenture, that may involve the Trustee in personal liability, or that the
Trustee determines in good faith may be unduly prejudicial to the rights of
another Holder; provided, however, that the Trustee may take any other action
deemed proper by the Trustee which is not inconsistent with such direction. In
the event the Trustee takes any action or follows any direction pursuant to this
Indenture, the Trustee shall be entitled to indemnification against any loss or
expense caused by taking such action or following such direction.

 

SECTION 6.06.  Limitation on Suits.

 

No Holder will have any right to institute any proceeding with respect to this
Indenture or for any remedy thereunder, unless:

 

(1) the Holder gives the Trustee written notice of a continuing Event of
Default;

 

(2) the Holders of at least 25% in aggregate principal amount of outstanding
Notes make a written request to the Trustee to pursue the remedy;

 

(3) such Holder or Holders offer the Trustee indemnity satisfactory to the
Trustee against any costs, liability or expense;

 

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of indemnity; and

 

(5) during such 60-day period, the Holders of a majority in aggregate principal
amount of the outstanding Notes do not give the Trustee a direction that is
inconsistent with the request.

 

(6) However, such limitations do not apply to a suit instituted by a Holder of
any Note for enforcement of payment of the principal of or interest on such Note
on or after the due date therefor.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.

 

SECTION 6.07.  Rights of Holders To Receive Payment.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal of and premium, if any, and interest on, a Note,
on or after the respective due dates therefor, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.

 

SECTION 6.08.  Collection Suit by Trustee.

 

If a Default in payment of principal or interest specified in Section 6.01(1) or
(2) occurs and is continuing, the Trustee may recover judgment in its own name
and as trustee of an express trust against the Company or any other obligor on
the Notes for the whole amount of

 

-72-



--------------------------------------------------------------------------------

principal and accrued interest and fees remaining unpaid, together with interest
on overdue principal and, to the extent that payment of such interest is lawful,
interest on overdue installments of interest, in each case at the rate per annum
borne by the Notes and such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

 

SECTION 6.09.  Trustee May File Proofs of Claim.

 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relating to the Company, their creditors or their property and shall
be entitled to participate as a member, voting or otherwise, of any official
committee of creditors appointed in such judicial proceedings (subject to the
provisions of the Intercreditor Agreement) and shall be empowered to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and any Custodian in any such judicial proceedings
is hereby authorized by each Holder to make such payments to the Trustee and, in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agent and
counsel, and any other amounts due the Trustee under Section 7.07. Nothing
herein contained shall be deemed to authorize the Trustee to authorize or
consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding. The Trustee shall be entitled
to participate as a member of any official committee of creditors in the matters
as it deems necessary or advisable.

 

SECTION 6.10.  Priorities.

 

Subject to the requirements of the Intercreditor Agreement or any successor
agreement thereto to which the Trustee is party and by which it is bound, if the
Trustee collects any money or property pursuant to this Article Six or any
Security Document, it shall pay out the money or property in the following
order:

 

First: to the Trustee for amounts due under Section 7.07;

 

Second: to Holders for interest accrued on the Notes, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for interest;

 

Third: to Holders for principal amounts due and unpaid on the Notes, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal; and

 

Fourth: to the Company or, if applicable, the Guarantors, as their respective
interests may appear.

 

-73-



--------------------------------------------------------------------------------

The Trustee, upon prior notice to the Company, may fix a record date and payment
date for any payment to Holders pursuant to this Section 6.10.

 

SECTION 6.11.  Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.07, or a suit by a Holder or Holders of more than 10% in
principal amount of the outstanding Notes

 

SECTION 6.12.  Appointment and Authorization of Trustee as Collateral Agent.

 

(a) The Trustee is hereby designated and appointed as the collateral agent of
the Holders under the Security Documents, and is authorized as the collateral
agent for such Holders to execute and enter into each of the security Documents
and all other instruments relating to the Security Documents and (i) to take
action on the Holders’ behalf and exercise such powers and use such discretion
as are expressly permitted hereunder and under the Security Documents and all
instruments relating hereto and thereto and (ii) to exercise such powers and
perform such duties as are in each case, expressly delegated to the Trustee as
collateral agent by the terms hereof and thereof together with such other powers
and discretion as are reasonably incidental hereto and thereto.

 

(b) Notwithstanding any provision to the contrary elsewhere in this Indenture or
the Security Documents, the Trustee shall not have any duties or
responsibilities except those expressly set forth herein or therein or any
fiduciary relationship with any Holder, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Indenture or any Security Document or otherwise exist against the Trustee.

 

ARTICLE SEVEN

 

TRUSTEE

 

SECTION 7.01.  Duties of Trustee.

 

(a) If a Default has occurred and is continuing, the Trustee shall exercise such
of the rights and powers vested in it by this Indenture or the Security
Documents and use the same degree of care and skill in their exercise as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs.

 

-74-



--------------------------------------------------------------------------------

(b) Except during the continuance of a Default:

 

(1) The Trustee need perform only those duties as are specifically set forth
herein, in the Security Documents, or in the Trust Indenture Act and no duties,
covenants, responsibilities or obligations shall be implied in this Indenture or
in the Security Documents against the Trustee.

 

(2) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates (including Officers’ Certificates) or opinions
(including Opinions of Counsel) furnished to the Trustee and conforming to the
requirements of this Indenture or any of the Security Documents. However, in the
case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall examine
the certificates and opinions to determine whether or not they conform to the
requirements of this Indenture or any of the Security Documents.

 

(c) Notwithstanding anything to the contrary herein, the Trustee may not be
relieved from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(1) This paragraph does not limit the effect of Section 7.01(b).

 

(2) The Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts.

 

(3) The Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.

 

(d) No provision of this Indenture or under any of the Security Documents shall
require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or under
any of the Security Documents or to take or omit to take any action under this
Indenture or any of the Security Documents or take any action at the request or
direction of Holders if it shall have reasonable grounds for believing that
repayment of such funds is not assured to it.

 

(e) Whether or not therein expressly so provided, every provision of this
Indenture or under any of the Security Documents that in any way relates to the
Trustee is subject to this Section 7.01.

 

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

(g) In the absence of bad faith, negligence or willful misconduct on the part of
the Trustee, the Trustee shall not be responsible for the application of any
money by any Paying Agent other than the Trustee.

 

-75-



--------------------------------------------------------------------------------

(h) The Trustee shall not be liable for any action or failure to act on the part
of a co-trustee, separate trustee or separate collateral agent appointed
pursuant to Section 7.12.

 

SECTION 7.02.  Rights of Trustee Under this Indenture and the Security
Documents.

 

Subject to Section 7.01:

 

(a) The Trustee may rely conclusively on any resolution, certificate (including
any Officers’ Certificate), statement, instrument, opinion (including any
Opinion of Counsel), notice, request, direction, consent, order, bond,
debenture, or other paper or document believed by it to be genuine and to have
been signed or presented by the proper Person. The Trustee need not investigate
any fact or matter stated in the document.

 

(b) Before the Trustee acts or refrains from acting hereunder, or under any
Security Documents, it may require an Officers’ Certificate and an Opinion of
Counsel, which shall conform to the provisions of Section 11.05. The Trustee
shall not be liable for any action it takes or omits to take in good faith in
reliance on such Officer’s Certificate or Opinion of Counsel.

 

(c) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent (other than an agent
who is an employee of the Trustee) appointed with due care.

 

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers.

 

(e) The Trustee may consult with counsel of its selection and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder or under the Security Documents in good
faith and in accordance with the advice or opinion of such counsel.

 

(f) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture or under the Security Documents at the
request, order or direction of any of the Holders pursuant to the provisions of
this Indenture or under the Security Documents, unless such Holders shall have
offered to the Trustee reasonable security or indemnity satisfactory to it
against the costs, expenses and liabilities which may be incurred therein or
thereby.

 

(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit and, if the Trustee
shall determine to make such further inquiry or investigation, it shall be
entitled, upon reasonable notice to the Company, to examine the books, records,

 

-76-



--------------------------------------------------------------------------------

and premises of the Company, personally or by agent or attorney at the sole cost
of the Company and shall incur no liability or additional liability of any kind
by reason of such inquiry or investigation.

 

(h) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder or under the Security
Documents.

 

(i) The permissive rights of the Trustee to do things enumerated in this
Indenture or in the Security Documents shall not be construed as duties.

 

(j) Except with respect to Sections 4.01 and 4.05, the Trustee shall have no
duty to inquire as to the performance of the Company with respect to the
covenants contained in Article Four or any covenant contained in any Security
Document. In addition, the Trustee shall not be deemed to have knowledge of an
Event of Default except (i) any Default or Event of Default occurring pursuant
to Sections 4.01, 6.01(1) or 6.01(2) or (ii) any Default or Event of Default
known to a Responsible Officer.

 

(k) The Trustee shall have no duty (i) to cause the maintenance of any
insurance, (ii) to see to the payment or discharge of any tax, charge or Lien
levied against any part of the Collateral, or (iii) to see to the filing or
refiling of any Security Documents.

 

(l) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and to each
agent, custodian and other Person employed to act hereunder or in the Security
Documents.

 

(m) The Trustee shall be under no obligation to the Holders to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, statements made in, or conditions of any Security Document or to inspect the
property (including the books and records) of the Company.

 

SECTION 7.03.  Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company, its Subsidiaries or
its respective Affiliates with the same rights it would have if it were not
Trustee. Any Agent may do the same with like rights. However, the Trustee must
comply with Sections 7.10 and 7.11.

 

SECTION 7.04.  Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture, the Security Documents, the Collateral
or the Notes, it shall not be accountable for the Company’s use of the proceeds
from the Notes or any other money paid to or at the direction of the Company
under any provision of this Indenture, and it shall not be responsible for any
statement of the Company in this Indenture or any document issued in connection
with the sale of Notes or any statement in the Notes other than the Trustee’s
certificate

 

-77-



--------------------------------------------------------------------------------

of authentication. The Trustee makes no representations with respect to the
effectiveness or adequacy of this Indenture or the Security Documents.

 

SECTION 7.05.  Notice of Default.

 

If a Default occurs and is continuing and is deemed to be known to the Trustee
pursuant to Section 7.02(j), the Trustee shall mail to each Holder notice of the
uncured Default within 30 days after such Default occurs. Except in the case of
a Default in payment of principal of, or interest on, any Note, including an
accelerated payment and the failure to make a payment on a Payment Date pursuant
to an Offer to Purchase or a Default in complying with the provisions of Article
Five, the Trustee may withhold the notice if and so long as the Board of
Directors, the executive committee, or a committee of directors and/or
Responsible Officers, of the Trustee in good faith determines that withholding
the notice is in the interest of the Holders.

 

SECTION 7.06.  Reports by Trustee to Holders.

 

Within 60 days after each May 15, beginning with May 15, 2006, the Trustee
shall, to the extent that any of the events described in Trust Indenture Act §
313(a) occurred within the previous twelve months, but not otherwise, mail to
each Holder a brief report dated as of such date that complies with Trust
Indenture Act § 313(a). The Trustee also shall comply with Trust Indenture Act
§§ 313(b), 313(c) and 313(d).

 

A copy of each report at the time of its mailing to Holders shall be mailed to
the Company and filed with the Commission and each securities exchange, if any,
on which the Notes are listed.

 

The Company shall notify the Trustee if the Notes become listed on any
securities exchange or of any delisting thereof and the Trustee shall comply
with Trust Indenture Act § 313(d).

 

SECTION 7.07.  Compensation and Indemnity.

 

The Company shall pay to the Trustee from time to time such compensation as the
Company and the Trustee shall from time to time agree in writing for its
services hereunder and under the Security Documents. The Trustee’s compensation
shall not be limited by any law on compensation of a trustee of an express
trust. The Company shall reimburse the Trustee upon request for all reasonable
disbursements, expenses and advances (including reasonable fees and expenses of
counsel) incurred or made by it in addition to the compensation for its
services, except any such disbursements, expenses and advances as may be
attributable to the Trustee’s negligence, bad faith or willful misconduct. Such
expenses shall include the reasonable fees and expenses of the Trustee’s agents,
counsel, accountants and experts.

 

The Company shall indemnify each of the Trustee or any predecessor Trustee and
its officers, directors, employees and agents for, and hold them harmless
against, any and all loss, damage, claims including taxes (other than taxes
based upon, measured by or determined by the income of the Trustee), liability
or expense incurred by them except for such actions to the extent caused by any
negligence, bad faith or willful misconduct on their part, arising out of or in

 

-78-



--------------------------------------------------------------------------------

connection with the acceptance or administration of this trust including the
reasonable costs and expenses of defending themselves against or investigating
any claim or liability in connection with the exercise or performance of any of
the Trustee’s rights, powers or duties hereunder and under the Security
Documents. The Trustee shall notify the Company promptly of any claim asserted
against the Trustee or any of its agents for which it may seek indemnity. The
Company may, subject to the approval of the Trustee (which approval shall not be
unreasonably withheld), defend the claim and the Trustee shall cooperate in the
defense. The Trustee and its agents subject to the claim may have separate
counsel and the Company shall pay the reasonable fees and expenses of such
counsel; provided, however, that the Company will not be required to pay such
fees and expenses if, subject to the approval of the Trustee (which approval
shall not be unreasonably withheld), it assumes the Trustee’s defense and there
is no conflict of interest between the Company and the Trustee and its agents
subject to the claim in connection with such defense as reasonably determined by
the Trustee. The Company need not pay for any settlement made without its
written consent. The Company need not reimburse any expense or indemnify against
any loss or liability to the extent incurred by the Trustee through its
negligence, bad faith or willful misconduct.

 

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes against all money or property held or
collected by the Trustee, in its capacity as Trustee or collateral agent, except
money or property held in trust to pay principal and interest on particular
Notes.

 

When the Trustee incurs expenses or renders services after a Default specified
in Section 6.01(6) occurs, such expenses and the compensation for such services
shall be paid to the extent allowed under any Bankruptcy Law.

 

Notwithstanding any other provision in this Indenture, the foregoing provisions
of this Section 7.07 shall survive the satisfaction and discharge of this
Indenture, the resignation or removal of the Trustee or the appointment of a
successor Trustee.

 

SECTION 7.08.  Replacement of Trustee.

 

The Trustee may resign at any time by so notifying the Company in writing. The
Holders of a majority in principal amount of the outstanding Notes may remove
the Trustee by so notifying the Company and the Trustee and may appoint a
successor Trustee. The Company may remove the Trustee if:

 

(1) the Trustee fails to comply with Section 7.10;

 

(2) the Trustee is adjudged a bankrupt or an insolvent;

 

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

 

(4) the Trustee becomes incapable of acting.

 

-79-



--------------------------------------------------------------------------------

If the Trustee resigns or is removed, such resignation or removal will
automatically constitute, without any further action by the Trustee, a
resignation or removal of the Trustee in any capacity under each of the Security
Documents and a release of all obligations of the Trustee under any of the
Security Documents.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Company shall notify each Holder of such event and
shall promptly appoint a successor Trustee. Within one year after the successor
Trustee takes office, the Holders of a majority in principal amount of the Notes
may appoint a successor Trustee to replace the successor Trustee appointed by
the Company.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately after that, the retiring
Trustee shall transfer, after payment of all sums then owing to the Trustee
pursuant to Section 7.07, all property held by it as Trustee to the successor
Trustee, subject to the Lien provided in Section 7.07, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture and under the Security Documents. A successor Trustee shall mail
notice of its succession to each Holder.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of at least 10% in principal amount of the outstanding Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee at
the expense of the Company.

 

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

 

SECTION 7.09.  Successor Trustee by Merger, Etc.

 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
resulting, surviving or transferee corporation without any further act shall, if
such resulting, surviving or transferee corporation is otherwise eligible
hereunder, be the successor Trustee; provided that such corporation shall be
otherwise qualified and eligible under this Article Seven.

 

SECTION 7.10.  Eligibility; Disqualification.

 

This Indenture shall always have a Trustee who satisfies the requirement of
Trust Indenture Act §§ 310(a)(1), 310(a)(2) and 310(a)(5). The Trustee shall
have a combined capital and surplus of at least $150,000,000 as set forth in its
most recent published annual report of condition. The Trustee shall comply with
Trust Indenture Act § 310(b); provided, however, that there shall be excluded
from the operation of Trust Indenture Act § 310(b)(1) any indenture or
indentures under which other securities, or certificates of interest or
participation in other securities,

 

-80-



--------------------------------------------------------------------------------

of the Company are outstanding, if the requirements for such exclusion set forth
in Trust Indenture Act § 310(b)(1) are met. The provisions of Trust Indenture
Act § 310 shall apply to the Company and any other obligor of the Notes.

 

SECTION 7.11.  Preferential Collection of Claims Against the Company.

 

The Trustee, in its capacity as Trustee hereunder, shall comply with Trust
Indenture Act § 311(a), excluding any creditor relationship listed in Trust
Indenture Act § 311(b). A Trustee who has resigned or been removed shall be
subject to Trust Indenture Act § 311(a) to the extent indicated.

 

SECTION 7.12.  Co-trustees, Separate Trustee, Collateral Agent.

 

At any time or times, for the purpose of meeting the Legal Requirements of any
jurisdiction in which any of the Collateral may at the time be located, the
Company and the Trustee shall have power to appoint, and, upon the written
request of the Trustee or of the Holders of at least 25% of the outstanding
principal amount of the Notes, the Company shall for such purpose join with the
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to appoint, one or more Persons approved by the
Trustee either to act as co-trustee, jointly with the Trustee, or to act as
separate trustee or collateral agent of any such property, in either case with
such powers as may be provided in the instrument of appointment, and to vest in
such Person or Persons in the capacity aforesaid, any property, title, right or
power deemed necessary or desirable, subject to the other provisions of this
Section 7.12. If the Company does not join in such appointment within 15 days
after the receipt by it of a request so to do, or in case an Event of Default
has occurred and is continuing, the Trustee alone shall have power to make such
appointment.

 

Should any written instrument from the Company be requested by any co-trustee or
separate trustee or separate collateral agent so appointed for more fully
confirming to such co-trustee or separate trustee such property, title, right or
power, any and all such instruments shall, on request of such co-trustee or
separate trustee or separate collateral agent, be executed, acknowledged and
delivered by the Company.

 

Any co-trustee, separate trustee or separate collateral agent shall agree in
writing to be and shall be subject to the provisions of the Security Documents
as if it were the Trustee thereunder (and the Trustee shall continue to be so
subject).

 

Every co-trustee or separate trustee or separate collateral agent shall, to the
extent permitted by law, but to such extent only, be appointed subject to the
following terms, namely:

 

(a) The Notes shall be authenticated and delivered, and all rights, powers,
duties and obligations hereunder in respect of the custody of securities, cash
and other personal property held by, or required to be deposited or pledged
with, the Trustee hereunder, shall be exercised solely, by the Trustee.

 

(b) The rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by such appointment shall be

 

-81-



--------------------------------------------------------------------------------

conferred or imposed upon and exercised or performed by the Trustee or by the
Trustee and such co-trustee or separate trustee jointly, or by the Trustee and
such separate collateral agent or collateral agent jointly as shall be provided
in the instrument appointing such co-trustee, separate trustee or separate
collateral agent, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee, separate
trustee or separate collateral agent.

 

(c) The Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Company evidenced by a Board Resolution, may accept the
resignation of or remove any co-trustee, separate trustee or separate collateral
agent appointed under this Section 7.12, and, in case an Event of Default has
occurred and is continuing, the Trustee shall have power to accept the
resignation of, or remove, any such co-trustee, separate trustee or separate
collateral agent without the concurrence of the Company. Upon the written
request of the Trustee, the Company shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to effectuate such resignation or removal. A successor to any
co-trustee, separate trustee or separate collateral agent so resigned or removed
may be appointed in the manner provided in this Section 7.12.

 

(d) No co-trustee, separate trustee or separate collateral agent hereunder shall
be liable by reason of any act or omission of the Trustee, or any other such
trustee hereunder.

 

(e) The Trustee shall not be liable by reason of any act or omission of any
co-trustee, separate trustee or separate collateral agent.

 

(f) Any act of Holders delivered to the Trustee shall be deemed to have been
delivered to each such co-trustee, separate trustee or separate collateral
agent, as the case may be.

 

ARTICLE EIGHT

 

DISCHARGE OF INDENTURE; DEFEASANCE

 

SECTION 8.01.  Termination of the Company’s Obligations.

 

The Company may terminate its obligations under the Notes and this Indenture and
the obligations of the Guarantors, if any, under the Guarantees and this
Indenture and this Indenture shall cease to be of further effect, except those
obligations referred to in the penultimate paragraph of this Section 8.01, if:

 

(1) either:

 

(a) all the Notes theretofore authenticated and delivered (except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose

 

-82-



--------------------------------------------------------------------------------

payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust) have been delivered to the Trustee for cancellation; or

 

(b) all Notes not theretofore delivered to the Trustee for cancellation (1) have
become due and payable or (2) will become due and payable within one year, or
are to be called for redemption within one year, under arrangements reasonably
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company, and the Company has
irrevocably deposited or caused to be deposited with the Trustee funds in an
amount sufficient to pay and discharge the entire Indebtedness on the Notes not
theretofore delivered to the Trustee for cancellation, for principal of,
premium, if any, and interest on the Notes to the date of maturity or
redemption, as the case may be, together with irrevocable instructions from the
Company directing the Trustee to apply such funds to the payment thereof at
maturity or redemption, as the case may be;

 

(2) the Company has paid all other sums payable under this Indenture by the
Company; and

 

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel stating that all conditions precedent under this Indenture
relating to the satisfaction and discharge of this Indenture have been complied
with.

 

With respect to the foregoing, the Company’s obligations in Sections 2.05, 2.06,
2.07, 2.08, 4.01, 4.02, 4.03 (as to legal existence of the Company only), 7.07,
8.05 and 8.06 shall survive until the Notes are no longer outstanding pursuant
to the last paragraph of Section 2.08. After the Notes are no longer
outstanding, the Company’s obligations in Sections 7.07, 8.05 and 8.06 shall
survive.

 

After such delivery or irrevocable deposit, the Trustee upon request shall
acknowledge in writing the discharge of the Company’s obligations under the
Notes and this Indenture except for those surviving obligations specified above.

 

SECTION 8.02.  Legal Defeasance and Covenant Defeasance.

 

(a) The Company may, at its option and at any time, elect to have either
paragraph (b) or (c) below be applied to all outstanding Notes upon compliance
with the conditions set forth in Section 8.03.

 

(b) Upon the exercise under Section 8.02(a) hereof of the option applicable to
this Section 8.02(b), the Company and the Guarantors, if any, shall, subject to
the satisfaction of the conditions set forth in Section 8.03, be deemed to have
been discharged from their obligations with respect to all outstanding Notes on
the date the conditions set forth below are satisfied (hereinafter, (“Legal
Defeasance”). For this purpose, Legal Defeasance means that the Company and the
Guarantors shall be deemed to have paid and discharged the entire Indebtedness
represented by the outstanding Notes and Guarantees, which shall thereafter be
deemed to be

 

-83-



--------------------------------------------------------------------------------

“outstanding” only for the purposes of Section 8.04 hereof and the other
Sections of this Indenture referred to in (i) and (ii) below, and to have
satisfied all its other obligations under such Notes, this Indenture and the
Security Documents and the Guarantors shall be deemed to have satisfied all of
their obligations under the Guarantees and this Indenture (and the Trustee, on
demand of and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder:

 

(i) the rights of Holders of outstanding Notes to receive, solely from the trust
fund described in Section 8.04, and as more fully set forth in such Section
8.04, payments in respect of the principal of, premium, if any, and interest on
such Notes when such payments are due;

 

(ii) the Company’s obligations with respect to such Notes under Article Two and
Section 4.02 hereof;

 

(iii) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Company’s obligations in connection therewith; and

 

(iv) the provisions of this Article Eight applicable to Legal Defeasance.

 

Subject to compliance with this Article Eight, the Company may exercise its
option under this Section 8.02(b) notwithstanding the prior exercise of its
option under Section 8.02(c).

 

(c) Upon the Company’s exercise under paragraph (a) hereof of the option
applicable to this paragraph (c), the Company and the Guarantors shall, subject
to the satisfaction of the conditions set forth in Section 8.03, be released
from their respective obligations under the covenants contained in Sections 4.03
(other than with respect to the legal existence of the Company), 4.04, 4.07
through 4.16 and clause (2) of Section 5.01(a) Article Eleven, Article Twelve
and the Security Documents with respect to the outstanding Notes on and after
the date the conditions set forth in Section 8.03 are satisfied (hereinafter,
“Covenant Defeasance”), and the Notes shall thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Notes shall not be deemed outstanding
for accounting purposes). For this purpose, Covenant Defeasance means that, with
respect to the outstanding Notes, the Company and the Subsidiary Guarantors may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute an Event
of Default under Section 6.01, but, except as specified above, the remainder of
this Indenture and such Notes shall be unaffected thereby. In addition, upon the
Company’s exercise under paragraph (a) hereof of the option applicable to this
paragraph (c), subject to the satisfaction of the conditions set forth in
Section 8.03, clauses (3), (4) and (5) of Section 6.01 shall not constitute
Events of Default.

 

-84-



--------------------------------------------------------------------------------

SECTION 8.03.  Conditions to Legal Defeasance or Covenant Defeasance.

 

The following shall be the conditions to the application of either Section
8.02(b) or 8.02(c) hereof to the outstanding Notes:

 

(1) the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, U.S. Legal Tender, U.S. Government Obligations, U.S.
Government Securities or a combination thereof, in such amounts as will be
sufficient without reinvestment, in the opinion of a nationally recognized firm
of independent public accountants selected by the Company to pay the principal
of, premium, if any, and interest on the Notes on the stated date for payment
thereof or on the applicable redemption date, as the case may be;

 

(2) in the case of Legal Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that:

 

(a) the Company has received from, or there has been published by, the Internal
Revenue Service a ruling; or

 

(b) since the date of this Indenture, there has been a change in the applicable
U.S. federal income tax law,

 

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders will not recognize income, gain or loss for U.S.
federal income tax purposes as a result of such Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred;

 

(3) in the case of Covenant Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that the Holders will not recognize income, gain or loss for
U.S. federal income tax purposes as a result of such Covenant Defeasance and
will be subject to U.S. federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;

 

(4) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or an Event of Default resulting from
the borrowing of funds to be applied to such deposit and the grant of any Lien
securing such borrowings);

 

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of or constitute a default under this Indenture or a default under
this Indenture (other than a Default or an Event of Default resulting from the
borrowing of funds to be applied to such deposit and the grant of any Lien
securing such borrowings) or any other material agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound (other

 

-85-



--------------------------------------------------------------------------------

than any such Default or default resulting solely from the borrowing of funds to
be applied to such deposit);

 

(6) the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company or others;

 

(7) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent provided for
in, in the case of the Officers’ Certificate, clauses (1) through (6), as
applicable, and, in the case of the Opinion of Counsel, clauses (2), if
applicable, and/or (3) and (5) of this Section 8.03 have been complied with;

 

(8) the Company shall have delivered to the Trustee an Opinion of Counsel to the
effect that assuming no intervening bankruptcy of the Company between the date
of deposit and the 91st day following the date of deposit and that no Holder is
an insider of the Company, after the 91st day following the date of deposit, the
trust funds will not be subject to the effect of any applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors’ rights
generally; and

 

(9) certain other customary conditions precedent are satisfied.

 

Notwithstanding the foregoing, the Opinion of Counsel required by clause (2) of
this Section 8.03 with respect to a Legal Defeasance need not be delivered if
all Notes not theretofore delivered to the Trustee for cancellation (1) have
become due and payable or (2) will become due and payable on the Stated Maturity
date or redemption date within one year under arrangements reasonably
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company.

 

SECTION 8.04.  Application of Trust Money.

 

The Trustee or Paying Agent shall hold in trust U.S. Legal Tender and U.S.
Government Obligations deposited with it pursuant to this Article Eight, and
shall apply the deposited U.S. Legal Tender and the money from U.S. Government
Obligations in accordance with this Indenture to the payment of the principal of
and the interest on the Notes. The Trustee shall be under no obligation to
invest said U.S. Legal Tender and U.S. Government Obligations, except as it may
agree with the Company.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Legal Tender and U.S. Government
Obligations deposited pursuant to Section 8.03 or the principal and interest
received in respect thereof, other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article Eight to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon the Company’s request
any U.S. Legal

 

-86-



--------------------------------------------------------------------------------

Tender and U.S. Government Obligations held by it as provided in Section 8.03
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof that would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

 

SECTION 8.05.  Repayment to the Company.

 

The Trustee and the Paying Agent shall pay to the Company upon request any money
held by them for the payment of principal or interest that remains unclaimed for
two years; provided, however, that the Trustee or such Paying Agent, before
being required to make any payment, may at the expense of the Company cause to
be published once in a newspaper of general circulation in the City of New York
or mail to each Holder entitled to such money notice that such money remains
unclaimed and that after a date specified therein which shall be at least 30
days from the date of such publication or mailing any unclaimed balance of such
money then remaining will be repaid to the Company. After payment to the
Company, Holders entitled to such money must look to the Company for payment as
general creditors unless an applicable law designates another Person.

 

SECTION 8.06.  Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any U.S. Legal Tender and U.S.
Government Obligations in accordance with this Article Eight by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, or if the funds deposited with the Trustee to effect Covenant
Defeasance are insufficient to pay the principal of, and interest on, the Notes
when due, the Company’s obligations under this Indenture, and the Notes and the
Subsidiary Guarantees shall be revived and reinstated as though no deposit had
occurred pursuant to this Article Eight until such time as the Trustee or Paying
Agent is permitted to apply all such U.S. Legal Tender and U.S. Government
Obligations in accordance with this Article Eight; provided that if the Company
has made any payment of interest on, or principal of, any Notes because of the
reinstatement of its obligations, the Company shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the U.S. Legal Tender
and U.S. Government Obligations held by the Trustee or Paying Agent.

 

ARTICLE NINE

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

SECTION 9.01.  Without Consent of Holders.

 

The Company, the Guarantors, if any, and the Trustee, together, may amend or
supplement this Indenture, the Security Documents, the Notes or the Subsidiary
Guarantees, without notice to or consent of any Holder:

 

(1) to cure any ambiguity, defect or inconsistency;

 

-87-



--------------------------------------------------------------------------------

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

 

(3) to provide for the assumption of the Company’s or a Guarantor’s, if any,
obligations to the Holders of the Notes in the case of a merger, consolidation
or sale of all or substantially all of the assets, in accordance with Article
Five;

 

(4) to release any Guarantor from any of its obligations under its Guarantee or
this Indenture (to the extent permitted by this Indenture);

 

(5) to make any change that would not materially adversely affect the rights of
any Holder;

 

(6) to comply with requirements of the Commission in order to effect or maintain
the qualification of this Indenture under the Trust Indenture Act;

 

(7) to terminate, replace, amend, modify or supplement any Security Document or
the Intercreditor Agreement as provided in such Security Documents or the
Intercreditor Agreement;

 

(8) to amend, modify or supplement any Security Document to add any Collateral
or any Guarantor or Domestic Subsidiary;

 

(9) to conform this Indenture to the “Description of Notes” set forth in the
Offering Memorandum.

 

provided, however, that the Company has delivered to the Trustee an Opinion of
Counsel and an Officers’ Certificate, each stating that such amendment or
supplement complies with the provisions of this Section 9.01.

 

SECTION 9.02.  With Consent of Holders.

 

(a) Subject to Section 6.07, the Company, the Subsidiary Guarantors, if any, and
the Trustee, together, with the written consent of the Holder or Holders of a
majority in aggregate principal amount of the outstanding Notes may amend or
supplement this Indenture, any Security Document (except as otherwise described
herein), the Notes or the Guarantees, if any, without notice to any other
Holders. Subject to Sections 6.07, the Holder or Holders of a majority in
aggregate principal amount of the outstanding Notes may waive compliance with
any provision of this Indenture, the Notes, any Security Document or the
Guarantees, if any, without notice to any other Holders.

 

(b) Notwithstanding Section 9.02(a), without the consent of each Holder
affected, no amendment or waiver may:

 

(1) reduce the amount of Notes whose Holders must consent to an amendment;

 

-88-



--------------------------------------------------------------------------------

(2) reduce the rate of or change or have the effect of changing the time for
payment of interest, including defaulted interest, on any Notes;

 

(3) reduce the principal of or change or have the effect of changing the Stated
Maturity of any Notes, or change the date on which any Notes may be subject to
redemption or reduce the redemption price therefor;

 

(4) make any Notes payable in money other than that stated in the Notes;

 

(5) make any change in provisions of this Indenture protecting the right of each
Holder to receive payment of principal of and interest on such Note on or after
the due date thereof or to bring suit to enforce such payment, or permitting
Holders of a majority in principal amount of Notes to waive Defaults or Events
of Default;

 

(6) after the Company’s obligation to purchase Notes arises thereunder, amend,
change or modify in any material respect the obligation of the Company to make
and consummate a Change of Control Offer in the event of a Change of Control or
make and consummate a Net Proceeds Offer with respect to any Asset Sale that has
been consummated or, after such Change of Control has occurred or such Asset
Sale has been consummated, modify any of the provisions or definitions with
respect thereto; or

 

(7) modify or change any provision of this Indenture or the related definitions
affecting the ranking of the Notes in a manner which adversely affects the
Holders.

 

(c) It shall not be necessary for the consent of the Holders under this Section
to approve the particular form of any proposed amendment, supplement or waiver
but it shall be sufficient if such consent approves the substance thereof.

 

(d) A consent to any amendment, supplement or waiver under this Indenture by any
Holder given in connection with an exchange (in the case of an exchange offer)
or a tender (in the case of a tender offer) of such Holder’s Notes will not be
rendered invalid by such tender or exchange.

 

(e) After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment, supplement or waiver.

 

Notwithstanding Section 9.02(a), without the consent of the Holders of at least
75% in principal amount of the Notes then outstanding, no amendment may release
from the Lien of this Indenture or the Notes and the Security Documents all or
substantially all of the Collateral, otherwise than in accordance with the terms
of the Security Documents.

 

-89-



--------------------------------------------------------------------------------

SECTION 9.03.  Compliance with the Trust Indenture Act.

 

From the date on which this Indenture is qualified under the Trust Indenture
Act, every amendment, waiver or supplement of this Indenture, the Notes or the
Subsidiary Guarantees shall comply with the Trust Indenture Act as then in
effect.

 

SECTION 9.04.  Revocation and Effect of Consents.

 

Until an amendment, waiver or supplement becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. However,
any such Holder or subsequent Holder may revoke the consent as to his Note or
portion of his Note by notice to the Trustee or the Company received before the
date on which the Trustee receives an Officers’ Certificate certifying that the
Holders of the requisite principal amount of Notes have consented (and not
theretofore revoked such consent) to the amendment, supplement or waiver.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver, which record date shall be at least 30 days prior to the
first solicitation of such consent. If a record date is fixed, then
notwithstanding the last sentence of the immediately preceding paragraph, those
Persons who were Holders at such record date (or their duly designated proxies),
and only those Persons, shall be entitled to revoke any consent previously
given, whether or not such Persons continue to be Holders after such record
date. No such consent shall be valid or effective for more than 90 days after
such record date. The Company shall inform the Trustee in writing of the fixed
record date if applicable.

 

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder, unless it makes a change described in any of clauses (1) through (8) of
Section 9.02(b), in which case, the amendment, supplement or waiver shall bind
only each Holder of a Note who has consented to it and every subsequent Holder
of a Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note; provided, however, that any such waiver shall not impair or
affect the right of any Holder to receive payment of principal of, and interest
on, a Note, on or after the respective due dates therefor, or to bring suit for
the enforcement of any such payment on or after such respective dates without
the consent of such Holder.

 

SECTION 9.05.  Notation on or Exchange of Notes.

 

If an amendment, supplement or waiver changes the terms of a Note, the Company
may require the Holder of the Note to deliver it to the Trustee. The Company
shall provide the Trustee with an appropriate notation on the Note about the
changed terms and cause the Trustee to return it to the Holder at the Company’s
expense. Alternatively, if the Company or the Trustee so determines, the Company
in exchange for the Note shall issue, and the Trustee shall authenticate, a new
Note that reflects the changed terms. Failure to make the appropriate notation
or issue a new Note shall not affect the validity and effect of such amendment,
supplement or waiver.

 

-90-



--------------------------------------------------------------------------------

SECTION 9.06.  Trustee To Sign Amendments, Etc.

 

The Trustee shall execute any amendment, supplement or waiver authorized
pursuant to this Article Nine; provided, however, that the Trustee may, but
shall not be obligated to, execute any such amendment, supplement or waiver
which affects the Trustee’s own rights, duties or immunities under this
Indenture. The Trustee shall be entitled to receive, and shall be fully
protected in relying upon, an Opinion of Counsel and an Officers’ Certificate
each stating that the execution of any amendment, supplement or waiver
authorized pursuant to this Article Nine is authorized or permitted by this
Indenture and constitutes legal, valid and binding obligations of the Company
enforceable in accordance with its terms. Such Opinion of Counsel shall be at
the expense of the Company.

 

ARTICLE TEN

 

GUARANTEE

 

SECTION 10.01.  Guarantee.

 

Subject to this Article Ten, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Company hereunder or thereunder, that: (a) the principal
of and interest on the Notes will be promptly paid in full when due, whether at
maturity, by acceleration, redemption or otherwise, and interest on the overdue
principal of and interest on the Notes, if any, if lawful, and all other
obligations of the Company to the Holders or the Trustee hereunder or thereunder
will be promptly paid in full or performed, all in accordance with the terms
hereof and thereof; and (b) in case of any extension of time of payment or
renewal of any Notes or any of such other obligations, that same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise.
Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors shall be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

 

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuer, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives, to the extent permitted by applicable law, diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest, notice and all demands whatsoever and covenant that this
Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes and this Indenture.

 

-91-



--------------------------------------------------------------------------------

If any Holder or the Trustee is required by any court or otherwise to return to
the Company, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Company or the Guarantors, any
amount paid by either to the Trustee or such Holder, this Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

 

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Subsidiary Guarantor
further agrees that, as between the Guarantors, on the one hand, and the Holders
and the Trustee, on the other hand, (x) the maturity of the obligations
guaranteed hereby may be accelerated as provided in Article Six hereof for the
purposes of this Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article Six hereof, such obligations (whether or
not due and payable) shall forthwith become due and payable by the Guarantors
for the purpose of this Guarantee.

 

SECTION 10.02.  Limitation on Guarantor Liability.

 

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee. To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that the obligations of such Guarantor
will, after giving effect to such maximum amount and all other contingent and
fixed liabilities of such Guarantor that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article Ten, result in the
obligations of such Guarantor under its Guarantee not constituting a fraudulent
transfer or conveyance. Each Guarantor that makes a payment for distribution
under its Guarantee is entitled to a contribution from each other Guarantor in a
pro rata amount based on the adjusted net assets of each Guarantor.

 

SECTION 10.03.  Execution and Delivery of Guarantee.

 

To evidence its Guarantee set forth in Section 10.01, each Guarantor hereby
agrees that a notation of such Guarantee substantially in the form included in
Exhibit E shall be endorsed by an Officer of such Guarantor on each Note
authenticated and delivered by the Trustee and that this Indenture shall be
executed on behalf of such Guarantor by an Officer.

 

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01 shall
remain in full force and effect notwithstanding any failure to endorse on each
Note a notation of such Guarantee.

 

-92-



--------------------------------------------------------------------------------

If an Officer whose signature is on this Indenture or on the Guarantee no longer
holds that office at the time the Trustee authenticates the Note on which a
Subsidiary Guarantee is endorsed, the Guarantee shall be valid nevertheless.

 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

 

SECTION 10.04.  Release of Guarantees.

 

Any Guarantee by a Restricted Subsidiary of the Notes shall provide by its terms
that it shall be automatically and unconditionally released and discharged,
without any further action required on the part of the Trustee or any Holder,
upon:

 

(1) the designation of the Guarantor as an Unrestricted Subsidiary;

 

(2) the exercise of the Company’s legal defeasance option or Company’s covenant
defeasance option as described under Section 8.02 (solely with respect to
Guarantees of the Notes), or if Company’s obligations under the Indenture are
discharged in accordance with the terms of this Indenture;

 

(3) any sale or other disposition (by merger or otherwise) to any Person which
is not a Restricted Subsidiary of the Company of (i) all or substantially all of
the assets of such Restricted Subsidiary or (ii) Capital Stock of a Restricted
Subsidiary such that such Restricted Subsidiary ceases to be a Subsidiary;
provided that such sale or disposition of such Capital Stock or assets is
otherwise in compliance with the terms of this Indenture; or

 

(4) the Indebtedness that resulted in the creation of such Guarantee is released
or discharged.

 

ARTICLE ELEVEN

 

COLLATERAL AND SECURITY DOCUMENTS

 

  SECTION 11.01.  Security Documents; Additional Collateral.

 

(a) In order to secure the due and punctual payment of the Notes and all other
Obligations in respect of the Notes and this Indenture, and the other amounts
payable to the Trustee hereunder, the Company and certain of its Domestic
Subsidiaries shall, on the Issue Date, enter into the applicable Security
Documents to create the Note Lien on the Collateral in favor of the Trustee as
collateral agent for the benefit of the Notes Secured Creditors and to provide
for certain related intercreditor matters.

 

The Company and its Domestic Subsidiaries shall not, and shall not cause or
permit any of their Domestic Subsidiaries to, intentionally grant a Lien on any
of their property or assets (other than Excess Exempted Foreign Entity Voting
Equity Interests (as defined in the

 

-93-



--------------------------------------------------------------------------------

Intercreditor Agreement)) to the First Priority Collateral Agent under any First
Lien Security Document (as defined in the Intercreditor Agreement) unless a
junior priority Note Lien is created, subject to the Intercreditor Agreement, in
favor of the Trustee as collateral agent (on behalf of the Notes Secured
Creditors) with respect to such property or assets and with the same (in all
material respects) priorities, consent rights and provisions regarding release
of Collateral and other provisions set forth in the Security Documents as then
in effect, subject to the Intercreditor Agreement.

 

From and after the date of this Indenture, if the Company or any Domestic
Subsidiary creates any additional Lien upon any of its property or assets (other
than Excess Exempted Foreign Entity Voting Equity Interests (as defined in the
Intercreditor Agreement)) to secure any First Lien Obligations, it shall
concurrently grant a junior priority Note Lien (subject to Permitted Liens) upon
such property in favor of the Trustee and execute any and all further Security
Documents, financing statements, agreements and instruments, but subject to the
Intercreditor Agreement, that grant in favor of the Trustee a junior priority
Note Lien upon such property and take all such actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents) that may be required under any applicable law, or which the Trustee
may reasonably request to create such junior priority Note Lien, all at the
expense of the Company, including reasonable fees and expenses of counsel
incurred by the Trustee in connection therewith. The Company shall give the
Trustee timely written notice that such actions have been taken.

 

(b) The Trustee (in its capacity as secured creditor on behalf of Notes Secured
Creditors pursuant to the Security Documents) and each Holder, by accepting a
Note, agrees to all of the terms and provisions of each of the Security
Documents, as the same may be amended from time to time pursuant to the
provisions of Security Documents and this Indenture, and acknowledges that (i)
until such time as all First Lien Obligations, all commitments and letters of
credit under the Credit Agreement and all interest rate protection, currency and
other hedging agreements entitled to the benefits of the First Lien Security
Documents (as defined in the Intercreditor Agreement) have been paid in full in
cash in accordance with the respective terms thereof and/or terminated, the
Security Documents may be amended, to the extent set forth in the Intercreditor
Agreement and to the extent permitted by law, without the consent of the Trustee
or the Holders.

 

(c) The Trustee (in its capacity as secured creditor on behalf of Notes Secured
Creditors pursuant to the Security Documents) and the Holders expressly
acknowledge and agree to all of the terms and agreements contained in the
Intercreditor Agreement.

 

(d) In the event that any provisions of this Indenture are deemed to conflict
with the Intercreditor Agreement, the provisions of such Intercreditor Agreement
shall govern. Without limiting the scope of the preceding sentence, it is
acknowledged that PBGC Liens shall be senior to the Note Liens as contemplated
by the Intercreditor Agreement.

 

  SECTION 11.02.  Recording, Etc.

 

(a) The Company and its Domestic Subsidiaries shall take or cause to be taken
all action required or desirable to be taken by the Company or such Domestic
Subsidiary to

 

-94-



--------------------------------------------------------------------------------

maintain and perfect the Note Lien on the Collateral granted by the Security
Documents, to the extent required thereby, including, but not limited to,
causing all financing statements, any mortgage or deed of trust, the Security
Documents (or a short form version thereof), other instruments of further
assurance, including, without limitation, continuation statements covering
security interests in personal property to be executed and promptly recorded,
registered, filed and delivered to the Trustee, and at all times to be kept
recorded and will execute and cause to be filed such financing statements and
cause to be issued and filed such continuation statements, all in such manner
and in such places as may be required by law fully to maintain the perfection of
the Holders’ and the Trustee’s rights under this Indenture and the Security
Documents to all property comprising the Collateral. Notwithstanding the
foregoing, to the extent the Bank Lenders do not require the Company or the
Domestic Subsidiaries to maintain or perfect a Lien in certain Collateral, the
Holders shall not require the Company or the Domestic Subsidiaries to maintain
or perfect a Note Lien on such Collateral.

 

The Company shall from time to time promptly pay and discharge all mortgage and
financing and continuation statement recording and/or filing fees, charges and
taxes relating to this Indenture and the Security Documents, any amendments
thereto and any other instruments of further assurance. Notwithstanding the
foregoing, the Trustee shall not have any duty or obligation to ascertain
whether any such taxes are required to be paid at any time. This paragraph (a)
is subject to the provisions of the Security Agreement.

 

(b) The Company shall furnish or cause to be furnished to the Trustee:

 

(1) at the time of execution and delivery of this Indenture, a reliance letter
with respect to Opinions of Counsel delivered on the Issue Date to the Initial
Purchasers with respect to UCC Collateral;

 

(2) in the case of Real Estate, as promptly as practicable after the Issue Date
and in any event within 120 days after the Issue Date, Opinion(s) of Counsel
either (a) substantially to the effect that, in the opinion of such counsel,
each Security Document and all other instruments of further assurance or
assignment have been properly recorded, or filed to the extent necessary to
perfect or create the security interests created by each such Security Document,
to the extent that perfection of such security interests is required by the
Security Documents, and reciting the details of such action, and stating that as
to the security interests created pursuant to each such Security Document, such
recordings, registrations and filings are the only recordings, registrations and
filings necessary to give notice thereof and that no re-recordings,
re-registrations or refilings are necessary to maintain such notice (other than
as stated in such opinion), or (b) if perfection of such security interests is
required by the Security Documents, to the effect that, in the opinion of such
counsel, no such action is necessary to perfect such security interests; and

 

(3) within 120 days after the end of any fiscal year, an Opinion of Counsel
dated as of such date either (a) to the effect that, in the opinion of such
counsel, such action has been taken with respect to the recordings,
registrations, filings, re-recordings, re-registrations and refilings of all
instruments of further assurance as is necessary to maintain the validity,
enforceability and perfection of the security interests of each of the Security
Documents, to the extent that perfection of such security interests is required
by

 

-95-



--------------------------------------------------------------------------------

the Security Documents, and reciting with respect to such security interests the
details of such action (or to the extent that further action is required to be
taken within the next twelve months, details of such further action) or
referencing prior Opinions of Counsel in which such details are given, or (b) if
perfection of such security interests is required by the Security Documents, to
the effect that, in the opinion of such counsel, no such action is necessary to
maintain such security interests.

 

  SECTION 11.03.  Release of Collateral.

 

(a) The Company shall be entitled to obtain a release of all of the Collateral
from any Note Liens created by this Indenture and of the Security Documents:

 

(1) upon payment in full of all principal, premium, if any, and interest and
Additional Interest, if any, on the Notes and of all other obligations for the
payment of money due and owing to the Trustee or the Holders under this
Indenture, the Notes, the Guarantees, if any, and the Security Documents;

 

(2) in part, as to any Collateral owned or acquired by a Subsidiary of the
Company that has been released from its Guarantee, if any, in accordance with
Article Ten, concurrently with the release thereof, unless such Collateral
secures any First Lien Obligations;

 

(3) upon satisfaction and discharge of this Indenture in accordance with Article
Eight;

 

(4) upon a Legal Defeasance or Covenant Defeasance in accordance with Article
Eight; or

 

Upon payment specified in clause (i) above or upon delivery by the Company to
the Trustee of an Officers’ Certificate and an Opinion of Counsel, each to the
effect that at least one of such conditions precedent has been complied with
(and which may be the same Officers’ Certificate and Opinion of Counsel required
by Article Eight), together with such documentation, if any, as may be required
by the Trust Indenture Act (including, without limitation, Trust Indenture Act §
314(c) or § 314(d)) or reasonably required by the Trustee prior to the release
of such Collateral, the Trustee shall forthwith take all action that is
necessary or reasonably requested by the Company (in each case at the expense of
the Company) to release and reconvey to the Company without recourse,
representation or warranty of any kind all of the Collateral, and shall deliver
such Collateral in its possession to the Company and shall execute and deliver
to the Company releases and satisfactions, in recordable or fileable form, to
the extent reasonably requested by the Company.

 

(b) In addition to paragraph (a) above, the Note Liens on the Collateral will be
automatically released with respect to any asset constituting Collateral:

 

(1) that is sold or otherwise disposed of by the Company or one of its
Restricted Subsidiaries to a Person other than the Company or a Restricted
Subsidiary in a transaction permitted by this Indenture at the time of such sale
or disposition; or

 

-96-



--------------------------------------------------------------------------------

(2) other than as described in paragraph (a) above, that is released from its
Lien in accordance with the Credit Agreement or any other First Lien Credit
Document (as defined in the Intercreditor Agreement) and in accordance with the
Intercreditor Agreement (whether pursuant to a foreclosure or other exercise of
remedies by the secured parties under such First Lien Credit Document (as
defined in the Intercreditor Agreement) or otherwise); or

 

(3) to the extent permitted by the Credit Agreement, if the Company or any
Restricted Subsidiary provides substitute assets with at least an equivalent
fair value, as determined in good faith by the Board of Directors of the
Company, and such assets are made subject to the Note Lien in accordance with
the Security Documents

 

(c) The Company, the Guarantors and the Trustee agree that, and each Holder, by
accepting a Note, acknowledges that, subject to the terms of the Security
Documents, the Bank Lenders prior to the Discharge of First Lien Obligations
shall have the exclusive right and authority to determine the release, sale or
other disposition of the Collateral.

 

  SECTION 11.04.  Release of Liens.

 

(a) The Trustee shall not at any time release Collateral from the Note Liens
created by this Indenture and the Security Documents unless such release is in
accordance with the provisions of this Indenture and the Security Documents.

 

(b) The release of any Collateral from the Note Lien of the Security Documents
shall not be deemed to impair the security under this Indenture in contravention
of the provisions hereof if and to the extent the Collateral is released
pursuant to this Indenture and the Security Documents. To the extent applicable,
the Company shall comply with Trust Indenture Act § 314(c) and § 314(d) relating
to the release of property from the Lien of the Security Documents and relating
to the substitution therefor of any property to be subjected to the Lien of the
Security Documents. Any certificate or opinion required by Trust Indenture Act §
314(c) or § 314(d) may be made by an Officer of the Company, except in cases
where Trust Indenture Act § 314(c) or § 314(d) requires that such certificate or
opinion be made by an independent person, which person shall be an independent
engineer, appraiser or other expert selected by the Company.

 

  SECTION 11.05.  Trust Indenture Act Requirements.

 

The release of any Collateral from the Lien of any of the Security Documents or
the release of, in whole or in part, the Liens created by any of the Security
Documents will not be deemed to impair the security interests in contravention
of the provisions hereof if and to the extent the Collateral or Liens are
released pursuant to the applicable Security Documents and pursuant to the terms
hereof. The Trustee and each of the Holders acknowledge that a release of
Collateral or Liens strictly in accordance with the terms of the Security
Documents and the terms hereof will not be deemed for any purpose to be an
impairment of the Security Interests in contravention of the terms of this
Indenture. To the extent applicable following the qualification of this
Indenture under the Trust Indenture Act, without limitation, the Company and the
Guarantors will comply with Trust Indenture Act Section 313(b), relating to
reports, and with Trust Indenture

 

-97-



--------------------------------------------------------------------------------

Act Section 314(d) relating to the release or substitution therefor of property
or securities from the Liens hereof and of the Security Documents. Any
certificate or opinion required by Trust Indenture Act Section 314(d) may be
made by an Officer of the Company, except in cases in which Trust Indenture Act
Section 314(d) requires that such certificate or opinion be made by an
independent Person.

 

  SECTION 11.06.  Suits To Protect the Collateral.

 

Subject to the provisions of the Security Documents and the Intercreditor
Agreement, the Trustee shall have power to institute and to maintain such suits
and proceedings as it may deem expedient to prevent any impairment of the
Collateral by any acts which may be unlawful or in violation of any of the
Security Documents or this Indenture (including power to institute and maintain
suits or proceedings to restrain the enforcement of or compliance with any
legislative or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid if the enforcement of, or compliance with,
such enactment, rule or order would impair the Security Interests).

 

  SECTION 11.07.  Purchaser Protected.

 

In no event shall any purchaser in good faith of any property purported to be
released hereunder or under any of the Security Documents be bound to ascertain
the authority of the Trustee to execute the release or to inquire as to the
satisfaction of any conditions required by the provisions hereof for the
exercise of such authority or to see to the application of any consideration
given by such purchaser or other transferee; nor shall any purchaser or other
transferee of any property or rights permitted by this Article Eleven to be sold
be under obligation to ascertain or inquire into the authority of the Company,
to make any such sale or other transfer.

 

  SECTION 11.08.  Powers Exercisable by Receiver or Trustee.

 

In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article Eleven upon the Company
with respect to the release, sale or other disposition of such property may be
exercised by such receiver or trustee, and an instrument signed by such receiver
or trustee shall be deemed the equivalent of any similar instrument of the
Company or of any officer or officers thereof required by the provisions of this
Article Eleven.

 

  SECTION 11.09.  Determinations Relating to Collateral.

 

In the event (i) the Trustee shall receive any written request from the Company
or any Domestic Subsidiary under any Security Document for consent or approval
with respect to any matter or thing relating to any Collateral or the Company’s
or any Guarantor’s obligations with respect thereto; or (ii) there shall be
required from the Trustee under the provisions of any Security Document any
performance or the delivery of any instrument; or (iii) a Responsible Officer of
the Trustee shall become aware of any nonperformance by the Company or any
Guarantor of any covenant or any breach of any representation or warranty of the
Company or any Guarantor set forth in any Security Document, and, in the case of
clause (i), (ii) or (iii) above, the Trustee’s response or action is not
otherwise specifically contemplated hereunder then, in each

 

-98-



--------------------------------------------------------------------------------

such event, the Trustee shall, within fifteen Business Days thereafter, advise
the Holders, in writing and at the Company’s expense, of the matter or thing as
to which consent has been requested or the performance or instrument required to
be delivered or the nonperformance or breach of which the Trustee has become
aware. Subject to Article Nine, the Holders of not less than a majority in
aggregate principal amount of the outstanding Notes shall have the exclusive
authority to direct the Trustee’s response to any of the circumstances
contemplated in clauses (i), (ii) and (iii) above. Notwithstanding the
foregoing, the Trustee shall not be required to respond to any of the
circumstances contemplated in clauses (i), (ii) or (iii) above unless it shall
have received written authority by not less than a majority in aggregate
principal amount of the outstanding Notes; provided that the Trustee shall be
entitled to hire experts, consultants, agents and attorneys to advise the
Trustee on the manner in which the Trustee should respond to such request or
render any requested performance or response to such nonperformance or breach
(the expenses of which shall be reimbursed to the Trustee pursuant to Section
7.07). The Trustee shall be fully protected in the taking of any action
recommended or approved by any such expert, consultant, agent or attorney or
agreed to by a majority of such Holders.

 

  SECTION 11.10.  Release upon Termination of the Company’s Obligations.

 

In the event that the Company delivers an Officers’ Certificate certifying that
its obligations under this Indenture have been satisfied and discharged by
complying with the provisions of Article Eight and such other documents and/or
funds as are required to be delivered or paid pursuant to Article Eight, (i) the
Trustee shall execute and deliver, in each case without recourse, representation
or warranty, such releases, termination statements and other instruments (in
recordable form, where appropriate) as the Company may reasonably request
evidencing the termination of the Liens created by the Security Documents in
favor of the Trustee for the benefit of the Notes Secured Creditors and (ii) the
Trustee shall not be deemed to hold the Liens for the benefit of the Notes
Secured Creditors.

 

  SECTION 11.11.  Limitation on Duty of Trustee in Respect of Collateral.

 

(a) Beyond the exercise of reasonable care in the custody thereof, the Trustee
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income thereon or as to
preservation of rights against prior parties or any other rights pertaining
thereto and the Trustee shall not be responsible for filing any financing or
continuation statements or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of the security interest in the Collateral.

 

(b) The Trustee shall not be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens upon any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes negligence
or willful misconduct on the part of the Trustee, for the validity or
sufficiency of the Collateral or any agreement or assignment contained therein,
for the validity of the title of the

 

-99-



--------------------------------------------------------------------------------

Company to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.

 

ARTICLE TWELVE

 

TRUST MONIES

 

  SECTION 12.01.  Trust Monies.

 

All Trust Monies shall be held by or delivered to the Trustee in accordance with
the provisions of the applicable Security Documents. Trust Monies, if any,
shall, at the direction of the Company, be (a) applied by the Trustee from time
to time to the payment of the principal of, premium, if any, and interest on any
Notes at maturity or upon redemption or retirement, or to the purchase of notes
upon tender or in the open market or otherwise, (b) released to the extent such
cash would be considered Collateral under the Security Documents following such
release or (c) applied to cure any payment Event of Default in each case in
accordance with the Security Documents.

 

  SECTION 12.02.  Investment of Trust Monies.

 

All or any part of any Trust Monies held by the Trustee hereunder (except such
as may be held for the account of any particular Notes) shall from time to time
be invested or reinvested by the Trustee in any Cash Equivalents pursuant to the
written direction of the Company, which shall specify the Cash Equivalents in
which such Trust Monies shall be invested. Unless an Event of Default occurs and
is continuing, any interest on such Cash Equivalents (in excess of any accrued
interest paid at the time of purchase) which may be received by the Trustee
shall be forthwith paid to the Company. Such Cash Equivalents shall be held by
the Trustee as a part of the Collateral, subject to the same provisions hereof
as the cash used by it to purchase such Cash Equivalents. The Trustee shall not
be liable or responsible for any loss resulting from such investments or sales
except only for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct in complying with this Section
12.02.

 

  SECTION 12.03.  Return of Trust Monies.

 

The Company shall be entitled to request in writing the return of any or all of
the Trust Monies and the Trustee shall return such Trust Monies to the Company
if: (1) no Default or Event of Default has occurred and is continuing, (2) such
Trust Monies, when released to the Company, will be deposited into a Deposit
Account (as defined in the Security Agreement) over which the Trustee has
control (as defined in the UCC (as defined in the Security Agreement)), (3) such
Trust Monies are applied pursuant to the Security Agreement and (4) the Company
delivers to the Trustee an Officers’ Certificate stating that all conditions
precedent herein provided for relating to such return of Trust Monies have been
complied with.

 

-100-



--------------------------------------------------------------------------------

ARTICLE THIRTEEN

 

MISCELLANEOUS

 

SECTION 13.01.  Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies, or conflicts with another
provision which is required or deemed to be included in this Indenture by the
Trust Indenture Act, such required or deemed provision shall control.

 

SECTION 13.02.  Notices.

 

Any notices or other communications required or permitted hereunder shall be in
writing, and shall be sufficiently given if made by hand delivery, by telex, by
nationally recognized overnight courier service, by telecopier or registered or
certified mail, postage prepaid, return receipt requested, addressed as follows:

 

if to the Company or any Guarantor:

 

Exide Technologies

Crossroads Corporate Center

3150 Brunswick Pike, Suite 230

Lawrenceville, New Jersey 08648

Attention:

 

Telephone:

Facsimile:

 

with a copy to:

 

Kirkland & Ellis LLP

Aon Center

200 E. Randolph Drive

Chicago, Illinois 60601

Attention: Carter W. Emerson P.C.

 

Telephone:

Facsimile:

 

if to the Trustee:

 

SunTrust Bank

919 East Main Street

Richmond, Virginia 23219

Attention: Corporate Trust Department, Mail Code HDQ5310

 

Telephone: 804-782-5170

Facsimile: 804-782-7855

 

-101-



--------------------------------------------------------------------------------

Each of the Company and the Trustee by written notice to each other such Person
may designate additional or different addresses for notices to such Person. Any
notice or communication to the Company and the Trustee, shall be deemed to have
been given or made as of the date so delivered if personally delivered; when
replied to; when receipt is acknowledged, if telecopied; five (5) calendar days
after mailing if sent by registered or certified mail, postage prepaid (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee); and next Business Day if by nationally
recognized overnight courier service.

 

Any notice or communication mailed to a Holder shall be mailed to him by first
class mail or other equivalent means at his address as it appears on the
registration books of the Registrar and shall be sufficiently given to him if so
mailed within the time prescribed.

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

SECTION 13.03.  Communications by Holders with Other Holders.

 

Holders may communicate pursuant to Trust Indenture Act § 312(b) with other
Holders with respect to their rights under this Indenture, the Notes or the
Guarantees. The Company, the Trustee, the Registrar and any other Person shall
have the protection of Trust Indenture Act § 312(c).

 

SECTION 13.04.  Certificate and Opinion as to Conditions Precedent.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee at the request of
the Trustee:

 

(1) an Officers’ Certificate, in form and substance satisfactory to the Trustee,
stating that, in the opinion of the signers, all conditions precedent to be
performed or effected by the Company, if any, provided for in this Indenture
relating to the proposed action have been complied with; and

 

(2) an Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent have been complied with.

 

SECTION 13.05.  Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture, other than the Officers’ Certificate
required by Section 4.06, shall include:

 

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

 

-102-



--------------------------------------------------------------------------------

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of such Person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with or satisfied; and

 

(4) a statement as to whether or not, in the opinion of each such Person, such
condition or covenant has been complied with; provided, however, that with
respect to matters of fact, an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

 

SECTION 13.06.  Rules by Paying Agent or Registrar.

 

The Paying Agent or Registrar may make reasonable rules and set reasonable
requirements for their functions.

 

SECTION 13.07.  Legal Holidays.

 

If a payment date is not a Business Day, payment may be made on the next
succeeding day that is a Business Day.

 

SECTION 13.08.  Governing Law.

 

This Indenture, the Notes and the Guarantees will be governed by and construed
in accordance with the laws of the State of New York, but without giving effect
to applicable principals of conflicts of law to the extent that the application
of the law of another jurisdiction would be required thereby.

 

SECTION 13.09.  No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of any of the Company or any of its Subsidiaries. Any such indenture,
loan or debt agreement may not be used to interpret this Indenture.

 

SECTION  13.10.  No Recourse Against Others.

 

No director, officer, employee, incorporator, stockholder, member or manager of
the Company or any Guarantor shall have any liability for any obligations of the
Company under the Notes or this Indenture or of any Guarantor under its
Guarantee or this Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. Such waiver and release are part
of the consideration for issuance of the Notes.

 

-103-



--------------------------------------------------------------------------------

SECTION 13.11.  Successors.

 

All agreements of the Company and the Guarantors, if any, in this Indenture, the
Notes and the Guarantees shall bind their respective successors. All agreements
of the Trustee in this Indenture shall bind its successor.

 

SECTION 13.12.  Duplicate Originals.

 

All parties may sign any number of copies of this Indenture. Each signed copy or
counterpart shall be an original, but all of them together shall represent the
same agreement.

 

SECTION 13.13.  Severability.

 

To the extent permitted by applicable law, in case any one or more of the
provisions in this Indenture, in the Notes or in the Guarantees shall be held
invalid, illegal or unenforceable, in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions shall not in any way be affected or impaired thereby,
it being intended that all of the provisions hereof shall be enforceable to the
full extent permitted by law.

 

SECTION 13.14.  Intercreditor Agreement.

 

Notwithstanding anything herein to the contrary, the Note Lien and security
interest granted in favor of the Trustee pursuant to this Indenture and the
exercise of any right or remedy by the Trustee hereunder and under the various
Security Documents are subject to the provisions of the Intercreditor Agreement.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Indenture, the terms of the Intercreditor Agreement shall govern.

 

-104-



--------------------------------------------------------------------------------

 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the date first written above.

 

EXIDE TECHNOLOGIES
as issuer

By:

       

Name:

       

Title:

   

 

S-1



--------------------------------------------------------------------------------

SUNTRUST BANK,
as Trustee

By:

       

Name:

  Patricia A. Welling    

Title:

  First Vice President

 

S-2



--------------------------------------------------------------------------------

 

EXHIBIT A

 

[Insert the Global Note Legend, if applicable pursuant to the provisions of this
Indenture]

 

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of this Indenture]

 

EXIDE TECHNOLOGIES

10  1/2% Senior due Notes 2013

 

        CUSIP No.             No.       $                                

 

EXIDE TECHNOLOGIES, a Delaware corporation (the “Company”), for value received
promise to pay                      or its registered assigns, the principal sum
of [or such other amount as is provided in a schedule attached hereto]a on March
15, 2013.

 

Interest Payment Dates: March 15 and September 15, commencing September 15,
2005.

 

Record Dates: March 1 and September 1.

 

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

--------------------------------------------------------------------------------

a This language should be included only if the Note is issued in global form.

 

A-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed manually or by
facsimile by its duly authorized officer.

 

Dated:

 

EXIDE TECHNOLOGIES
as issuer

By:

       

Name:

       

Title:

   

 

A-2



--------------------------------------------------------------------------------

 

[FORM OF] TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the 10  1/2% Senior Secured Notes due 2013 described in the
within-mentioned Indenture.

 

Dated:

 

SUNTRUST BANK,
as Trustee

By:

    Authorized Signatory

 

A-3



--------------------------------------------------------------------------------

 

(Reverse of Note)

 

10  1/2% Senior Secured Notes due 2013

 

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

SECTION 1. Interest. Exide Technologies, a Delaware corporation (the “Company”)
promises to pay interest on the principal amount of this Note at 10  1/2% per
annum from March 18, 2005a until maturity. The Company will pay interest
semi-annually on March 15 and September 15 of each year, or if any such day is
not a Business Day, on the next succeeding Business Day (each, an “Interest
Payment Date”), commencing September 15, 2005.* Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from and including the date of original issuance. The
Company shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue principal and premium, if any, from time to
time on demand to the extent lawful at the interest rate applicable to the
Notes; it shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue installments of interest (without regard to
any applicable grace periods) from time to time on demand at the same rate to
the extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

 

SECTION 2. Method of Payment. The Company will pay interest on the Notes to the
Persons who are registered Holders of Notes at the close of business on the
September 1 or March 1 next preceding the Interest Payment Date, even if such
Notes are canceled after such record date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture with respect to
defaulted interest. The Notes will be issued in denominations of $1,000 and
integral multiples thereof. The Company shall pay principal, premium, if any,
and interest on the Notes in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts (“U.S. Legal Tender”). Principal, premium, if any, and interest on
the Notes will be payable at the office or agency of the Company maintained for
such purpose except that, at the option of the Company, the payment of interest
may be made by check mailed to the Holders of the Notes at their respective
addresses set forth in the register of Holders of Notes. Until otherwise
designated by the Company, the Company’s office or agency in New York will be
the office of the Trustee maintained for such purpose.

 

SECTION 3. Paying Agent and Registrar. Initially, SunTrust Bank, the Trustee
under the Indenture, will act as Paying Agent and Registrar. The Company may
change any Paying Agent or Registrar without notice to any Holder. Except as
provided in the Indenture, the Company or any of their Subsidiaries may act in
any such capacity.

--------------------------------------------------------------------------------

a In the case of the Notes issued on the Issue Date.

 

A-4



--------------------------------------------------------------------------------

SECTION 4. Indenture. The Company issued the Notes under an Indenture dated as
of March 18, 2005 (“Indenture”) by and between the Company and the Trustee. The
terms of the Notes include those stated in the Indenture and those made part of
the Indenture by reference to the Trust Indenture Act of 1939, as amended (15
U.S. Code §§ 77aaa-77bbbb) (the “Trust Indenture Act”). The Notes are subject to
all such terms, and Holders are referred to the Indenture and the Trust
Indenture Act for a statement of such terms.

 

SECTION 5. Optional Redemption after March 15, 2009. Except as set forth in
Section 6(a) and Section 6(b) hereof, the Notes will not be redeemable at the
Company’s option prior to March 15, 2009. The Notes will be redeemable at the
option of the Company, in whole or in part, at any time, and from time to time,
on and after March 15, 2009, upon not less than 30 days’ nor more than 60 days’
notice, at the following redemption prices (expressed as percentages of the
principal amount thereof) if redeemed during the twelve-month period commencing
March 15 of the years indicated below, in each case together with accrued and
unpaid interest thereon to but not including the redemption date:

 

Year

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2009

   105.250 %

2010

   102.625 %

2011 and thereafter

   100.000 %

 

SECTION 6. (a) Optional Redemption With Proceeds From Qualified Equity
Offerings. At any time, or from time to time, on or prior to March 15, 2008, the
Company may, at its option, use the Net Cash Proceeds of one or more Qualified
Equity Offerings to redeem up to 35% of the principal amount of the Notes issued
under the Indenture at a redemption price of 110.5% of the principal amount
thereof plus accrued and unpaid interest thereon, if any, to but not including
the date of redemption; provided, however, that:

 

(1) at least 65% of the principal amount of Notes issued under the Indenture
remains outstanding immediately after any such redemption; and

 

(2) the Company issues a redemption notice not more than 60 days after the
consummation of any such Qualified Equity Offering.

 

(b) Optional Redemption with Make Whole Payment. At any time prior to March 15,
2009 the Company may redeem all or part of the Notes upon not less than 30 nor
more than 60 days’ prior notice at a redemption price equal to the sum of (i)
100% of the principal amount thereof, plus (ii) the Applicable Premium as of the
date of the redemption, plus (iii) accrued and unpaid interest on the Notes, if
any, to but not including the date of redemption (subject to the right of
holders of record on the relevant record date to receive interest due on the
relevant interest payment date).

 

SECTION 7. Notice of Redemption. Notice of redemption will be mailed by first
class mail at least 30 days but not more than 60 days before the redemption date
to each Holder of Notes to be redeemed at its registered address. No Notes of a
principal amount of $1,000 or less may be redeemed in part. If any Note is to be
redeemed in part only, the notice of

 

A-5



--------------------------------------------------------------------------------

redemption that relates to such Note shall state the portion of the principal
amount thereof to be redeemed. A new Note in principal amount equal to the
unredeemed portion thereof will be issued in the name of the Holder thereof upon
cancellation of the original Note. On and after the redemption date interest
will cease to accrue on Notes or portions thereof called for redemption, whether
or not such Notes or portions thereof are presented for payment, as long as the
Company has deposited with the Paying Agent funds sufficient to pay the
Redemption Price plus accrued and unpaid interest, if any, of all Notes to be
redeemed on the redemption date.

 

SECTION 8. No Mandatory Redemption. For the avoidance of doubt, an offer to
purchase pursuant to Section 9 hereof shall not be deemed a redemption. The
Company shall not be required to make mandatory redemption payments with respect
to the Notes.

 

SECTION 9. Repurchase at Option of Holder. Upon the occurrence of a Change of
Control, and subject to certain conditions set forth in the Indenture, each
Holder shall have the right to require that the Company to purchase all or a
portion of such Holder’s Notes pursuant to a Change of Control Offer at a
purchase price equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, thereon to but not including the date of purchase.

 

The Company is, subject to certain conditions and exceptions, obligated to make
an offer to all Holders to purchase that amount of Notes (and Pari Passu
Indebtedness) equal to the Net Proceeds Offer Amount at a price equal to 100% of
their principal amount, plus accrued and unpaid interest thereon, if any, to but
not including the date of purchase, with certain Net Cash Proceeds of certain
sales or other dispositions of assets in accordance with the Indenture.

 

SECTION 10. Denominations, Transfer, Exchange. The Notes are in registered form
without coupons in denominations of $1,000 and integral multiples of $1,000. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Company may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Company and the Registrar are not required to
transfer or exchange any Note selected for redemption. Also, the Company and the
Registrar are not required to transfer or exchange any Notes for a period of 15
days before a selection of Notes to be redeemed.

 

SECTION 11. Persons Deemed Owners. The registered Holder of a Note may be
treated as its owner for all purposes.

 

SECTION 12. Amendment, Supplement and Waiver. Subject to certain exceptions, the
Indenture and the Notes may be amended or supplemented with the written consent
of the Holders of at least a majority in aggregate principal amount of the Notes
then outstanding, and any existing Default or compliance with any provision may
be waived with the consent of the Holders of a majority in aggregate principal
amount of the Notes then outstanding. Without notice to or consent of any
Holder, the parties thereto may amend or supplement the Indenture and the Notes
to, among other things, cure any ambiguity, defect or inconsistency in the
Indenture, provide for uncertificated Notes in addition to certificated Notes,
comply with any requirements of the Commission in connection with the
qualification of the Indenture under the Trust Indenture Act, to terminate,
replace, amend, modify or supplement any Security Document as

 

A-6



--------------------------------------------------------------------------------

provided in Section 3(e) of the Deposit Agreement as in effect on the date of
the Indenture or make any change that does not materially adversely affect the
rights of any Holder of a Note.

 

SECTION 13. Defaults and Remedies. If a Default occurs and is continuing, the
Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes generally may declare all the Notes to be due and payable
immediately. Notwithstanding the foregoing, in the case of a Default arising
from certain events of bankruptcy or insolvency as set forth in the Indenture,
with respect to the Company, all outstanding Notes will become due and payable
without further action or notice. Holders of the Notes may not enforce the
Indenture or the Notes except as provided in the Indenture. Subject to certain
limitations, Holders of a majority in principal amount of the then outstanding
Notes may direct the Trustee in its exercise of any trust or power. The Trustee
may withhold from Holders of the Notes notice of any continuing Default if it
determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default and its consequences under the Indenture except a continuing
Default in the payment of interest on, or the principal of, or the premium on,
the Notes.

 

SECTION 14. Restrictive Covenants. The Indenture contains certain covenants
that, among other things, limit the ability of the Company and its Restricted
Subsidiaries to make restricted payments, to incur indebtedness, to create
liens, to sell assets, to permit restrictions on dividends and other payments by
Restricted Subsidiaries of the Company, to consolidate, merge or sell all or
substantially all of its assets or to engage in transactions with affiliates.
The limitations are subject to a number of important qualifications and
exceptions. The Company must annually report to the Trustee on compliance with
such limitations and other provisions in the Indenture.

 

SECTION 15. No Recourse Against Others. No director, officer, employee,
incorporator, stockholder, member or manager of the Company or any Guarantor
shall have any liability for any obligations of the Company under the Notes or
the Indenture, or of any Guarantor under its Guarantee or the Indenture or for
any claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes.

 

SECTION 16. Guarantees. This Note may be entitled to the benefits of certain
Guarantees made for the benefit of the Holders. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the
Holders.

 

SECTION 17. Trustee Dealings with the Company. Subject to certain terms, the
Trustee under the Indenture, in its individual or any other capacity, may become
the owner or pledgee of Notes and may otherwise deal with the Company, their
Subsidiaries or their respective Affiliates as if it were not the Trustee.

 

SECTION 18. Authentication. This Note shall not be valid until authenticated by
the manual signature of the Trustee or an authenticating agent.

 

A-7



--------------------------------------------------------------------------------

SECTION 19. Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entirety), JT TEN (= joint tenants with right of survivorship and
not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to
Minors Act).

 

SECTION 20. Additional Rights of Holders of Restricted Global Notes and
Restricted Definitive Notes. Pursuant to, but subject to the exceptions in, the
Registration Rights Agreement, the Company and the Guarantors will be obligated
to consummate an exchange offer pursuant to which the Holder of this Note shall
have the right to exchange this Note for a 10  1/2% Senior Secured Note due 2013
of the Company which shall have been registered under the Securities Act, in
like principal amount and having terms identical in all material respects to
this Note (except that such Note shall not be entitled to Additional Interest
and shall not contain terms with respect to transfer restrictions). The Holders
shall be entitled to receive certain Additional Interest in the event such
exchange offer is not consummated or the Notes are not offered for resale and
upon certain other conditions, all pursuant to and in accordance with the terms
of the Registration Rights Agreement.a

 

SECTION 21. CUSIP and ISIN Numbers. Pursuant to a recommendation promulgated by
the Committee on Uniform Security Identification Procedures, the Company has
caused CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use
CUSIP or ISIN numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

 

SECTION 22. Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of New York, but without giving effect to
applicable principles of conflicts of law to the extent that the application of
the law of another jurisdiction would be required thereby.

 

The Company will furnish to any Holder upon written request and without charge a
copy of this Indenture.

--------------------------------------------------------------------------------

a This Section not to appear on Exchange Notes or Private Exchange Notes or
Additional Notes unless required by the terms of such Additional Notes.

 

A-8



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

I or we assign and transfer this Note to

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

(Print or type name, address and zip code of assignee or transferee)

 

                                                                               
                                        
                                        
                                        
                                                            

(Insert Social Security or other identifying number of assignee or transferee)

 

and irrevocably appoint                                         
                     agent to transfer this Note on the books of the Company.
The agent may substitute another to act for him.

 

Dated:                    

   Signed:    _____________________________          

(Sign exactly as name appears on

the other side of this Note)

 

Signature Guarantee:

        ___________________________________________           Participant in a
recognized Signature Guarantee
Medallion Program (or other signature guarantor
program reasonably acceptable to the Trustee)

 

In connection with any transfer of this Note occurring prior to the date which
is the date following the second anniversary of the original issuance of this
Note, the undersigned confirms that it has not utilized any general solicitation
or general advertising in connection with the transfer and is making the
transfer pursuant to one of the following:

 

[Check One]

 

(1 ) ¨   to the Company or a subsidiary thereof; or (2 ) ¨   to a person who the
transferor reasonably believes is a “qualified institutional buyer” pursuant to
and in compliance with Rule 144A under the Securities Act of 1933, as amended
(the “Securities Act”); or (3 ) ¨   to an institutional “accredited investor”
(as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act) that
has furnished to the Trustee a signed letter containing certain representations
and agreements (the form of which letter can be obtained from the Trustee); or
(4 ) ¨   outside the United States to a non-”U.S. person” as defined in Rule 902
of Regulation S under the Securities Act in compliance with Rule 904 of
Regulation S under the Securities Act; or

 

A-9



--------------------------------------------------------------------------------

(5 ) ¨   pursuant to the exemption from registration provided by Rule 144 under
the Securities Act; or (6 ) ¨   pursuant to an effective registration statement
under the Securities Act.

 

and unless the box below is checked, the undersigned confirms that such Note is
not being transferred to an “affiliate” of the Company as defined in Rule 144
under the Securities Act (an “Affiliate”):

 

¨ The transferee is an Affiliate of the Company.

 

Unless one of the foregoing items (1) through (6) is checked, the Trustee will
refuse to register any of the Notes evidenced by this certificate in the name of
any person other than the registered Holder thereof; provided, however, that if
item (3), (4) or (5) is checked, the Company or the Trustee may require, prior
to registering any such transfer of the Notes, in their sole discretion, such
written legal opinions, certifications (including an investment letter in the
case of box (3) or (4)) and other information as the Trustee or the Company has
reasonably requested to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 

If none of the foregoing items (1) through (6) are checked, the Trustee or
Registrar shall not be obligated to register this Note in the name of any person
other than the Holder hereof unless and until the conditions to any such
transfer of registration set forth herein and in Section 2.16 of the Indenture
shall have been satisfied.

 

Dated:                    

   Signed:    _____________________________           (Sign exactly as name
appears on the other side of this Note)

 

Signature Guarantee:

        ___________________________________________           Participant in a
recognized Signature Guarantee Medallion
Program (or other signature guarantor program reasonably
acceptable to the Trustee)

 

A-10



--------------------------------------------------------------------------------

 

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:  

_________________

                           

NOTICE: To be executed by an executive officer

 

A-11



--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.07 or Section 4.11 of the Indenture, check the appropriate box:

 

Section 4.07 ¨   Section 4.11 ¨

 

If you want to elect to have only part of this Note purchased by the Company
pursuant to Section 4.07 or Section 4.11 of the Indenture, state the amount (in
denominations of $1,000 and integral multiples thereof): $                    

 

Dated:  

________________

      Signed:                       (Sign exactly as name appears on the other
side of this Note)            

Signature Guarantee:  

                    Participant in a recognized Signature Guarantee Medallion
Program (or other signature guarantor program reasonably acceptable to the
Trustee)

 

A-12



--------------------------------------------------------------------------------

 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTEa

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Physical Note, or exchanges of a part of another Global
Note or Physical Note for an interest in this Global Note, have been made:

 

Date of Exchange

--------------------------------------------------------------------------------

  

Amount of decrease in

Principal Amount of

this Global Note

--------------------------------------------------------------------------------

  

Amount of increase in

Principal Amount of

this Global Note

--------------------------------------------------------------------------------

  

Principal Amount of

this Global Note

following such decrease

(or increase)

--------------------------------------------------------------------------------

  

Signature of

authorized officer of

Trustee or Note

Custodian

--------------------------------------------------------------------------------

                                           

--------------------------------------------------------------------------------

a This schedule should be included only if the Note is issued in global form.

 

A-13



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF LEGENDS

 

Each Global Note and Physical Note that constitutes a Restricted Security shall
bear the following legend (the “Private Placement Legend”) on the face thereof
until after the second anniversary of the Issue Date, unless otherwise agreed by
the Company and the Holder thereof or if such legend is no longer required by
Section 2.16(f) of the Indenture:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS
SECURITY IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF THIS SECURITY RESELL OR OTHERWISE TRANSFER THIS SECURITY EXCEPT (A)
TO EXIDE TECHNOLOGIES OR ANY SUBSIDIARY THEREOF, (B) INSIDE THE UNITED STATES TO
A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN ACCREDITED INVESTOR (AS
DEFINED IN RULE 501(a)(1), (2), (3), OR (7) UNDER THE SECURITIES ACT) (AN
“ACCREDITED INVESTOR”) THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED
ON ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING
CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER
OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR
THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) PURSUANT
TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
COMPANY SO REQUESTS) OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY WITHIN TWO YEARS AFTER
THE ORIGINAL ISSUANCE OF THIS SECURITY, IF THE PROPOSED TRANSFEREE IS AN
ACCREDITED INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
TRUSTEE AND THE COMPANY SUCH CERTIFICATIONS, LEGAL

 

B-1



--------------------------------------------------------------------------------

OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S.
PERSON” HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.

 

Each Global Note authenticated and delivered hereunder shall also bear the
following legend:

 

THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THIS INDENTURE HEREINAFTER
REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITORY OR A NOMINEE OF A
DEPOSITORY OR A SUCCESSOR DEPOSITORY. THIS NOTE IS NOT EXCHANGEABLE FOR NOTES
REGISTERED IN THE NAME OF A PERSON OTHER THAN THE DEPOSITORY OR ITS NOMINEE
EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THIS INDENTURE, AND NO TRANSFER
OF THIS NOTE (OTHER THAN A TRANSFER OF THIS NOTE AS A WHOLE BY THE DEPOSITORY TO
A NOMINEE OF THE DEPOSITORY OR BY A NOMINEE OF THE DEPOSITORY TO THE DEPOSITORY
OR ANOTHER NOMINEE OF THE DEPOSITORY) MAY BE REGISTERED EXCEPT IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THIS INDENTURE.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN
PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL NOTE SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN SECTION 2.16 OF
THIS INDENTURE.

 

B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

 

Form of Certificate To Be

Delivered in Connection with

Transfers to Non-QIB Institutional Accredited Investors

 

[                    ], [        ]

 

SunTrust Bank

919 East Main Street

Richmond, Virginia 23219

T: 804-782-5170

F: 804-782-7855

Attention: Corporate Trust Department, Mail Code HDQ 5310

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of 10  1/2% Senior Secured Notes due
2013 (the “Notes”) of EXIDE TECHNOLOGIES, a Delaware corporation (the
“Company”), we confirm that:

 

1. We understand that any subsequent transfer of the Notes is subject to certain
restrictions and conditions set forth in the Indenture relating to the Notes
(the “Indenture”) and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes except in compliance with, such
restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”), and all applicable state securities laws.

 

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes may not be offered, sold, pledged
or otherwise transferred except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell, offer, pledge or otherwise
transfer any Notes, we will do so only (A) to the Company or any of the
Company’s Subsidiaries, (B) inside the United States to a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) in a
transaction complying with Rule 144A under the Securities Act, (C) inside the
United States to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) (an “Accredited Investor”),
that, prior to such transfer, furnishes (or has furnished on its behalf by a
U.S. broker-dealer) to the Trustee a signed letter containing certain
representations and agreements relating to the restrictions on transfer of the
Notes (the form of which letter can be obtained from such Trustee), (D) outside
the United States in compliance with Rule 904 under the Securities Act, (E)
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act (if available), (F) in accordance with another exemption from the
registration requirements of the Securities Act (and based upon an opinion of
counsel if we so request) or (G) pursuant to

 

C-1



--------------------------------------------------------------------------------

an effective registration statement under the Securities Act, and we further
agree to provide to any person purchasing any of the Notes from us a notice
advising such purchaser that resales of the Notes are restricted as stated
herein.

 

3. We are not acquiring the Notes for or on behalf of, and will not transfer the
Notes to, any employee benefit plan subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), any plan,
individual retirement accounts or other arrangements subject to Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or provisions under
any federal, state, local, or non-U.S. or other laws or regulations that are
similar to such provisions of ERISA of the Code or any entity whose underlying
assets are considered to include “plan assets” of such plans, accounts or
arrangements, except as permitted in the sections entitled “Notice to investors”
and “Certain ERISA considerations” of the Offering Memorandum of the Company
relating to the Notes dated March 15, 2005.

 

4. We understand that, on any proposed resale of any Notes, we will be required
to furnish to the Trustee and the Company such certification, legal opinions and
other information as the Trustee and the Company may reasonably require to
confirm that the proposed sale complies with the foregoing restrictions. We
further understand that the Notes purchased by us will bear a legend to the
foregoing effect.

 

5. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or their investment, as the case may be.

 

6. We are acquiring the Notes purchased by us for our account or for one or more
accounts (each of which is an institutional “accredited investor”) as to each of
which we exercise sole investment discretion.

 

C-2



--------------------------------------------------------------------------------

You, as Trustee, the Company, counsel for the Company and others are entitled to
rely upon this letter and are irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

Very truly yours,

 

[Name of Transferee]

By:        

Name:

   

Title:

 

C-3



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Form of Certificate To Be Delivered

in Connection with Transfers

Pursuant to Regulation S

 

[                    ], [        ]

 

SunTrust Bank

919 East Main Street

Richmond, Virginia 23219

T: 804-782-5170

F: 804-782-7855

Attention: Corporate Trust Department, Mail Code HDQ 5310

 

  Re: Exide Technologies (the “Company”)

       10  1/2% Senior Secured Notes due 2013 (the “Notes”)

 

Ladies and Gentlemen:

 

In connection with our proposed sale of $[        ] aggregate principal amount
of the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), and, accordingly, we represent that:

 

(1) the offer of the Notes was not made to a person in the United States;

 

(2) either (a) at the time the buy offer was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States, or (b) the
transaction was executed in, on or through the facilities of a designated
offshore securities market and neither we nor any person acting on our behalf
knows that the transaction has been prearranged with a buyer in the United
States;

 

(3) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S,
as applicable;

 

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and

 

(5) we have advised the transferee of the transfer restrictions applicable to
the Notes.

 

You, as Trustee, the Company, counsel for the Company and others are entitled to
rely upon this letter and are irrevocably authorized to produce this letter or a
copy hereof to any interested party in any administrative or legal proceedings
or official inquiry with respect to the

 

D-1



--------------------------------------------------------------------------------

matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

Very truly yours,

 

[Name of Transferor]

By:         Authorized Signatory

 

D-2



--------------------------------------------------------------------------------

 

EXHIBIT E

 

GUARANTEE

 

For value received, each of the undersigned (including any successor Person
under the Indenture) hereby unconditionally guarantees, jointly and severally,
to the extent set forth in the Indenture (as defined below) to the Holder of
this Note the payment of principal, premium, if any, and interest on this Note
in the amounts and at the times when due and interest on the overdue principal,
premium, if any, and interest, if any, of this Note when due, if lawful, and, to
the extent permitted by law, the payment or performance of all other obligations
of the Issuer under the Indenture or the Notes, to the Holder of this Note and
the Trustee, all in accordance with and subject to the terms and limitations of
this Note, the Indenture, including Article Ten thereof, and this Guarantee.
This Guarantee will become effective in accordance with Article Ten of the
Indenture and its terms shall be evidenced therein. The validity and
enforceability of any Guarantee shall not be affected by the fact that it is not
affixed to any particular Note.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Indenture dated as of March 18, 2005, among Exide Technologies, a
Delaware corporation (the “Company”), the Guarantors named therein and SunTrust
Bank, as trustee (the “Trustee”), as amended or supplemented (the “Indenture”).

 

The obligations of the undersigned to the Holders of Notes and to the Trustee
pursuant to this Guarantee and the Indenture are expressly set forth in Article
Ten of the Indenture and reference is hereby made to the Indenture for the
precise terms of the Guarantee and all of the other provisions of the Indenture
to which this Guarantee relates.

 

No director, officer, employee, incorporator, stockholder, member or manager of
any Guarantor, as such, shall have any liability for any obligations of such
Guarantors under such Guarantors’ Guarantee or the Indenture or for any claim
based on, in respect of, or by reason of, such obligation or its creation.

 

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York, but without giving effect to applicable principals of
conflicts of law to the extent that the application of the law of another
jurisdiction would be required thereby.

 

This Guarantee is subject to release upon the terms set forth in the Indenture.

 

E-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused its Guarantee to be duly executed.

 

Date:

 

[                                ] By:        

Name:

   

Title:

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT F

 

FORM OF INTERCREDITOR AGREEMENT

 

F-1



--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF SECURITY AGREEMENT

 

G-1



--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF PLEDGE AGREEMENT

 

H-1